Exhibit 10.1

 

IBM SAVINGS PLAN

 

(As Amended and Restated effective as of January 1, 2005 )

 

--------------------------------------------------------------------------------


 

IBM SAVINGS PLAN

 

TABLE OF CONTENTS

 

PREAMBLE

 

 

 

 

ARTICLE 1.

DEFINITIONS

 

 

 

 

ARTICLE 2. [a05-7213_1ex10d1.htm#Article2_ParticipatingEmployers_121820]

PARTICIPATING EMPLOYERS
[a05-7213_1ex10d1.htm#Article2_ParticipatingEmployers_121820]

 

 

2.01 [a05-7213_1ex10d1.htm#a2_01_121850]

Participation of IBM [a05-7213_1ex10d1.htm#a2_01_121850]

 

 

2.02 [a05-7213_1ex10d1.htm#a2_02_121855]

Participation by Domestic Subsidiaries [a05-7213_1ex10d1.htm#a2_02_121855]

 

 

 

ARTICLE 3. [a05-7213_1ex10d1.htm#Article3_EligibilityAndParticipat_121922]

ELIGIBILITY AND PARTICIPATION
[a05-7213_1ex10d1.htm#Article3_EligibilityAndParticipat_121922]

 

 

3.01 [a05-7213_1ex10d1.htm#a3_01_121927]

Eligibility [a05-7213_1ex10d1.htm#a3_01_121927]

 

 

3.02 [a05-7213_1ex10d1.htm#a3_02_121943]

Participation [a05-7213_1ex10d1.htm#a3_02_121943]

 

 

3.02A [a05-7213_1ex10d1.htm#a3_02a_122206]

Participation by 401(k) Pension Program Participants after December 31, 2004
[a05-7213_1ex10d1.htm#a3_02a_122206]

 

 

3.03 [a05-7213_1ex10d1.htm#a3_03_122210]

Reemployment of Certain Former Employees and Former Participants
[a05-7213_1ex10d1.htm#a3_03_122210]

 

 

3.04 [a05-7213_1ex10d1.htm#a3_04_122227]

Effect of Status Change on Participation [a05-7213_1ex10d1.htm#a3_04_122227]

 

 

3.05 [a05-7213_1ex10d1.htm#a3_05_122432]

Termination of Participation [a05-7213_1ex10d1.htm#a3_05_122432]

 

 

 

 

ARTICLE 4. [a05-7213_1ex10d1.htm#Article4_Contributions_122459]

CONTRIBUTIONS [a05-7213_1ex10d1.htm#Article4_Contributions_122459]

 

 

 

4.01 [a05-7213_1ex10d1.htm#a4_01_122502]

Deferred Cash Contributions and Catch-Up Contributions
[a05-7213_1ex10d1.htm#a4_01_122502]

 

 

4.02 [a05-7213_1ex10d1.htm#a4_02_123052]

Employer Matching Contributions [a05-7213_1ex10d1.htm#a4_02_123052]

 

 

4.03 [a05-7213_1ex10d1.htm#a4_03_123222]

Rollover Contributions [a05-7213_1ex10d1.htm#a4_03_123222]

 

 

4.04 [a05-7213_1ex10d1.htm#a4_04_123501]

Changes in Contribution Rates [a05-7213_1ex10d1.htm#a4_04_123501]

 

 

4.05 [a05-7213_1ex10d1.htm#a4_05_124532]

Suspension and Resumption of Contributions [a05-7213_1ex10d1.htm#a4_05_124532]

 

 

4.06 [a05-7213_1ex10d1.htm#a4_06_124548]

Actual Deferral Percentage Test [a05-7213_1ex10d1.htm#a4_06_124548]

 

 

4.07 [a05-7213_1ex10d1.htm#a4_07_124804]

Actual Contribution Percentage Test [a05-7213_1ex10d1.htm#a4_07_124804]

 

 

4.08 [a05-7213_1ex10d1.htm#a4_08_125042]

Aggregate Contribution Limitation [a05-7213_1ex10d1.htm#a4_08_125042]

 

 

4.09 [a05-7213_1ex10d1.htm#a4_09_143101]

Additional Discrimination Testing Provisions [a05-7213_1ex10d1.htm#a4_09_143101]

 

 

4.10 [a05-7213_1ex10d1.htm#a4_10_125136]

Maximum Annual Additions [a05-7213_1ex10d1.htm#a4_10_125136]

 

 

4.11 [a05-7213_1ex10d1.htm#a4_11_125348]

Contributions for Periods of Military Leave [a05-7213_1ex10d1.htm#a4_11_125348]

 

 

4.12 [a05-7213_1ex10d1.htm#a4_12_125446]

Return of Contributions [a05-7213_1ex10d1.htm#a4_12_125446]

 

 

 

 

ARTICLE 5. [a05-7213_1ex10d1.htm#Article5_125549]

INVESTMENT OF CONTRIBUTIONS AND ELECTIVE DISTRIBUTION OF DIVIDENDS PAYABLE ON
STOCK HELD IN IBM STOCK FUND [a05-7213_1ex10d1.htm#Article5_125549]

 

 

5.01 [a05-7213_1ex10d1.htm#a5_01_125557]

Investment Funds [a05-7213_1ex10d1.htm#a5_01_125557]

 

 

5.01A [a05-7213_1ex10d1.htm#a5_01a_125618]

Mutual Fund Window Program [a05-7213_1ex10d1.htm#a5_01a_125618]

 

 

5.02 [a05-7213_1ex10d1.htm#a5_02_125846]

Investment of Contributions to Participants’ Accounts
[a05-7213_1ex10d1.htm#a5_02_125846]

 

 

5.03 [a05-7213_1ex10d1.htm#a5_03_125921]

Change of Investment Election [a05-7213_1ex10d1.htm#a5_03_125921]

 

 

--------------------------------------------------------------------------------


 

 

5.04 [a05-7213_1ex10d1.htm#a5_04_125935]

Reallocation of Accounts Among the Funds [a05-7213_1ex10d1.htm#a5_04_125935]

 

 

5.05 [a05-7213_1ex10d1.htm#a5_05_130551]

Limitations Imposed by Contract [a05-7213_1ex10d1.htm#a5_05_130551]

 

 

5.06 [a05-7213_1ex10d1.htm#a5_06_130559]

Responsibility for Investments [a05-7213_1ex10d1.htm#a5_06_130559]

 

 

5.07 [a05-7213_1ex10d1.htm#a5_07_130606]

Voting of IBM Shares [a05-7213_1ex10d1.htm#a5_07_130606]

 

 

5.08 [a05-7213_1ex10d1.htm#a5_08_130645]

ERISA Section 404(c) Compliance [a05-7213_1ex10d1.htm#a5_08_130645]

 

 

5.09 [a05-7213_1ex10d1.htm#a5_09_130648]

Elective Distribution of Dividends Payable on Stock Held in IBM Stock Fund
[a05-7213_1ex10d1.htm#a5_09_130648]

 

 

 

 

Article 5A – [a05-7213_1ex10d1.htm#Article5a_130746]

Disability Protection Program [a05-7213_1ex10d1.htm#Article5a_130746]

 

 

5A.01 [a05-7213_1ex10d1.htm#a5a_01_130748]

Eligibility [a05-7213_1ex10d1.htm#a5a_01_130748]

 

 

5A.02 [a05-7213_1ex10d1.htm#a5a_02_130753]

Levels of Coverage under Disability Protection Program
[a05-7213_1ex10d1.htm#a5a_02_130753]

 

 

5A.03 [a05-7213_1ex10d1.htm#a5a_03_130836]

Enrollment Procedures [a05-7213_1ex10d1.htm#a5a_03_130836]

 

 

5A.04 [a05-7213_1ex10d1.htm#a5a_04_130857]

Requirements for Commencement of Coverage under Disability Protection Program
[a05-7213_1ex10d1.htm#a5a_04_130857]

 

 

5A.05 [a05-7213_1ex10d1.htm#a5a_05_130922]

Investment in Premiums under Disability Insurance Policy and Assessment of
Administrative Fee [a05-7213_1ex10d1.htm#a5a_05_130922]

 

 

5A.06 [a05-7213_1ex10d1.htm#a5a_06_131001]

Benefits Payable under Disability Protection Program
[a05-7213_1ex10d1.htm#a5a_06_131001]

 

 

5A.07 [a05-7213_1ex10d1.htm#a5a_07_131337]

Termination of Coverage under Disability Protection Program
[a05-7213_1ex10d1.htm#a5a_07_131337]

 

 

5A.08 [a05-7213_1ex10d1.htm#a5a_08_131404]

Claims Procedure and Incorporation of Disability Insurance Policy
[a05-7213_1ex10d1.htm#a5a_08_131404]

 

 

 

 

ARTICLE 6. [a05-7213_1ex10d1.htm#Article6_131415]

VALUATION OF UNITS AND CREDITS TO ACCOUNTS
[a05-7213_1ex10d1.htm#Article6_131415]

 

 

6.01 [a05-7213_1ex10d1.htm#a6_01_131422]

Units of Participation [a05-7213_1ex10d1.htm#a6_01_131422]

 

 

6.02 [a05-7213_1ex10d1.htm#a6_02_131424]

Valuation of Units [a05-7213_1ex10d1.htm#a6_02_131424]

 

 

6.03 [a05-7213_1ex10d1.htm#a6_03_131438]

Crediting the Accounts [a05-7213_1ex10d1.htm#a6_03_131438]

 

 

6.04 [a05-7213_1ex10d1.htm#a6_04_131507]

Statements of Participant Accounts [a05-7213_1ex10d1.htm#a6_04_131507]

 

 

 

 

ARTICLE 7. [a05-7213_1ex10d1.htm#Article7_131752]

VESTED STATUS OF ACCOUNTS [a05-7213_1ex10d1.htm#Article7_131752]

 

 

7.01 [a05-7213_1ex10d1.htm#a7_01_131755]

Nonforfeitability of Deferred Account, Employer Account, and Rollover Account
[a05-7213_1ex10d1.htm#a7_01_131755]

 

 

 

 

ARTICLE 8. [a05-7213_1ex10d1.htm#Article8_131801]

IN-SERVICE WITHDRAWALS [a05-7213_1ex10d1.htm#Article8_131801]

 

 

8.01 [a05-7213_1ex10d1.htm#a8_01_131855]

Withdrawal After Age 59½ [a05-7213_1ex10d1.htm#a8_01_131855]

 

 

8.01A [a05-7213_1ex10d1.htm#a8_01a_132136]

Withdrawal from After-Tax Account [a05-7213_1ex10d1.htm#a8_01a_132136]

 

 

8.02 [a05-7213_1ex10d1.htm#a8_02_132357]

Hardship Withdrawal [a05-7213_1ex10d1.htm#a8_02_132357]

 

 

8.03 [a05-7213_1ex10d1.htm#a8_03_132652]

Procedures and Restrictions [a05-7213_1ex10d1.htm#a8_03_132652]

 

 

8.04 [a05-7213_1ex10d1.htm#a8_04_132729]

Distributions at Age 70½ [a05-7213_1ex10d1.htm#a8_04_132729]

 

 

 

 

ARTICLE 9. [a05-7213_1ex10d1.htm#Article9_132802]

LOANS TO PARTICIPANTS [a05-7213_1ex10d1.htm#Article9_132802]

 

 

9.01 [a05-7213_1ex10d1.htm#a9_01_132805]

Loan Amounts Available and Interest Rate [a05-7213_1ex10d1.htm#a9_01_132805]

 

 

9.02 [a05-7213_1ex10d1.htm#a9_02_132852]

Terms [a05-7213_1ex10d1.htm#a9_02_132852]

 

 

 

 

ARTICLE 10. [a05-7213_1ex10d1.htm#Article10_134342]

DISTRIBUTION OF ACCOUNTS UPON TERMINATION OF EMPLOYMENT, DISABILITY, OR DEATH
[a05-7213_1ex10d1.htm#Article10_134342]

 

 

10.01 [a05-7213_1ex10d1.htm#a10_01_134353]

Applicability [a05-7213_1ex10d1.htm#a10_01_134353]

 

 

10.02 [a05-7213_1ex10d1.htm#a10_02_134400]

Forms of Distribution [a05-7213_1ex10d1.htm#a10_02_134400]

 

 

10.03 [a05-7213_1ex10d1.htm#a10_03_134557]

Mandatory Distribution of Small Accounts [a05-7213_1ex10d1.htm#a10_03_134557]

 

 

10.04 [a05-7213_1ex10d1.htm#a10_04_134623]

Withdrawals From Account After Termination of Employment
[a05-7213_1ex10d1.htm#a10_04_134623]

 

 

10.05 [a05-7213_1ex10d1.htm#a10_05_134641]

Commencement of Payments [a05-7213_1ex10d1.htm#a10_05_134641]

 

 

10.06 [a05-7213_1ex10d1.htm#a10_06_134702]

Required Distributions at Age 70½ [a05-7213_1ex10d1.htm#a10_06_134702]

 

 

10.07 [a05-7213_1ex10d1.htm#a10_07_134743]

Effect of Reemployment [a05-7213_1ex10d1.htm#a10_07_134743]

 

 

ii

--------------------------------------------------------------------------------


 

 

10.08 [a05-7213_1ex10d1.htm#a10_08_134825]

Distribution of Account Upon Death [a05-7213_1ex10d1.htm#a10_08_134825]

 

 

10.09 [a05-7213_1ex10d1.htm#a10_09_134830]

Designation of Beneficiary [a05-7213_1ex10d1.htm#a10_09_134830]

 

 

10.10 [a05-7213_1ex10d1.htm#a10_10_134958]

Proof of Death and Right of Beneficiary or Other Person
[a05-7213_1ex10d1.htm#a10_10_134958]

 

 

10.11 [a05-7213_1ex10d1.htm#a10_11_135010]

Status of Accounts Pending Distribution [a05-7213_1ex10d1.htm#a10_11_135010]

 

 

10.12 [a05-7213_1ex10d1.htm#a10_12_135017]

Procedures and Form of Payment [a05-7213_1ex10d1.htm#a10_12_135017]

 

 

10.13 [a05-7213_1ex10d1.htm#a10_13_135120]

Distribution Limitation [a05-7213_1ex10d1.htm#a10_13_135120]

 

 

10.14 [a05-7213_1ex10d1.htm#a10_14_135225]

Direct Rollover of Certain Distributions [a05-7213_1ex10d1.htm#a10_14_135225]

 

 

10.15 [a05-7213_1ex10d1.htm#a10_15_135336]

Waiver of Notice Period [a05-7213_1ex10d1.htm#a10_15_135336]

 

 

10.16 [a05-7213_1ex10d1.htm#a10_16_135354]

Distribution of Accounts Upon a Sale of Assets or a Sale of a Subsidiary prior
to December 31, 2001 [a05-7213_1ex10d1.htm#a10_16_135354]

 

 

 

 

ARTICLE 11. [a05-7213_1ex10d1.htm#Article11_135438]

ADMINISTRATION OF PLAN [a05-7213_1ex10d1.htm#Article11_135438]

 

 

11.01 [a05-7213_1ex10d1.htm#a11_01_135440]

Named Fiduciaries [a05-7213_1ex10d1.htm#a11_01_135440]

 

 

11.02 [a05-7213_1ex10d1.htm#a11_02_135509]

Exclusive Authority of the Board of Directors
[a05-7213_1ex10d1.htm#a11_02_135509]

 

 

11.03 [a05-7213_1ex10d1.htm#a11_03_135538]

Responsibilities of Committee [a05-7213_1ex10d1.htm#a11_03_135538]

 

 

11.04 [a05-7213_1ex10d1.htm#a11_04_135619]

Appointment of Plan Administrator [a05-7213_1ex10d1.htm#a11_04_135619]

 

 

11.05 [a05-7213_1ex10d1.htm#a11_05_135643]

Responsibilities of Plan Administrator and Effect of Decisions of Plan
Administrator [a05-7213_1ex10d1.htm#a11_05_135643]

 

 

11.06 [a05-7213_1ex10d1.htm#a11_06_135734]

Retention of Professional Advisors [a05-7213_1ex10d1.htm#a11_06_135734]

 

 

11.07 [a05-7213_1ex10d1.htm#a11_07_135751]

Prudent Conduct [a05-7213_1ex10d1.htm#a11_07_135751]

 

 

11.08 [a05-7213_1ex10d1.htm#a11_08_135801]

Service in More Than One Fiduciary Capacity [a05-7213_1ex10d1.htm#a11_08_135801]

 

 

11.09 [a05-7213_1ex10d1.htm#a11_09_135805]

Compensation and Bonding [a05-7213_1ex10d1.htm#a11_09_135805]

 

 

11.10 [a05-7213_1ex10d1.htm#a11_10_143835]

Limitation of Liability [a05-7213_1ex10d1.htm#a11_10_143835]

 

 

11.11 [a05-7213_1ex10d1.htm#a11_11_135827]

Individual Accounts [a05-7213_1ex10d1.htm#a11_11_135827]

 

 

 

 

ARTICLE 12. [a05-7213_1ex10d1.htm#Article12_135852]

MANAGEMENT OF FUNDS [a05-7213_1ex10d1.htm#Article12_135852]

 

 

12.01 [a05-7213_1ex10d1.htm#a12_01_135855]

Trust Agreement [a05-7213_1ex10d1.htm#a12_01_135855]

 

 

12.02 [a05-7213_1ex10d1.htm#a12_02_135909]

Exclusive Benefit Rule [a05-7213_1ex10d1.htm#a12_02_135909]

 

 

 

 

ARTICLE 13. [a05-7213_1ex10d1.htm#Article13_135920]

AMENDMENT, MERGER, TRANSFERS, AND TERMINATION
[a05-7213_1ex10d1.htm#Article13_135920]

 

 

13.01 [a05-7213_1ex10d1.htm#a13_01_135923]

Amendment of Plan [a05-7213_1ex10d1.htm#a13_01_135923]

 

 

13.02 [a05-7213_1ex10d1.htm#a13_02_140028]

Merger, Consolidation or Transfer of Assets and Liabilities
[a05-7213_1ex10d1.htm#a13_02_140028]

 

 

13.03 [a05-7213_1ex10d1.htm#a13_03TerminationByParticipatingE_132651]

Termination by Participating Employers
[a05-7213_1ex10d1.htm#a13_03TerminationByParticipatingE_132651]

 

 

13.04 [a05-7213_1ex10d1.htm#a13_04TerminationOfPlan_132653]

Termination of Plan [a05-7213_1ex10d1.htm#a13_04TerminationOfPlan_132653]

 

 

 

 

ARTICLE 14. [a05-7213_1ex10d1.htm#Article14_GeneralProvisions_132738]

GENERAL PROVISIONS [a05-7213_1ex10d1.htm#Article14_GeneralProvisions_132738]

 

 

14.01 [a05-7213_1ex10d1.htm#a14_01NonalienationAndPaymentPurs_132741]

Nonalienation and Payment Pursuant to Qualified Domestic Relations Orders
[a05-7213_1ex10d1.htm#a14_01NonalienationAndPaymentPurs_132741]

 

 

14.02 [a05-7213_1ex10d1.htm#a14_02FacilityOfPayment_132813]

Facility of Payment [a05-7213_1ex10d1.htm#a14_02FacilityOfPayment_132813]

 

 

14.03 [a05-7213_1ex10d1.htm#a14_03TaxWithholding_132904]

Tax Withholding [a05-7213_1ex10d1.htm#a14_03TaxWithholding_132904]

 

 

14.04 [a05-7213_1ex10d1.htm#a14_04PreventionOfEscheat_132912]

Prevention of Escheat [a05-7213_1ex10d1.htm#a14_04PreventionOfEscheat_132912]

 

 

14.05 [a05-7213_1ex10d1.htm#a14_05ElectionsAndNotifications_132918]

Elections and Notifications
[a05-7213_1ex10d1.htm#a14_05ElectionsAndNotifications_132918]

 

 

14.06 [a05-7213_1ex10d1.htm#a14_06Information_133011]

Information [a05-7213_1ex10d1.htm#a14_06Information_133011]

 

 

14.07 [a05-7213_1ex10d1.htm#a14_07ConditionsOfEmploymentNotAf_133014]

Conditions of Employment Not Affected by Plan
[a05-7213_1ex10d1.htm#a14_07ConditionsOfEmploymentNotAf_133014]

 

 

14.08 [a05-7213_1ex10d1.htm#a14_08Construction_133016]

Construction [a05-7213_1ex10d1.htm#a14_08Construction_133016]

 

 

 

 

APPENDIX A. [a05-7213_1ex10d1.htm#AppendixA_SpecialProvisionsForMic_133149]

SPECIAL PROVISIONS FOR MiCRUS
[a05-7213_1ex10d1.htm#AppendixA_SpecialProvisionsForMic_133149]

 

 

 

 

APPENDIX B. [a05-7213_1ex10d1.htm#AppendixB_SpecialProvisionsFor_133308]

SPECIAL PROVISIONS FOR TECHNOLOGY SERVICE SOLUTIONS (“TSS”)
[a05-7213_1ex10d1.htm#AppendixB_SpecialProvisionsFor_133308]

 

 

iii

--------------------------------------------------------------------------------


 

APPENDIX C. [a05-7213_1ex10d1.htm#AppendixC_SpecialRulesApplicable_133319]

SPECIAL RULES APPLICABLE TO PUERTO RICO EMPLOYEES
[a05-7213_1ex10d1.htm#AppendixC_SpecialRulesApplicable_133319]

 

 

 

 

APPENDIX D. [a05-7213_1ex10d1.htm#AppendixD_TopheavyProvisions_141318]

TOP-HEAVY PROVISIONS [a05-7213_1ex10d1.htm#AppendixD_TopheavyProvisions_141318]

 

 

 

 

APPENDIX E. [a05-7213_1ex10d1.htm#AppendixE_SpecialProvisionsApplic_134312]

SPECIAL PROVISIONS APPLICABLE TO PARTICIPANTS IN UNISON, INC. 401(k) SAVINGS AND
INVESTMENT PLAN [a05-7213_1ex10d1.htm#AppendixE_SpecialProvisionsApplic_134312]

 

 

 

 

APPENDIX F: [a05-7213_1ex10d1.htm#AppendixFSpecialProvisionsApplica_134605]

SPECIAL PROVISIONS APPLICABLE TO FORMER EMPLOYEES OF PRICEWATERHOUSE COOPERS,
LLP [a05-7213_1ex10d1.htm#AppendixFSpecialProvisionsApplica_134605]

 

 

 

 

APPENDIX G. [a05-7213_1ex10d1.htm#AppendixG_SpecialProvisionsApplic_134659]

SPECIAL PROVISIONS APPLICABLE TO FORMER EMPLOYEES OF VF CORPORATION
[a05-7213_1ex10d1.htm#AppendixG_SpecialProvisionsApplic_134659]

 

 

iv

--------------------------------------------------------------------------------


 


PREAMBLE


 

International Business Machines Corporation (“IBM”) has established the IBM Tax
Deferred Savings Plan (the “Plan”) to assist eligible employees in saving for
retirement.  The Plan was initially effective as of July 1, 1983 and has since
been amended from time to time.  Effective as of July 1, 1999, the name of the
Plan was changed to the IBM TDSP 401(k) Plan.  The Plan was renamed the IBM
Savings Plan, effective October 1, 2002.

 

The Plan is intended to be a qualified plan under Section 401(a) of the Internal
Revenue Code (the “Code”) that includes a qualified cash or deferred arrangement
pursuant to Section 401(k) of the Code.  Effective as of January 1, 2002, the
Plan is intended to comprise two constituent plans: a qualified plan under
Section 401(a) of the Code that includes a qualified cash or deferred
arrangement pursuant to Section 401(k) of the Code, and an employee stock
ownership plan, within the meaning of Section 4975(e)(7) of the Code (“the
ESOP”).  Except as otherwise explicitly provided, the provisions set forth
herein shall apply to each such constituent plan.

 

The Plan is also intended to be a qualified plan under Section 1165(a) of Puerto
Rico Internal Revenue Code (the “Puerto Rico Code”), including a qualified cash
or deferred contributions arrangement under Section 1165(e) of the Puerto Rico
Code, in furtherance of which intention, special provisions applicable to
employees employed in Puerto Rico are incorporated in the

 

--------------------------------------------------------------------------------


 

Plan in Appendix C.  The Plan shall, at all times, be construed and administered
in a manner consistent with such intentions.

 

From time to time, the Plan has included and may include, as participating
employers, and has covered or may cover eligible employees of, certain entities
in which IBM had or has an ownership interest, but which were or are not members
of any controlled group of corporations, within the meaning of Section 414(b) of
the Code, that included or includes IBM, and were or are not trades or business
under common control, within the meaning of Section 414(c) of the Code, with
IBM.  Accordingly, at such times, the Plan shall be deemed a plan maintained by
more than one employer, within the meaning of Section 413(c) of the Code.  The
Plan shall, at such times, be construed and administered in a manner consistent
with its status as a multiple employer plan.  All provisions of the Plan shall
be applicable to all participating employers and to the employees of all
participating employers, except to the extent that any such provision is
modified by an Appendix to the Plan that is specifically made applicable to a
named participating employer and its employees.

 

The Plan was most recently amended and restated as of January 1, 2002 (“the
January 1, 2002 Restatement”).  This Amendment, Restatement, and Recodification
of the Plan as of January 1, 2005 (“the January 1, 2005 Recodification”)
incorporates amendments heretofore made to the Plan, including amendments
adopted pursuant to Section 401(b) of the Code in connection with and pursuant
to the issuance of a favorable determination letter by the Internal Revenue
Service on September 10, 2004, and makes additional amendments to the Plan. 
This January 1, 2005 Recodification shall generally be effective as of
January 1, 2005, provided, however, that the amendments heretofore made to the
January 1, 2002 Restatement are

 

2

--------------------------------------------------------------------------------


 

effective as specified in the instruments by which such amendments were adopted,
and provided further, however, that the effective date of any provision or
provisions of the Plan shall, to the extent required by specific provisions of
the Plan, the Uruguay Round Agreements Act, the Uniformed Services Employment
and Reemployment Rights Act of 1994, the Small Business Job Protection Act of
1996, the Taxpayer Relief Act of 1997, the Internal Revenue Service
Restructuring and Reform Act of 1998, the Community Renewal Tax Relief Act of
2000, the Economic Growth and Tax Relief Reconciliation Act of 2001, or other
law, be any such earlier or other effective date required by the Plan, such
acts, or such law.

 

This January 1, 2005 Recodification includes all provisions of the Plan that are
applicable as of its effective date.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 1.  DEFINITIONS


 

1.01                           “Account” means, with respect to each
Participant, the total of his Deferred Account, Employer Account, Rollover
Account, Catch-Up Account, and any other sub-account established by the Plan
Administrator pursuant to Section 13.02(d).  That portion of his Account, if
any, that is invested in the IBM Stock Fund pursuant to the provisions of
Article 5, and any separate sub-account established in accordance with
Section 5.09(d) shall be deemed to be his ESOP Account.

 

1.02                           “Actual Contribution Percentage” means, with
respect to a specified group of Employees, the average of the ratios, calculated
separately for each Employee in that group, of (a) the sum of (i) the Employee’s
Matching Contributions for that Plan Year, excluding any Matching Contributions
forfeited under the provisions of Sections 4.01(f) and 4.06(c)(iii) plus (ii)
the Employee’s After-Tax Contributions for that Plan Year, to (b) his Statutory
Compensation for that Plan Year.  The Actual Contribution Percentage for each
group and the ratio determined for each Employee in the group shall be
calculated to the nearest one one-hundredth of 1% (0.0001).  Any Matching
Contributions that are taken into account in determining the Actual Deferral
Percentage for any group of Employees for a Plan Year shall not be taken into
account in determining the Actual Contribution Percentage for such group of
Employees for such Plan Year.

 

4

--------------------------------------------------------------------------------


 

1.03                           “Actual Contribution Ratio” means the ratio taken
into account with respect to an Employee in the determination of the Actual
Contribution Percentage for a group of Employees in which he is included.

 

1.04                           “Actual Deferral Percentage” means, with respect
to a specified group of Employees, the average of the ratios, calculated
separately for each Employee in that group, of (a) the amount of Deferred Cash
Contributions made pursuant to Section 4.01 for a Plan Year, including Deferred
Cash Contributions returned to a Highly Compensated Employee under
Section 4.01(d) and Deferred Cash Contributions returned to any Employee
pursuant to Section 4.01(e), to (b) the Employees’ Statutory Compensation for
that Plan Year.  The Actual Deferral Percentage for each group and the ratio
determined for each Employee in the group shall be calculated to the nearest one
one-hundredth of 1% (0.0001).  For purposes of determining the Actual Deferral
Percentage for a Plan Year, Deferred Cash Contributions may be taken into
account for a Plan Year only if they:

 

(i)                                     relate to compensation that either would
have been received by the Employee in the Plan Year but for his deferral
election, or are attributable to services performed by the Employee in the Plan
Year and would have been received by the Employee within 2½ months after the
close of the Plan Year but for his deferral election,

 

(ii)                                  are allocated to the Employee as of a date
within that Plan Year and are not contingent on the participation or performance
of service after such date, and

 

(iii)                               are actually paid to the Trustee no later
than 12 months after the end of the Plan Year to which the contributions relate.

 

5

--------------------------------------------------------------------------------


 

At the election of the Plan Administrator, which election may be made or changed
each Plan Year, all or any portion of Matching Contributions made pursuant to
Section 4.02 with respect to such Plan Year may be taken into account in
determining the Average Deferral Percentage of any group or groups of Employees,
in accordance with Section 1.401(k)-1(b)(5) of the Regulations.

 

1.05                           “Actual Deferral Ratio” means the ratio taken
into account with respect to an Employee in the determination of the Actual
Deferral Percentage.

 

1.06                           “Affiliate” means, with respect to any Employer,
any company that is a member of a controlled group of corporations, as defined
in Section 414(b) of the Code, which also includes such Employer as a member;
any trade or business under common control, as defined in Section 414(c) of the
Code, with such Employer; any organization, whether or not incorporated, which
is a member of an affiliated service group, as defined in Section 414(m) of the
Code, which includes such Employer; and any other entity required to be
aggregated with such Employer pursuant to Regulations under Section 414(o) of
the Code.  Solely for the purpose of determining whether an individual is a
Leased Employee and for purposes of Section 4.10, the definitions in
Sections 414(b) and (c) of the Code shall be modified by substituting the phrase
“more than 50 percent” for the phrase “at least 80 percent” in each place it
appears in Section 1563(a)(1) of the Code.

 

1.06A                 “After-Tax Account” means the account credited with the
After-Tax Contributions made by a Participant and earnings on those
contributions.

 

6

--------------------------------------------------------------------------------


 

1.06B                   “After-Tax Contributions” means amounts contributed to
the Plan in accordance with Section 4.01(h).

 

1.07                           “Annual Dollar Limit” means, for Plan Years
commencing after December 31, 1993 and prior to January 1, 2002, $150,000, as
adjusted from time to time in accordance with Section 401(a)(17)(B) of the Code,
as in effect for Plan Years commencing prior to January 1, 2002; and, effective
January 1, 2002, $200,000, as adjusted from time to time in accordance with
Section 401(a)(17)(B) of the Code as in effect for Plan Years commencing after
December 31, 2001.

 

1.08                           “Attributed Earnings” means the amount of
investment income attributed to Excess Contributions or Excess Deferrals or to
any Deferred Cash Contributions in excess of the limit described in
Section 4.10(a), that are required to be returned to the Participant in
accordance with Sections 4.01(f), 4.06(c), or 4.10(d)(i) or (ii), as applicable,
and the amount of investment income attributed to Excess Aggregate Contributions
or any Matching Contributions in excess of the limit described in
Section 4.10(a), that are required to be forfeited in accordance with
Section 4.07(c) or 4.10(d)(ii).  Attributed Earnings on Excess Deferrals, Excess
Contributions, or Deferred Cash Contributions required to be returned shall be
determined by multiplying the income earned on the Deferred Account for the Plan
Year by a fraction, the numerator of which is the Excess Deferrals, Excess
Contributions, or Deferred Cash Contributions that are required to be returned
for the Plan Year and the denominator of which is the Deferred Account balance
at the end of the Plan Year, disregarding any income or loss occurring during

 

7

--------------------------------------------------------------------------------


 

the Plan Year.  Attributed Earnings on Excess Aggregate Contributions or
Matching Contributions that are required to be forfeited shall be determined in
a similar manner by substituting the Employer Account for the Deferred Account,
and the Excess Aggregate Contributions or Matching Contributions required to be
forfeited for the Excess Deferrals, Excess Contributions, or Deferred Cash
Contributions required to be returned in the preceding sentence.

 

1.09                           “Beneficiary” means any person, persons or entity
designated, or deemed to have been designated, by a Participant to receive any
benefits payable in the event of the Participant’s death in accordance with the
provisions of Section 10.09.

 

1.10                           “Board of Directors” or “Board” means the Board
of Directors of IBM.

 

1.11                           “Catch-Up Account” means the account credited
with the Catch-Up Contributions made on a Participant’s behalf and earnings on
those contributions.

 

1.12                           “Catch-Up Contributions” means amounts
contributed to the Plan that satisfy the requirements of Section 4.01(g).

 

1.12A                 “Certificate of Disability Insurance” means the
certificate issued in accordance with the terms of the Disability Insurance
Policy by the Disability Insurer and furnished to a Participant who has elected,
in accordance with Section 5A.03(a), to invest a portion of his Account in the
payment of premiums under the Disability Insurance Policy.

 

8

--------------------------------------------------------------------------------


 

1.13                           “Code” means the Internal Revenue Code of 1986,
as amended from time to time.  References to specific sections of the Code shall
be deemed to refer to such sections as they may be amended or redesignated.

 

1.14                           “Committee” means Retirement Plans Committee of
IBM, comprising the persons named by the Board of Directors to supervise the
administration of the Plan as provided in Article 11.

 

1.15                           “Compensation” means the cash remuneration paid
to an Employee for services rendered to the Employer, including salary,
commission payments, and recurring payments under any form of variable
compensation plan and additional compensation paid for nonscheduled workdays,
overtime, and shift premium, determined prior to any reduction pursuant to
Section 4.01 or pursuant to a cafeteria plan under Section 125 of the Code, or
pursuant to a qualified transportation fringe under Section 132(f) of the Code,
but excluding special awards, expenses or relocation reimbursements, sign-on
bonuses, separation pay, termination incentive payments, and payments for
accrued or deferred vacations.  Amounts other than Variable Pay paid subsequent
to the first regularly scheduled payroll date coincident with or next following
the date of an Employee’s termination of employment shall not be taken into
account as Compensation.  Any amount of Variable Pay that is otherwise subject
to being taken into account as Compensation shall nonetheless not be taken into
account if the payroll processing for an Employee’s termination of employment
preceded the payroll processing date for such Variable Pay.  The Plan
Administrator, in its discretion, shall determine whether any form of
remuneration not described in this Section shall be

 

9

--------------------------------------------------------------------------------


 

treated as Compensation for purposes of the Plan.  Compensation taken into
account for a Plan Year shall not exceed the Annual Dollar Limit.

 

1.16                           “Deferred Account” means the account credited
with the Deferred Cash Contributions made on a Participant’s behalf and earnings
on those contributions.

 

1.17                           “Deferred Cash Contributions” means amounts
contributed pursuant to Section 4.01(a).

 

1.17A                 “Designated Mutual Fund” means a mutual fund that is
established and maintained in accordance with the requirements of Investment
Company Act of 1940, that offers shares for purchase by the general public, and
that is designated by the Committee, in accordance with Section 5.01A(a), to be
available to Participants for investment under the terms of the Mutual Fund
Window Program, effective as of January 1, 2005.  A Designated Mutual Fund shall
not be deemed an Investment Fund for purposes of Section 5.01.

 

1.17B                   “Disability Insurance Policy” means the insurance policy
underwritten by the Disability Insurer under which premiums are paid through
investments made in accordance with the Disability Protection Program and
benefits are payable in accordance with the Disability Protection Program.

 

10

--------------------------------------------------------------------------------


 

1.17C                   “Disability Insurer” means the insurance company
selected by the Plan Administrator that underwrites the Disability Insurance
Policy.  Effective January 1, 2005, the Disability Insurer is Metropolitan Life
Insurance Company.

 

1.17D                  “Disability Protection Program” means the program
provided in Article 5A, effective as of January 1, 2005, under which a
Participant who satisfies specified eligibility requirements is permitted to
elect to invest a portion of his Account in the payment of premiums under the
Disability Insurance Policy and pursuant to which benefit payments made from the
Disability Insurance Policy and in accordance with the Certificate of Disability
Insurance are allocated to the Accounts of Participants who have suffer a Total
and Permanent Disability while enrolled thereunder.

 

1.18                           “Domestic Subsidiary” means a Subsidiary
organized and existing under the laws of the United States, or any state,
territory, or possession thereof.

 

1.19                           “Effective Date” means July 1, 1983.  The
Effective Date of this amendment and recodification of the Plan shall be
January 1, 2005, except as otherwise specified herein, and subject to the
Preamble hereto.

 

1.20                           “Employee” means an employee of any Employer who
receives stated compensation other than a pension, severance pay, retainer, or
fee under contract.  The term “Employee” excludes any Leased Employee and any
person who is included in a unit of employees covered by a collective bargaining
agreement that does not provide for his membership in the Plan.  Any person
deemed to be an independent contractor by any

 

11

--------------------------------------------------------------------------------


 

Employer and paid by the Employer in accordance with its practices for the
payment of independent contractors, including the provision of tax reporting on
Internal Revenue Service Form 1099, shall be excluded from the definition of
Employee for all purposes under the Plan, notwithstanding any subsequent
reclassification of such person for any purpose under the Code, whether agreed
to by the Employer or adjudicated under applicable law.

 

1.21                           “Employer” means IBM or any successor by merger,
purchase or otherwise, with respect to its employees, or any other entity
participating in the Plan as provided in Article 2, with respect to its
employees.  All entities that are members of a controlled group of corporations,
within the meaning of Section 414(b) of the Code, or a group of trades or
businesses under common control, within the meaning of Section 414(c) of the
Code, and that are participating in the Plan in accordance with Article 2 shall
be deemed to be a single Employer for all purposes under the Plan.

 

1.22                           “Employer Account” means the account credited
with Matching Contributions and earnings on those contributions

 

1.23                           “Enrollment Date” means the date on which a
Participant makes the election described in Section 4.01.

 

1.24                           “Excess Aggregate Contributions” means the amount
of Matching Contributions and, effective as of January 1, 2004, After-Tax
Contributions on behalf of Highly

 

12

--------------------------------------------------------------------------------


 

Compensated Employees in excess of the limitation described in Section 4.07(a)
for a Plan Year, as determined in accordance with Section 4.07(c)(i).

 

1.25                           “Excess Contributions” means the amount of
Deferred Cash Contributions on behalf of Highly Compensated Employees in excess
of the limitation described in Section 4.06(a) for a Plan Year, as determined in
accordance with Section 4.06(c)(i).

 

1.26                           “Excess Deferrals” means the amount of Deferred
Cash Contributions on behalf of a Participant that, taken together with similar
contributions on his behalf to any other plan described in Section 401(a)(30) of
the Code, exceed the dollar limitation described in Section 4.01(c) for a
calendar year.

 

1.27                           “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.  References to sections of
ERISA shall be deemed to refer to such sections as they may be amended or
redesignated.

 

1.27A                 “Executive Employee” means an Employee who is classified
as an executive, based on the compensation band to which he is assigned, in
accordance with the personnel policies and practices of his Employer.

 

1.28                           “Five Percent Owner” means with respect to a
corporation, any person who owns or is considered as owning within the meaning
of Section 318 of the Code more than 5% of the outstanding stock of the
corporation, or stock possessing more than 5% of the total voting power of the
corporation.

 

13

--------------------------------------------------------------------------------


 

1.29                           “Foreign Branch” means a branch, division, or
other unit of IBM or a Domestic Subsidiary that operates principally outside the
United States, its territories, or possessions.

 

1.29A                 “401(k) Pension Program Participant” means a Participant
who is admitted to participation in the Plan in accordance with Section 3.02A.

 

1.30                           “Fund” or “Investment Fund” means the separate
funds authorized by the Committee in accordance with Section 5.01(a) in which
contributions to the Plan are invested.  Amounts invested under the Mutual Fund
Window Program, effective as of January 1, 2005, shall not be deemed to be
invested in any of the Investment Funds.

 

1.31                           “Highly Compensated Employee” means for a Plan
Year commencing on or after January 1, 1997, any employee of the Employer or an
Affiliate, whether or not eligible to participate in the Plan, who

 

(i)                                     was a Five Percent Owner for such Plan
Year or the prior Plan Year, or

 

(ii)                                  for the preceding Plan Year received
Statutory Compensation in excess of $80,000, and, effective with respect to Plan
Years commencing on or after January 1, 2002, was among the highest 20% of
employees for the preceding Plan Year when ranked by Statutory Compensation paid
for that year.  No employee shall be excluded under Section 414(q)(5) of the
Code for purposes of determining the number of such employees.  The $80,000
dollar amount in this

 

14

--------------------------------------------------------------------------------


 

paragraph (ii) shall be adjusted from time to time in accordance with
Section 414(q)(1) of the Code.

 

Notwithstanding the foregoing, employees who are nonresident aliens and who
receive no earned income from the Employer or an Affiliate which constitutes
income from sources within the United States shall be disregarded for all
purposes of this Section.

The provisions of this Section shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and Regulations
thereunder, which shall override any provisions of this Section inconsistent
therewith.

 

1.32                           “Hour of Service” means each hour for which an
employee is paid or entitled to payment for the performance of duties for the
Employer or an Affiliate.

 

1.33                           “IBM” means International Business Machines
Corporation, a corporation organized and existing under the laws of the State of
New York.

 

1.34                           “IBM Staff Investment Manager” means one or more
IBM employees who have been appointed by the Committee to direct, either jointly
or severally, the management of the acquisition and disposition of all or any
portion of the assets of the Trust Fund.

 

1.35                           “IBM Stock Fund” means the Investment Fund of the
Plan that is invested primarily in common stock of IBM, in accordance with
Section 5.01(a) and which shall be included within the ESOP.

 

15

--------------------------------------------------------------------------------


 

1.36                           “Independent Investment Manager” means any person
or entity that satisfies the requirements of Section 3(38)(B) of ERISA, which
has been appointed by the Committee to manager, acquire, and dispose of all or
any portion of the assets of the Trust Fund and which has acknowledged in
writing that it is a fiduciary with respect to the Plan.

 

1.37                           “Investment Manager” means any Independent
Investment Manager or any IBM Staff Investment Manager.

 

1.38                           “Leased Employee” means any person (other than a
common law employee of the Employer) who, pursuant to an agreement between the
Employer and any other person (“leasing organization”), has performed services
for the Employer or any related persons determined in accordance with
Section 414(n)(6) of the Code on a substantially full-time basis for a period of
at least one year and such services are performed under the primary direction of
or control by the Employer.  In the case of any person who is a Leased Employee
before or after a period of service as an Employee, the entire period during
which he has performed services as a Leased Employee shall be counted as service
as an Employee for all purposes of the Plan, except that he shall not, by reason
of that status, become a participant in the Plan.

 

1.38A                 “Long-Term Supplemental Employee” means, effective as of
January 1, 2004, a Supplemental Employee so designated by his Employer, in
accordance with its established personnel practices.  A Supplemental Employee
who has not been explicitly

 

16

--------------------------------------------------------------------------------


 

designated as a Long-Term Supplemental Employee by his Employer shall not be
deemed to be a Long-Term Supplemental Employee.

 

1.39                           “Matching Contributions” means amounts
contributed pursuant to Section 4.02.  For purposes of Section 1.401(k)-1(b)(5)
of the Regulations, Matching Contributions made under the Plan shall be deemed
“Qualified Matching Contributions,” provided, however, that, for the period
commencing on January 1, 2002 and ending on December 31, 2004, Matching
Contributions that are determined on the basis of Catch-Up Contributions made on
a Participant’s behalf shall not be deemed “Qualified Matching Contributions”.

 

1.39A                 “Mutual Fund Window Program” means the program provided in
Section 5.01A, effective as of January 1, 2005, pursuant to which a Participant
is permitted to elect to invest a portion of his Account in one or more
Designated Mutual Funds.

 

1.39B                   “Non-Executive Employee” means an Employee who is not an
Executive Employee.

 

1.40                           “Non-Highly Compensated Employee” means for any
Plan Year an employee of the Employer or an Affiliate who is not a Highly
Compensated Employee for that Plan Year.

 

1.41                           “Notice” means a specification by the Employee of
his designation, election, or intention under any provision of the Plan, through
written, electronic, or telephonic means, as provided for the particular purpose
by the Plan Administrator, pursuant to Section 14.05.

 

17

--------------------------------------------------------------------------------


 

1.41A                 “One-Year Period of Service” means with respect to any
employee, effective as of January 1, 2005, a 12-month period of employment with
the Employer or any Affiliate, whether or not as an Employee, beginning on the
date he first completes an Hour of Service.  For the purpose of determining
whether an employee has completed a One-Year Period of Service, the following
rules shall apply:

 

(a)                                  If an employee’s employment is terminated
and he is later reemployed within one year of the date that is the earlier of
(i) his date of termination of service or (ii) the first day of an absence from
service immediately preceding his date of termination, the period between such
date and his date of reemployment shall be included as a period of employment in
determining whether he has completed a One-Year Period of Service.

 

(b)                                 If an employee’s employment is terminated
and he is later reemployed more than one year after the date that is the earlier
of (a) his date of termination of service or (b) the first day of an absence
from service immediately preceding his date of termination, his period of
employment prior to such date shall be aggregated with his period of employment
after his reemployment in determining whether he has completed a One-Year Period
of Service.

 

(c)                                  For the purpose of determining whether an
employee has completed a One-Year Period of Service, his Recognized Predecessor
Employment shall be taken into account as if it were employment with an
Employer.

 

1.42                           “Participant” means any person who has been
admitted to participation in the Plan in accordance with Section 3.02 or
Section 3.02A and has not ceased to be a Participant in accordance with
Section 3.05.  Except to the extent otherwise specified, references to a

 

18

--------------------------------------------------------------------------------


 

Participant shall be deemed also to refer to a 401(k) Pension Program
Participant and provisions of the Plan that apply to Participants shall apply
equally to 401(k) Pension Program Participants.

 

1.43                           “Plan” means the IBM Savings Plan, as set forth
in this document or as amended from time to time.  Effective as of January 1,
2002, the IBM Stock Fund maintained pursuant to Section 5.01, together with any
separate sub-account established pursuant to Section 5.09(d) shall be designated
as an ESOP, within the meaning of Section 4975(e)(7) of the Code and shall be a
separate constituent plan.

 

1.44                           “Plan Year” means the 12-month period beginning
on any January 1, on or after the Effective Date.

 

1.44A                 “Predecessor Employment” means employment with any entity
prior to the date that (a) such entity becomes a member of a controlled group of
corporations that also includes any Employer as a member, (b) substantially all
of the assets of such entity are acquired by a member of a controlled group of
corporations that includes any Employer as a member, or (c) such entity enters
into a contractual relationship with an Employer pursuant to which employees of
such entity become Employees.  For purposes of this Section, the term
“controlled group of corporations” shall have the meaning specified in
Section 414(b) of the Code.

 

1.45                           “Profits” means both (a) the accumulated earnings
and profits of an Employer and (b) an Employer’s current net taxable income,
before deduction of Federal, state, or local

 

19

--------------------------------------------------------------------------------


 

income taxes and before any contributions made by the Employer to this Plan or
any other employee benefit plan, as determined by its independent public
accountants in accordance with generally accepted accounting principles.

 

1.45A                 “Program Eligibility Date” means, with respect to a 401(k)
Pension Program Participant, the earliest day during his employment or
reemployment as a Regular Employee that is coincident with or next following the
date as of which he completes or is deemed to have completed a One-Year Period
of Service.

 

1.45B                   “Recognized Predecessor Employment” means Predecessor
Employment that is taken into account under the Plan pursuant to rules
established by the Plan Administrator, which rules shall apply uniformly to all
individuals who become employees as the result of the same transaction.

 

1.46                           “Regular Employee” means an Employee as so
defined by the rules and regulations of his Employer, who is (i) compensated by
salary or by commission, or partly by salary and partly by commission, (ii)
subject to the Employer’s performance evaluation program, and (iii) employed for
an indefinite period.

 

1.47                           “Regulations” means the Income Tax Regulations
codified at Title 26 of the Code of Federal Regulations, as amended from time to
time.  References to specific sections of the Regulations shall be deemed to
refer to such sections as they may be amended or redesignated.

 

20

--------------------------------------------------------------------------------


 

1.48                           “Rollover Account” means the account credited
with the Rollover Contributions made by a Participant and earnings on those
contributions.

 

1.49                           “Rollover Contributions” means amounts
contributed pursuant to Section 4.03.

 

1.50                           “Severance Date” means the earlier of (a) the
date an employee quits, retires, is discharged or dies, or (b) the first
anniversary of the date on which an employee is first absent from service, with
or without pay, but without interruption, for any reason such as vacation,
sickness, disability, layoff or leave of absence.

 

1.51                           “Statutory Compensation” means the wages,
salaries, and other amounts paid in respect of an employee for services actually
rendered to an Employer or an Affiliate, including, by way of example, overtime,
bonuses and commissions, but excluding deferred compensation, stock options and
other distributions which receive special tax benefits under the Code.  For
purposes of determining Highly Compensated Employees and key employees under
Appendix D, Statutory Compensation shall include amounts contributed by the
Employer pursuant to a salary reduction agreement which are not includible in
the gross income of the employee under Sections 125, 132(f)(4) (with respect to
Plan Years commencing after December 31, 2000), 402(e)(3) (with respect to Plan
Years commencing prior to January 1, 1998), 402(g)(3) (with respect to Plan
Years beginning after December 31, 1997), 402(h) or 403(b), or 457 of the Code. 
For all other purposes, Statutory Compensation shall also include the amounts
referred to in the preceding sentence, unless the Plan Administrator directs
otherwise for a particular Plan Year.  For Plan Years beginning after 1988,
Statutory Compensation shall not exceed

 

21

--------------------------------------------------------------------------------


 

the Annual Dollar Limit, provided that such Annual Dollar Limit shall not be
applied in the determination of Highly Compensated Employees.

 

In determining the compensation of a Participant for purposes of the application
of the Annual Dollar Limit, for Plan Years commencing prior to January 1, 1997,
the rules of Section 414(q)(6) (as in effect on the day before the date of
enactment of Public Law 104-188) shall apply, except that in applying such
rules, the term “family” shall include only the Spouse of the Participant and
any lineal descendants of the Participant who have not attained age 19 before
the close of the Plan Year.  If, as a result of the application of such rules,
the Annual Dollar Limit is exceeded, then the limitation shall be prorated among
the affected individuals in proportion to each such individual’s compensation as
determined prior to the application of this limitation.

 

1.52                           “Subsidiary” means a corporation or other form of
business organization, the majority interest of which is owned directly or
indirectly by IBM.

 

1.53                           “Supplemental Employee” means an Employee so
designated by his Employer in accordance with its established personnel
practices who is not classified as a Regular Employee.

 

1.53A                 “Total and Permanent Disability” means a condition that
provides a predicate for the payment of benefits from the Disability Insurance
Policy, and shall be determined in accordance with the terms of Disability
Insurance Policy and the Certificate of Disability Insurance.

 

22

--------------------------------------------------------------------------------


 

1.54                           “Trust” or “Trust Fund” means the fund
established as part of the Plan into which contributions are to be made and from
which benefits are to be paid in accordance with the terms of the Plan.

 

1.55                           “Trustee” means the trustee holding the funds of
the Plan as provided in Article 12.

 

1.56                           “Valuation Date” means each trading day of the
New York Stock Exchange, except as may be determined by the Plan Administrator
in accordance with Section 6.02(b).

 

1.57                           “Variable Pay” means that portion of a
Participant’s Compensation which is determined and paid in accordance with the
provisions of the Employer’s annual performance-based compensation program.

 

23

--------------------------------------------------------------------------------


 


ARTICLE 2.  PARTICIPATING EMPLOYERS


 


2.01                           PARTICIPATION OF IBM


 

IBM shall be a participating Employer under the Plan, provided, however, that no
Foreign Branch of IBM shall be included as an Employer and IBM shall not be a
participating Employer with respect to the employees of any Foreign Branch.

 


2.02                           PARTICIPATION BY DOMESTIC SUBSIDIARIES


 

(a)                                  Domestic Subsidiaries of IBM that were
acquired or established prior to July 1, 1983 shall be participating Employers
under the Plan, and shall be subject to subsection (c).

 

(b)                                 Any entity that becomes, is established as,
or is acquired as a Domestic Subsidiary on or after July 1, 1983 shall become a
participating Employer under the Plan if and only if the Committee authorizes
its participation by resolution and such entity takes such actions as may be
necessary for it to adopt the Plan.  With the consent of the Plan Administrator,
a Domestic Subsidiary that adopts the Plan may also adopt special provisions
that shall be applicable to its employees, which special provisions shall be set
forth in an Appendix to the Plan.  A Domestic Subsidiary that becomes a
participating Employer shall be subject to the provisions of subsection (c).

 

(c)                                  No Foreign Branch of a Domestic Subsidiary
shall be included as an Employer under the Plan and no Domestic Subsidiary shall
be a participating Employer under the Plan with respect to the employees of a
Foreign Branch.

 

24

--------------------------------------------------------------------------------


 


ARTICLE 3.  ELIGIBILITY AND PARTICIPATION


 


3.01                           ELIGIBILITY


 

(a)                                  Except as provided in subsection (c), each
Employee of an Employer shall be eligible to become a Participant at any time
during service as a Regular Employee.

 

(b)                                 Effective as of January 1, 2004, each
Employee of an Employer shall be eligible to become a Participant at any time
during service as a Long-Term Supplemental Employee.

 

(c)                                  Effective as of January 1, 2005,
subsection (a) shall be applicable only to an Employee who, (i) as of
December 31, 2004, was (A) actively employed as a Regular Employee, or (B) on
authorized leave of absence from employment as a Regular Employee and (ii) has
remained in employment as a Regular Employee from December 31, 2004 through the
date as of which he files a Notice described in Section 3.02(a) or (b).  An
Employee for whom subsection (a) is made inapplicable by this subsection shall
be eligible to become a Participant only in accordance with subsection (b) or
Section 3.02A.

 


3.02                           PARTICIPATION


 

An eligible Employee who is eligible to become a Participant in accordance with
Section 3.01(a) or 3.01(b) shall become a Participant as of:

 

(a)                                  the first day of the first payroll period
beginning after the date he files with the Plan Administrator the Notice
prescribed by the Plan Administrator in which he:

 

(i)                                     makes the election described in
Section 4.01, and

 

(ii)                                  authorizes the Employer to reduce his
Compensation by the percentage specified in his election; or, if earlier,

 

25

--------------------------------------------------------------------------------


 

(b)                                 the first day of the first payroll period
beginning after July 1, 2004 after the date he files with the Plan Administrator
the Notice prescribed by the Plan Administrator in which he

 

(i)                                     makes the election described in
Section 4.01(h), and

 

(ii)                                  authorizes the Employer to withhold from
his Compensation, on an after-tax basis, the percentage specified in his
election and to pay the amount so withheld to the Plan on his behalf.

 


3.02A                 PARTICIPATION BY 401(K) PENSION PROGRAM PARTICIPANTS AFTER
DECEMBER 31, 2004


 

(a)                                  The provisions of this Section shall be
applicable to any Employee who becomes a Regular Employee after December 31,
2004.

 

(b)                                 An Employee described in subsection (a)
shall be eligible to become a 401(k) Pension Program Participant as of the first
payroll processing date that occurs on or after the 30th day following his date
of hire.

 

(c)                                  An Employee who is eligible to become a
401(k) Pension Program Participant in accordance with subsection (b) shall be
deemed to have made an election in accordance with Section 4.01(a), effective as
of the date he first becomes eligible to become a Participant, to reduce his
Compensation by 3% and to have that amount contributed to the Plan by his
Employer as a Deferred Cash Contribution, and shall become a 401(k) Pension
Program Participant as of such date, unless he revokes such deemed election in
advance of the effective date thereof, by electing, in accordance with
Section 4.04(f), not to reduce his Compensation.

 

(d)                                 An Employee who is eligible to become a
401(k) Pension Program Participant in accordance with subsection (b) but who
does not become a Participant in accordance

 

26

--------------------------------------------------------------------------------


 

with subsection (c), because he made an election in accordance with
Section 4.04(f) not to reduce his Compensation, shall remain eligible to become
a Participant and shall become a Participant in accordance with the procedures
set forth in Section 3.02.  An Employee who becomes a Participant in accordance
with this subsection shall be a 401(k) Pension Program Participant.

 

(e)                                  For purposes of this Section, an Employee
described in subsection (a) who had become a Participant prior to January 1,
2005 and whose participation had not terminated, in accordance with
Section 3.05, prior to the first date subsequent to December 31, 2004 on which
he becomes a Regular Employee shall nonetheless be deemed not to be a
Participant as of such date.  The provisions of this subsection shall not have
any effect on the Employee’s rights under the Plan with respect to that portion
of his Account attributable to contributions made prior to January 1, 2005.

 


3.03                           REEMPLOYMENT OF CERTAIN FORMER EMPLOYEES AND
FORMER PARTICIPANTS


 

(a)                                  Any person who is reemployed by an Employer
after December 31, 2003 as a Long-Term Supplemental Employee and who had not
become a Participant prior to the date of his reemployment, shall become a
Participant upon the filing of Notice in accordance with Section 3.02.

 

(b)                                 Any person who is reemployed by an Employer
after December 31, 2003 as a Long-Term Supplemental Employee, who had become a
Participant prior to the date of his reemployment, but who had subsequently
ceased to be a Participant in accordance with Section 3.05, shall again become a
Participant upon the filing of Notice in accordance with Section 3.02.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Any person who is reemployed by an Employer
after December 31, 2003 as a Long-Term Supplemental Employee, who had become a
Participant prior to the date of his reemployment, and who has not ceased to be
a Participant in accordance with Section 3.05, shall be permitted to make an
election under Section 4.01 immediately upon reemployment by an as a Long-Term
Supplemental Employee.

 

3.04                           Effect of Status Change on Participation

 

(a)                                  Except as provided in subsection (b), a
Participant who

 

(i)                                     had been employed by the Employer or an
Affiliate as a Regular Employee, then

 

(ii)                                  ceases to be a Regular Employee, but

 

(iii)                               remains in the employ of an Employer or an
Affiliate

 

shall continue to be a Participant in the Plan, but shall not be eligible to
receive allocations of Deferred Cash Contributions or Matching Contributions,
and shall not be eligible to make After-Tax Contributions, while his employment
status is other than as a Regular Employee.

 

(b)                                 Notwithstanding the provisions of
subsection (a), a Participant who

 

(i)                                     had been employed by the Employer or an
Affiliate as a Regular Employee, then

 

(ii)                                  ceases to be a Regular Employee, but

 

(iii)                               remains in the employ of an Employer or an
Affiliate as a Long-Term Supplemental Employee after December 31, 2003

 

shall, effective as of January 1, 2004, be eligible to receive allocations of
Deferred Cash Contributions, and shall.  effective July 1, 2004, be eligible to
make After-Tax Contributions, but ineligible to receive allocations of Matching
Contributions, while his employment status remains that of a Long-Term
Supplemental Employee.

 

28

--------------------------------------------------------------------------------


 

(c)                                  A Participant who

 

(i)                                     had been employed by the Employer or an
Affiliate as a Long-Term Supplemental Employee after December 31, 2003, then

 

(ii)                                  ceases to be a Long-Term Supplemental
Employee, but

 

(iii)                               remains in the employ of the Employer or an
Affiliate (other than as a Regular Employee)

 

shall continue to be a Participant in the Plan, but shall not be eligible to
receive allocations of Deferred Cash Contributions and shall not be eligible to
make After-Tax Contributions.

 

(d)                                 A Participant who

 

(i)                                     had been employed by the Employer or an
Affiliate as a Long-Term Supplemental Employee after December 31, 2003, then

 

(ii)                                  ceased to be a Long-Term Supplemental
Employee prior to January 1, 2005, but

 

(iii)                               upon ceasing to be a Long-Term Supplemental
Employee remained in the employ of the Employer as a Regular Employee, which
status became effective for the Participant prior to January 1, 2005,

 

shall continue to be a Participant in the Plan, shall continue to be eligible to
receive allocations of Deferred Cash Contributions, shall be eligible to receive
allocations of Matching Contributions, and shall be eligible to make After-Tax
Contributions.

 


3.05                           TERMINATION OF PARTICIPATION


 

Participation shall terminate on the latest of (a) the date a Participant is no
longer employed by an Employer or any Affiliate, (b) the date that a Participant
receives a

 

29

--------------------------------------------------------------------------------


 

distribution that reduces the balance of his Account to zero, or (c) the date of
the Participant’s death.

 

30

--------------------------------------------------------------------------------


 


ARTICLE 4.  CONTRIBUTIONS


 


4.01                           DEFERRED CASH CONTRIBUTIONS AND CATCH-UP
CONTRIBUTIONS


 

(a)                                  A Participant may elect in the Notice filed
under Section 3.02(a), or Section 4.04(c), or Section 4.05(b), as applicable, to
reduce his Compensation payable while a Participant by at least 1% and not more
than 15%, in multiples of 1%, and have that amount contributed to the Plan by
his Employer as Deferred Cash Contributions.  Effective as of January 1, 2002,
the 15% maximum specified in the foregoing sentence shall be increased to 80%. 
The amount of the reduction may, in the discretion of the Plan Administrator, be
rounded to the next higher or lower multiple of $1.00 per pay period.  Deferred
Cash Contributions shall be further limited as provided in subsections (c), (d),
and (e) and in Sections 4.06, 4.09 and 4.10.  A Participant’s election pursuant
to this subsection shall become effective as soon as administratively
practicable after his provision of Notice, but shall in any event be effective
as of the first day of a payroll period.  Any Deferred Cash Contributions shall
be paid to the Trustees as soon as practicable and shall be allocated to the
Participant’s Deferred Account.  An election made by a Participant in accordance
with this subsection shall remain in effect until it is changed in accordance
with Section 4.04 or suspended in accordance with Sections 4.05, 8.02(c)(iii),
or 9.02(c)(i), provided however, that any election shall cease to be effective
upon a Participant’s termination of employment.   Effective for the period
beginning on January 1, 2002 and ending on December 31, 2004, a Participant may
make separate Deferred Cash Contribution elections with respect to that portion
of his Compensation that is not Variable Pay and with respect to that portion of
his Compensation that is Variable Pay.  Effective January 1, 2005, a Participant
may make

 

31

--------------------------------------------------------------------------------


 

separate Deferred Cash Contribution Elections with respect to that portion of
his Compensation that is not Variable Pay and with respect to any portion of his
Compensation that is Variable Pay paid under a program maintained by an Employer
for Non-Executive Employees.  Effective January 1, 2005, a Participant’s
Deferred Cash Contribution Election shall apply only to his Compensation as
determined without regard to any Variable Pay paid under any program maintained
by an Employer for Executive Employees and shall not be effective with respect
to any portion of his Compensation that is Variable Pay paid under any program
maintained by an Employer for Executive Employees.   Effective January 1, 2002,
Deferred Cash Contributions that are allocated to the IBM Stock Fund in
accordance with the provisions of Section 5.02 shall be deemed to be
contributions to the ESOP.

 

(b)                                 Notwithstanding any other provision of this
Section, the Plan Administrator, in its sole discretion, may restrict the
percentage of Compensation reduction that may be elected by any Highly
Compensated Employee, in order to achieve or maintain compliance with the
limitations described in Sections 4.06, 4.07, and 4.08.

 

(c)                                  In no event shall the Participant’s
Deferred Cash Contributions and similar contributions made on his behalf by an
Employer or an Affiliate to all plans, contracts or arrangements subject to the
provisions of Section 401(a)(30) of the Code, in any calendar year commencing
prior to January 1, 2002, exceed $7,000, as adjusted from time to time pursuant
to Section 402(g)(5) of the Code (as in effect on the day before the date of
enactment of Public Law 107-16).  The Participant’s Deferred Cash Contributions
and similar contributions made on his behalf by an Employer or an Affiliate to
all plans contracts or arrangements subject to the provisions of
Section 401(a)(30) in calendar

 

32

--------------------------------------------------------------------------------


 

years beginning after December 31, 2001 and prior to January 1, 2007 shall be
limited in accordance with the following table:

 

Calendar Year

 

Dollar Limitation

 

2002

 

$

11,000

 

2003

 

$

12,000

 

2004

 

$

13,000

 

2005

 

$

14,000

 

2006

 

$

15,000

 

 

Deferred Cash Contributions made on a Participant’s behalf with respect to any
calendar year beginning after December 31, 2006 are limited to $15,000 (or such
higher dollar limit as may be in effect with respect to such year in accordance
with Section 402(g)(4) of the Code (as amended and redesignated by Public Law
107-16), as in effect for calendar years beginning after December 31, 2001).  If
a Participant’s Deferred Cash Contributions in a calendar year reach the dollar
limitation in effect for such calendar year, his election of Deferred Cash
Contributions for the remainder of the calendar year will be canceled.  As of
the first pay period of the calendar year following such cancellation, the
Participant’s election of Deferred Cash Contributions shall again become
effective in accordance with his previous election.

 

(d)                                 If a Participant makes elective deferrals,
within the meaning of Section 402(g)(3) of the Code, under any other qualified
defined contribution plan maintained by an Employer or Affiliate for any
calendar year and the sum of such elective deferrals and his Deferred Cash
Contributions under the Plan exceed the dollar limitation specified in
subsection (c) for that calendar year, then the amount by which such sum exceeds
such limitation shall be deemed Excess Deferrals for such calendar year.  The
Participant shall be deemed to have elected to receive a return from this Plan
of the full amount of any Excess Deferrals determined in accordance with this
subsection.  A return of

 

33

--------------------------------------------------------------------------------


 

Excess Deferrals pursuant to this subsection shall be subject to the provisions
of subsection (f).

 

(e)                                  If a Participant makes elective deferrals,
within the meaning of Section 402(g)(3) of the Code, under a qualified defined
contribution plan maintained by an employer other than any Employer or any
Affiliate for any calendar year, and the sum of such elective deferrals and his
Deferred Cash Contributions under the Plan exceed the dollar limitation
specified in Section 4.01(c) for that calendar year, then the amount by which
such sum exceeds such limitation shall be deemed Excess Deferrals for such
calendar year.  The Participant may elect to receive a return from this Plan of
all or a portion of any Excess Deferrals determined in accordance with this
subsection, provided, however, that the Plan shall not be required to make a
return of Excess Deferrals, unless the Participant notifies the Plan
Administrator, in writing, by March 1 of the following calendar year of the
amount of the Excess Deferrals that the Participant wishes to have returned by
this Plan.  A return of Excess Deferrals pursuant to this subsection shall be
subject to the provisions of subsection (f).

 

(f)                                    Any return of Excess Deferrals required
under subsection (d) or (e) shall include Attributed Earnings and shall be made
no later than the April 15 following the end of the calendar year in which the
Excess Deferrals were made.  The amount of Excess Deferrals to be returned for
any calendar year shall be reduced by any Deferred Cash Contributions previously
returned to the Participant under Section 4.06 for that calendar year.  In the
event any Deferred Cash Contributions required to be returned under
subsection (d) or (e) were matched by Matching Contributions under Section 3.02,
those Matching Contributions, together with Attributed Earnings, shall be
forfeited and used to reduce Employer contributions.

 

34

--------------------------------------------------------------------------------


 

(g)                                 Effective for Plan Years commencing after
December 31, 2001, a Participant who satisfies the requirements of paragraph (i)
for a Plan Year may elect, in accordance with paragraph (ii), to reduce his
Compensation and to have the amount by which his Compensation is so reduced
contributed to the Plan by his Employer as a Catch-Up Contribution, provided,
however, that such Catch-Up Contributions shall be subject to the conditions set
forth in paragraphs (iii), (iv), and (v).

 

(i)                                     A Participant satisfies the requirements
of this paragraph for a Plan Year if:

 

(A)                              his 50th birthday is coincident with or prior
to the last day of the Plan Year; and

 

(B)                                the Deferred Cash Contributions made on his
behalf for the Plan Year have reached the applicable dollar limitation for the
calendar year coincident with such Plan Year, as set forth in subsection (c).

 

(ii)                                  A Participant described in paragraph (i)
shall be deemed to have elected to continue to reduce his Compensation at the
rate in effect under his most recent Deferred Cash Contribution election and to
have the amount contributed to the Plan by his Employer as a Catch-Up
Contribution, unless he provides Notice, in accordance with procedures
established by the Plan Administrator, that he elects not to continue to reduce
his Compensation.

 

(iii)                               Any Catch-Up Contributions shall be paid to
the Trustees as soon as practicable and shall be allocated to the Participant’s
Catch-Up Account.

 

(iv)                              A Participant’s Catch-Up Contributions in
calendar years beginning after December 31, 2001 and prior to January 1, 2007
shall be limited in accordance with the following table:

 

35

--------------------------------------------------------------------------------


 

Calendar Year

 

Dollar Limitation

 

2002

 

$

1,000

 

2003

 

$

2,000

 

2004

 

$

3,000

 

2005

 

$

4,000

 

2006

 

$

5,000

 

 

Catch-Up Contributions made on a Participant’s behalf with respect to any
calendar year beginning after December 31, 2006 shall limited to $5,000, as
adjusted in accordance with Section 414(v)(2)(C) of the Code.  In no event shall
the Participant’s Catch-Up Contributions for a Plan Year exceed the excess of
his Statutory Compensation for such Plan Year over his Deferred Cash
Contributions for such Plan Year.

 

(v)                                 Catch-Up Contributions that are allocated to
the IBM Stock Fund in accordance with the provisions of Section 5.02 shall be
deemed to be contributions to the ESOP.

 

(vi)                              The provisions of this subsection shall be
subject to the requirements of Section 414(v) of the Code and Regulations
thereunder.

 

(h)                                 Effective July 1, 2004, a Participant may
elect in the Notice filed under Section 3.02(b) or Section 4.04(e), or
Section 4.05(b), as applicable, to make After-Tax Contributions, provided,
however, that After-Tax Contributions shall be subject to the conditions set
forth in paragraphs (i), (ii), and (iii).

 

(i)                                     The Participant’s election to make
After-Tax Contributions shall specify the rate of After-Tax Contributions as a
percentage of his Compensation, which rate shall not exceed 10% and shall be an
integral multiple of 1%.

 

(ii)                                  Any After-Tax Contributions shall be paid
to the Trustee as soon as practicable and shall be allocated to the
Participant’s After-Tax Account.

 

36

--------------------------------------------------------------------------------


 

(iii)                               After-Tax Contributions that are allocated
to the IBM Stock Fund in accordance with the provisions of Section 5.02 shall be
deemed to be contributions to the ESOP.

 


4.02                           EMPLOYER MATCHING CONTRIBUTIONS


 

(a)                                  (i)                                    
Each Employer shall contribute, out of its Profits, on behalf of each of its
Participants who is not a 401(k) Pension Program Participant and who elects to
make Deferred Cash Contributions, an amount equal to 50% of the Deferred Cash
Contributions made on behalf of the Participant to the Plan during each payroll
period, provided, however, that for this purpose Deferred Cash Contributions in
excess of 6% of the Participant’s Compensation for a payroll period shall not be
taken into account.  In no event shall the Matching Contributions pursuant to
this Section with respect to a Plan Year exceed 3% of the Participant’s
Compensation while a Participant during such Plan Year.  Employer Matching
Contributions that are allocated to the IBM Stock Fund in accordance with the
provisions of Section 5.02 shall be deemed to be contributions to the ESOP.

 

(ii)                                  Each Employer shall contribute, out of its
Profits, on behalf of each of its Participants who (A) is a 401(k) Pension
Program Participant, (B) elects or is deemed to have elected to make Deferred
Cash Contributions, and (C) has, on or before the last day of the payroll
period, attained his Program Eligibility Date an amount equal to 100% of the
Deferred Cash Contributions made on behalf of the Participant to the Plan during
each payroll period, provided, however, that for this purpose Deferred Cash
Contributions in excess of 6% of the Participant’s Compensation for a payroll
period shall not be taken into account.  In no event shall the Matching
Contributions pursuant to

 

37

--------------------------------------------------------------------------------


 

this Section with respect to a Plan Year exceed 6% of the Participant’s
Compensation while a Participant during such Plan Year.

 

(iii)                               Employer Matching Contributions made in
accordance with paragraph (i) or paragraph (ii) shall be paid to the Trustee as
soon as practicable and shall be allocated to the Participant’s Employer
Account.

 

(iv)                              Effective as of January 1, 2005, if as of the
last day of the Plan Year, the amount of Matching Contributions allocated in
accordance with paragraph (ii) for such Plan Year to the Employer Account of a
401(k) Pension Program Participant, who has been a Non-Executive Employee at all
times during such Plan Year and who remains in employment with the Employer on
the last day of such Plan Year, is less than the lesser of (A) 6% of his
Compensation or (B) the amount contributed on behalf of such Participant as
Deferred Cash Contributions for the Plan Year, the Employer shall make a special
Matching Contribution on behalf of such Participant in an amount equal to the
lesser of (X) such difference or (Y) the excess of (I) the dollar limitation
determined in accordance with Section 4.01(c) over (II) the amount of Matching
Contributions allocated in accordance with paragraph (ii). For purposes of this
paragraph, a Participant’s Compensation shall not include any amount earned
prior to the first day of the payroll period that includes his Program
Eligibility Date, shall not include any amount earned during a period in which
Deferred Cash Contributions were not permitted to be made on his behalf in
accordance with Sections 8.02(c) or 9.02(c)(i), and shall not include any amount
of Variable Pay attributable to any period in any prior Plan Year during which
he was an Executive Employee.  Any special Matching Contribution made pursuant
to this paragraph shall be paid to the Trustees as soon as practicable following
the close of the

 

38

--------------------------------------------------------------------------------


 

Plan Year to which it relates and the determination of the amount thereof by the
Plan Administrator or its designee.

 

(v)                                 Employer Matching Contributions that are
allocated to the IBM Stock Fund in accordance with the provisions of
Section 5.02 shall be deemed to be contributions to the ESOP.

 

(b)                                 Matching Contributions are made expressly
conditional on the Plan satisfying the provisions of Sections 4.01(c), (d), and
(e), 4.06, 4.07, and 4.08.  If any portion of the Deferred Cash Contribution to
which a Matching Contribution relates is returned to the Participant pursuant to
Section 4.01(d) or (e), 4.06(c), or 4.08, the corresponding Matching
Contribution shall be forfeited and if any amount of the Matching Contribution
is deemed an Excess Aggregate Contribution under Section 4.07 such amount shall
be forfeited in accordance with the provisions of that Section.

 

(c)                                  Effective only for the period beginning on
January 1, 2002 and ending on December 31, 2004, and solely for purposes of
subsection (a), a Participant’s Deferred Cash Contributions shall be deemed to
include his Catch-Up Contributions.

 

(d)                                 Effective January 1, 2004, and solely for
purposes of subsection (a), a Participant’s Compensation shall not include any
amount earned while employed by the Employer or an Affiliate as a Long-Term
Supplemental Employee.

 


4.03                           ROLLOVER CONTRIBUTIONS


 

(a)                                  Without regard to any limitations on
contributions set forth in this Article 4, the Plan may receive from or on
behalf of a Participant who is then a Regular Employee, in cash, as a Rollover
Contribution, any amount previously distributed or deemed to be distributed to
him

 

39

--------------------------------------------------------------------------------


 

(i)                                     from a plan that satisfies the
requirements of Section 401(a) of the Code, or

 

(ii)                                  from an individual retirement account
described in Section 408(a) of the Code, or

 

(iii)                               from an eligible deferred compensation plan
described in Section 457(b) of the Code that is maintained by an employer that
is described in Section 457(e)(1)(A) of the Code,

 

(iv)                              from an annuity contract described in
Section 403(b) of the Code, or

 

(v)                                 from the Federal Thrift Savings Plan, in a
distribution described in Section 8433(c) of Title 5 of the United States Code,

 

provided, however, clauses (ii), (iii), and (iv) of this sentence shall be
effective only with respect to Rollover Contributions made subsequent to
March 31, 2002 and clause (v) of this sentence shall be effective only with
respect to Rollover Contributions made subsequent to December 31, 2001.  The
Plan may receive such amount either directly from the Participant, or from an
individual retirement account that satisfies the requirements of
Section 408(d)(3)(A)(ii) of the Code, or from a qualified plan in the form of a
direct rollover that satisfies the requirements of Section 401(a)(31) of the
Code.

 

(b)                                 Without regard to any limitations on
contributions set forth in this Article 4, the Plan may receive from or on
behalf of a Participant who has terminated employment with the Employer
subsequent to June 30, 1999, in cash, as a Rollover Contribution, any amount
previously distributed or deemed to be distributed to him from a retirement plan
sponsored by IBM that is qualified under Section 401(a) of the Code.  The Plan
may receive such amount either directly from the Participant, or from such
qualified plan in the form of a direct rollover that satisfies the requirements
of Section 401(a)(31) of the Code.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the provisions of
subsections (a) or (b), the Plan shall not accept any amount as a Rollover
Contribution, unless such amount is eligible to be rolled over to a qualified
trust in accordance with applicable law and the Participant provides evidence
satisfactory to the Plan Administrator that such amount qualifies as an eligible
rollover distribution, within the meaning of Section 402(c)(4) of the Code. 
Unless received by the Plan in the form of a direct rollover, the Rollover
Contribution must be paid to the Trustee on or before the 60th day after the day
it was received by the Employee.  For purposes of this Section, the terms
“eligible rollover distribution” and “direct rollover” shall have the meaning
specified in Section 10.14.

 

(d)                                 Any Rollover Contribution shall be allocated
to a Participant’s Rollover Account.  Any Rollover Contribution that is
allocated to the IBM Stock Fund in accordance with the provisions of
Section 5.02 shall be deemed to be a contribution to the ESOP.

 


4.04                           CHANGES IN CONTRIBUTION RATES


 

(a)                                  The percentage of Compensation designated
by a Participant under Section 4.01(a) shall automatically apply to increases
and decreases in his Compensation.  A Participant may change his election under
Section 4.01(a) at any time during the Plan Year by giving such advance Notice
as the Plan Administrator shall prescribe.  The changed percentage shall become
effective as of the first day of the first payroll period beginning after the
provision of the Notice, or as soon thereafter as may be administratively
practicable.

 

(b)                                 Effective as of January 1, 2004, and solely
for purposes of subsection (a), a Participant’s deemed election to make Catch-Up
Contributions, in accordance with Section 4.01(g)(ii), shall be treated as a
designation under Section 4.01(a) for the period

 

41

--------------------------------------------------------------------------------


 

beginning on the date that the Participant first satisfies the condition set
forth in Section 4.01(g)(i)(B) for a Plan Year and ending on the last day of
such Plan Year.

 

(c)                                  If an eligible Employee has become a
Participant in accordance with Section 3.02(b), then he shall be permitted to
make an initial designation under Section 4.01(a) at any time thereafter, in
accordance with the procedure specified in subsection (a).

 

(d)                                 The percentage of Compensation designated by
a Participant under Section 4.01(h) shall automatically apply to increases and
decreases in his Compensation.  A Participant may change his election under
Section 4.01(h) at any time during the Plan Year by giving such advance Notice
as the Plan Administrator shall prescribe.  The changed percentage shall become
effective as of the first day of the first payroll period beginning after the
provision of the Notice, or as soon thereafter as may be administratively
practicable.

 

(e)                                  If an eligible Employee has become a
Participant in accordance with Section 3.02(a), then he shall be permitted to
make an initial election under Section 4.01(h) at any time thereafter, in
accordance with the procedure specified in subsection (a).

 

(f)                                    An eligible Employee who is deemed, in
accordance with Section 3.02A(c), to have made an election under Section 4.01(a)
to commence Deferred Cash Contributions, shall be permitted to change such
election, either before the first payroll period for which it is effective, or
at any time thereafter, in accordance with the procedure specified in
subsection (a).  An election in accordance with this subsection to reduce the
percentage of his Deferred Cash Contributions to 0% shall be deemed a revocation
of such election for purposes of Section 4.05.

 

42

--------------------------------------------------------------------------------


 

(g)                                 If an eligible Employee has become a
Participant in accordance with Section 3.02A(c), then he shall be permitted to
make an initial election under Section 4.01(h) at any time thereafter, in
accordance with the procedure specified in subsection (a).

 


4.05                           SUSPENSION AND RESUMPTION OF CONTRIBUTIONS


 

(a)                                  A Participant may suspend and/or revoke his
election under Section 4.01(a) or Section 4.01(h) by giving such advance Notice
as the Plan Administrator shall prescribe.  The suspension or revocation shall
become effective as of the first day of the first payroll period beginning after
the provision of the Notice, or as soon thereafter as may be administratively
practicable.

 

(b)                                 A Participant who has suspended and/or
revoked his election under Section 4.01(a) or Section 4.01(h) may elect to
reinstate such election by giving such advance Notice as the Plan Administrator
shall prescribe.  Such reinstatement shall be effective as of the first day of
the first payroll period beginning after the provision of the Notice, or as soon
thereafter as may be administratively practicable.

 


4.06                           ACTUAL DEFERRAL PERCENTAGE TEST


 

(a)                                  With respect to each Plan Year commencing
on or after January 1, 1997, the Actual Deferral Percentage for that Plan Year
for Highly Compensated Employees of each Employer who are Participants or
eligible to become Participants for that Plan Year shall not exceed the greater
of:

 

(i)                                     the product of:

 

(A)                              Actual Deferral Percentage for the preceding
Plan Year for all Non-Highly Compensated Employees of such Employer for the
preceding Plan Year

 

43

--------------------------------------------------------------------------------


 

who were Participants or eligible to become Participants during such preceding
Plan Year, and

 

(B)                                1.25, or

 

(ii)                                  the lesser of:

 

(A)                              the sum of:

 

(I)                                    the Actual Deferral Percentage for the
preceding Plan Year for all Non-Highly Compensated Employees of such Employer
for the preceding Plan Year who were Participants or eligible to become
Participants during the preceding Plan Year, and

 

(II)                                2.00%, or

 

(B)                                the product of:

 

(I)                                    the Actual Deferral Percentage for the
preceding Plan Year for all Non-Highly Compensated Employees of such Employer
for the preceding Plan Year who were Participants or eligible to become
Participants during the preceding Plan Year, and

 

(II)                                2.00.

 

(b)                                 For purposes of subsection (a), an Employer,
with the consent of the Plan Administrator, may elect to use the Actual Deferral
Percentage for Non-Highly Compensated Employees for the Plan Year being tested
rather than the preceding Plan Year, provided that any such election, except an
election applicable to a Plan Year ending before January 1, 2000, may not be
changed for any subsequent Plan Year, except as provided by the Secretary of the
Treasury, and that any such election is incorporated in an amendment to the Plan
adopted by the Plan Administrator, pursuant to Section 13.01(c).

 

44

--------------------------------------------------------------------------------


 

(c)                                  If the Plan Administrator determines that
the limitation under subsection (a) has been exceeded in any Plan Year, with
respect to the Highly Compensated Employees of any Employer, the following
provisions shall apply with respect to such group of Highly Compensated
Employees:

 

(i)                                     The Actual Deferral Ratio of the Highly
Compensated Employee with the highest Actual Deferral Ratio shall be reduced to
the extent necessary to satisfy the limitation set forth in subsection (a) or to
cause such ratio to equal the Actual Deferral Ratio of the Highly Compensated
Employee with the next highest ratio.  This process shall be repeated until the
limitation set forth in subsection (a) is satisfied.  The sum of the amounts of
Deferred Cash Contributions made by each Highly Compensated Employee in excess
of the amount permitted under his revised deferral ratio shall be deemed to be
Excess Contributions.  This total dollar amount of Excess Contributions shall
then be allocated to some or all Highly Compensated Employees in accordance with
the provisions of paragraph (ii).

 

(ii)                                  The Deferred Cash Contributions of the
Highly Compensated Employee with the highest dollar amount of Deferred Cash
Contributions shall be reduced by the lesser of (A) the amount required to cause
that Participant’s Deferred Cash Contributions to equal the dollar amount of the
Deferred Cash Contributions of the Highly Compensated Employee with the next
highest dollar amount of Deferred Cash Contributions, or (B) an amount equal to
the total Excess Contributions.  This procedure shall be repeated until all
Excess Contributions are allocated.  The amount of Excess Contributions
allocated to each Highly

 

45

--------------------------------------------------------------------------------


 

Compensated Employee, together with Attributed Earnings, shall be distributed to
him in accordance with the provisions of paragraph (iii).

 

(iii)                               The Excess Contributions allocated to a
Participant shall be paid to the Participant before the close of the Plan Year
following the Plan Year in which the Excess Contributions were made, and to the
extent practicable, within 2½ months of the close of the Plan Year in which the
Excess Contributions were made.  Any Excess Contributions for any Plan Year
shall be reduced by any Deferred Cash Contributions previously returned to the
Participant under Section 4.01 for that Plan Year.  In the event any Deferred
Cash Contributions returned under this Section were matched by Matching
Contributions under Section 4.02, such corresponding Matching Contributions,
with Attributed Earnings, shall be forfeited and used to reduce Employer
contributions.

 

(d)                                 For Plan Years commencing after December 31,
2001, the Actual Deferral Percentage Test described in this Section shall be
applied separately with respect to Deferred Cash Contributions that are deemed,
pursuant to Section 4.01(a) to be contributions to the ESOP and with respect to
Deferred Cash Contributions that are not deemed to be contributions to the ESOP.

 


4.07                           ACTUAL CONTRIBUTION PERCENTAGE TEST


 

(a)                                  With respect to each Plan Year commencing
on or after January 1, 1997, the Actual Contribution Percentage for that Plan
Year for Highly Compensated Employees of each Employer who are Participants or
eligible to become Participants for that Plan Year shall not exceed the greater
of:

 

(i)                                     the product of:

 

46

--------------------------------------------------------------------------------


 

(A)                              the Actual Contribution Percentage for the
preceding Plan Year for all Non-Highly Compensated Employees of such Employer
for the preceding Plan Year who were Participants or eligible to become
Participants during the preceding Plan Year, and

 

(B)                                1.25, or

 

(ii)                                  the lesser of:

 

(A)                              the sum of

 

(I)                                    the Actual Contribution Percentage for
the preceding Plan Year for all Non-Highly Compensated Employees of such
Employer for the preceding Plan Year who were Participants or eligible to become
Participants during the preceding Plan Year and

 

(II)                                2.00%, or

 

(B)                                the product of:

 

(I)                                    the Actual Contribution Percentage for
the preceding Plan Year for all Non-Highly Compensated Employees of such
Employer for the preceding Plan Year who were Participants or eligible to become
Participants during the preceding Plan Year, and

 

(II)                                2.00.

 

(b)                                 For purposes of subsection (a), an Employer,
with the consent of the Plan Administrator, may elect to use the Actual
Contribution Percentage for Non-Highly Compensated Employees for the Plan Year
being tested rather than the preceding Plan Year, provided that any such
election, except an election applicable to a Plan Year ending before January 1,
2000, once made may not be changed for any subsequent Plan Year, except as
provided by the Secretary of the Treasury and that any such election is
incorporated

 

47

--------------------------------------------------------------------------------


 

in an amendment to the Plan adopted by the Plan Administrator, pursuant to
Section 13.01(c).

 

(c)                                  If the Plan Administrator determines that
the limitation under subsection (a) has been exceeded in any Plan Year with
respect to the Highly Compensated Employees of any Employer, the following
provisions shall apply with respect to such group of Highly Compensated
Employees:

 

(i)                                     The Actual Contribution Ratio of the
Highly Compensated Employee with the highest Actual Contribution Ratio shall be
reduced to the extent necessary to satisfy the limitation set forth in
subsection (a) or to cause such ratio to equal the Actual Contribution Ratio of
the Highly Compensated Employee with the next highest Actual Contribution
Ratio.  This process shall be repeated until the limitation set forth in
subsection (a) is satisfied.  The sum of the amounts of Matching Contributions
on behalf of plus After-Tax Contributions made by each Highly Compensated
Employee in excess of the amount permitted under his revised contribution ratio
shall be deemed Excess Aggregate Contributions.  This total dollar amount of
Excess Aggregate Contributions shall then be allocated to some or all Highly
Compensated Employees in accordance with the provisions of paragraph (ii).

 

(ii)                                  The sum of the Matching Contributions and
After-Tax Contributions of the Highly Compensated Employee with the highest
dollar amount of such contributions shall be reduced by the lesser of (A) the
amount required to cause the sum of that Participant’s Matching Contributions
and After-Tax Contributions to equal the dollar amount of such contributions of
the Highly Compensated Employee with the next highest dollar amount of such
contributions, or (B) an amount equal

 

48

--------------------------------------------------------------------------------


 

to the total Excess Aggregate Contributions.  This procedure shall be repeated
until all Excess Aggregate Contributions are allocated.  Effective for Plan
Years beginning after December 31, 2003he amount of Excess Aggregate
Contributions allocated to each Highly Compensated Employee, together with
Attributed Earnings, shall be distributed or forfeited in accordance with the
provisions of paragraph (iii).

 

(iii)                               Excess Aggregate Contributions allocated to
a Highly Compensated Employee under paragraph (ii) shall be distributed or
forfeited as follows:

 

(A)                              After-Tax Contributions, to the extent of the
Excess Aggregate Contributions, together with Attributed Earnings, shall be paid
to the Participant and then, if necessary,

 

(B)                                so much of the Matching Contributions
together with Attributed Earnings, as shall be necessary, as shall be necessary
to equal the balance of the Excess Aggregate Contributions shall be forfeited
and applied to reduce Employer contributions.

 

(iv)                              Any repayment or forfeiture of Excess
Aggregate Contributions shall be made before the close of the Plan Year
following the Plan Year for which the Excess Aggregate Contributions were made,
and to the extent practicable, any repayment or forfeiture shall be made within
2½ months of the close of the Plan Year in which the Excess Aggregate
Contributions were made.

 

(d)                                 For Plan Years commencing after December 31,
2001 and prior to January 1, 2004, the Actual Contribution Percentage Test
described in this Section shall be applied separately with respect to Employer
Matching Contributions that are deemed, pursuant to Section 4.02(a) to be
contributions to the ESOP and with respect to Employer

 

49

--------------------------------------------------------------------------------


 

Matching Contributions that are not deemed to be contributions to the ESOP.  For
Plan Years commencing after December 31, 2003, the Actual Contribution
Percentage Test described in this Section shall be applied separately (i) with
respect to the sum of Employer Matching Contributions that are deemed, pursuant
to Section 4.02(a), to be contributions to the ESOP and After-Tax Contributions
that are deemed, pursuant to Section 4.01(h)(iii), to be contributions to the
ESOP, and (ii) with respect to the sum of Employer Matching Contributions and
After-Tax Contributions that are not deemed to be contributions to the ESOP.

 


4.08                           AGGREGATE CONTRIBUTION LIMITATION


 

Notwithstanding the provisions of Sections 4.06 and 4.07, for Plan Years
commencing prior to January 1, 2002, in no event shall the sum of the Actual
Deferral Percentage of the group of eligible Highly Compensated Employees of any
Employer and the Actual Contribution Percentage of such group, after applying
the provisions of Sections 4.06 and 4.07, exceed the “aggregate limit” as
provided in Section 401(m)(9) of the Code and the Regulations issued
thereunder.  In the event the aggregate limit is exceeded for any Plan Year, the
Contribution Percentages of the Highly Compensated Employees of such Employer
shall be reduced to the extent necessary to satisfy the aggregate limit in
accordance with the procedure set forth in Section 4.07.

 


4.09                           ADDITIONAL DISCRIMINATION TESTING PROVISIONS


 

(a)                                  If any Highly Compensated Employee is a
member of another qualified plan of the Employer or an Affiliate, other than an
employee stock ownership plan described in Section 4975(e)(7) of the Code or any
other qualified plan which must be mandatorily

 

50

--------------------------------------------------------------------------------


 

disaggregated from this Plan under Section 410(b) of the Code, which includes a
qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code or matching contributions within the meaning of Section 401(m) of the
Code, or under which the Highly Compensated Employee may make employee
contributions other than by elective deferral, within the meaning of
Section 402(g)(3) of the Code, the Plan Administrator shall implement rules,
which shall be uniformly applicable to all employees similarly situated, to take
into account all such contributions by or on behalf of the Highly Compensated
Employee under all such plans in applying the limitations of Sections 4.06,
4.07, and 4.08.  If any other such qualified plan has a plan year other than the
Plan Year, the contributions to be taken into account in applying the
limitations of Sections 4.06, 4.07, and 4.08 will be those made in the plan
years ending with or within the same calendar year.

 

(b)                                 In the event that this Plan is aggregated
with one or more other plans to satisfy the requirements of Sections 401(a)(4)
or 410(b) of the Code, other than for purposes of the average benefit percentage
test under Section 410(b)(2)(A)(ii) of the Code, or if one or more other plans
is aggregated with this Plan to satisfy the requirements of such sections of the
Code, then the provisions of Sections 4.06, 4.07, and 4.08 shall be applied by
determining the Actual Deferral Percentage and Actual Contribution Percentage of
employees as if all such plans were a single plan.  If this Plan is permissively
aggregated with any other plan or plans for purposes of satisfying the
provisions of Section 401(k)(3) of the Code, the aggregated plans must also
satisfy the requirements of Sections 401(a)(4) and 410(b) of the Code as though
they were a single plan.  Plans may be aggregated under this subsection (b) only
if they have the same plan year.

 

51

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any provision of the Plan
to the contrary, if employees included in a unit of employees covered by a
collective bargaining agreement are participating in the Plan and not more than
2% of such employees are Highly Compensated Employees or professionals, within
the meaning of Section 1.410(b)-9 of the Regulations, then such employees shall
be disregarded in applying the provisions of Section 4.06, 4.07, and 4.08. 
However, Section 4.06 shall be applied separately for each group of collectively
bargained employees.

 


4.10                           MAXIMUM ANNUAL ADDITIONS


 

(a)                                  The annual addition to a Participant’s
Account for any Plan Year, when added to the Participant’s annual addition for
that Plan Year under any other qualified defined contribution plan of the
Employer or an Affiliate, shall not exceed an amount which is equal to the
lesser of:

 

(i)                                     for Plan Years commencing prior to
January 1, 2002, 25% of his aggregate remuneration for that Plan Year and for
Plan Years commencing subsequent to December 31, 2001, 100% of his remuneration
for that Plan Year; or

 

(ii)                                  for Plan Years commencing prior to
January 1, 2002, $30,000, and for Plan Years commencing subsequent to
December 31, 2001, $40,000, each as adjusted pursuant to Section 415(d) of the
Code.

 

The Plan Year shall be the “limitation year” for purposes of Section 415 of the
Code.

 

(b)                                 For purposes of this Section, the “annual
addition” to a Participant’s Account under this Plan or any other qualified
defined contribution plan maintained by the Employer or an Affiliate, including
any provision of a qualified defined benefit plan that is required to be

 

52

--------------------------------------------------------------------------------


 

treated as a defined contribution plan in accordance with Section 414(k)(2) of
the Code shall be the sum of:

 

(i)                                     the total contributions, including
Deferred Cash Contributions, made on the Participant’s behalf by the Employer
and all Affiliates,

 

(ii)                                  all Participant contributions, exclusive
of any Rollover Contributions, and

 

(iii)                               forfeitures, if applicable, that have been
allocated to the Participant’s Accounts under this Plan or his accounts under
any other such qualified defined contribution plan, and

 

(iv)                              amounts described in Sections 415(1)(1) and
419A(d)(2) allocated to the Participant solely for purposes of clause (ii) of
subsection (a).

 

For purposes of this subsection, any Deferred Cash Contributions distributed
under the provisions of Section 4.01 or 4.06, any After-Tax Contributions
distributed under the provisions of Section 4.07, and any Matching Contributions
distributed or forfeited under the provisions of Section 4.07 or 4.08 shall be
included in the annual addition for the year allocated.

 

(c)                                  For purposes of this Section, the term
“remuneration” with respect to any Participant shall mean the wages, salaries
and other amounts paid in respect of such Participant by the Employer or an
Affiliate for personal services actually rendered, and shall include elective
deferrals within the meaning of Section 402(g)(3) of the Code and amounts
contributed or deferred by the Employer at the election of the Participant which
are not includible in the gross income of the Participant under Sections 125,
132(f)(4) (with respect to Plan Years beginning after December 31, 2000), or 457
of the Code, but shall exclude deferred compensation, stock options and other
distributions which receive special tax benefits under the Code. 
Notwithstanding the foregoing, for limitation years

 

53

--------------------------------------------------------------------------------


 

commencing prior to January 1, 1998, remuneration shall exclude amounts
contributed by the Employer pursuant to a salary reduction agreement which are
not includible in the gross income of the employee under Sections 125, 402(e)(3)
or 457 of the Code.

 

(d)                                 If the annual addition to a Participant’s
Account for any Plan Year, prior to the application of the limitation set forth
in subsection (a) above, exceeds that limitation due to a reasonable error in
estimating a Participant’s annual compensation or in determining the amount of
Deferred Cash Contributions that may be made with respect to a Participant under
Section 415 of the Code, or as the result of the allocation of forfeitures, then
the amount of contributions credited to the Participant’s Account in that Plan
Year shall be adjusted to the extent necessary to satisfy that limitation in
accordance with the following order of priority:

 

(i)                                     Effective for Plan Years beginning after
December 31, 2003, the Participant’s After-Tax Contributions under
Section 4.01(h) shall be reduced to the extent necessary.  The amount of the
reduction shall be returned to the Participant, together with any Attributed
Earnings.

 

(ii)                                  The Participant’s unmatched Deferred Cash
Contributions under Section 4.01 shall be reduced to the extent necessary.  The
amount of the reduction shall be returned to the Participant together with any
Attributed Earnings.

 

(iii)                               The Participant’s matched Deferred Cash
Contributions and corresponding Matching Contributions shall be reduced to the
extent necessary.  The amount of the reduction attributable to the Participant’s
matched Deferred Cash Contributions shall be returned to the Participant
together with any Attributed Earnings, and the amount attributable to the
Matching Contributions together

 

54

--------------------------------------------------------------------------------


 

with any Attributed Earnings shall be forfeited and used to reduce subsequent
contributions payable by the Employer.

 

Any Deferred Cash Contributions returned to a Participant under this
subsection shall be disregarded in applying the dollar limitation on Deferred
Cash Contributions under Section 4.01(c), and in performing the Actual Deferral
Percentage Test under Section 4.06.

 

(e)                                  For Plan Years beginning prior to
January 1, 2000, if a Participant is a participant in any qualified defined
benefit plan maintained by the Employer or an Affiliate that is required to be
taken into account for purposes of applying the combined plan limitations
contained in Section 415(e) of the Code, then for any year the sum of the
defined benefit plan fraction and the defined contribution plan fraction, as
such terms are defined in said Section 415(e), shall not exceed 1.0.  If for any
year the foregoing combined plan limitation would be exceeded, the benefits
provided under any defined benefit plan maintained by an Employer or Affiliate
and the contributions allocated under any other defined contribution plan
maintained by the Employer or an Affiliate shall be discontinued, suspended or
reduced, as applicable, before any adjustments to a Participant’s Account are
made in accordance with subsection (d).

 


4.11                           CONTRIBUTIONS FOR PERIODS OF MILITARY LEAVE


 

The provisions of this Section 4.11 are effective as of December 12, 1994.

 

(a)                                  Without regard to any limitations on
contributions set forth in this Article 4, a Participant who is absent from
employment because of a period of service in the uniformed services of the
United States beginning on or after August 1, 1990 and whose right to
reemployment is protected under the Uniformed Services Employment and

 

55

--------------------------------------------------------------------------------


 

Reemployment Rights Act of 1994, may, subsequent to his return to employment as
a Regular Employee, elect to contribute to the Plan, as a make-up contribution,
the Deferred Cash Contributions that could have been contributed to the Plan in
accordance with the provisions of the Plan, had he remained continuously
employed by the Employer throughout such period of absence.  The amount of
make-up contributions shall be determined on the basis of the Participant’s
Compensation in effect immediately prior to the period of absence, and the terms
of the Plan at such time.  Any Deferred Cash Contributions so determined shall
be subject to the limitations provided in Sections 4.01(c), 4.06, 4.07, and 4.08
with respect to the Plan Year or Plan Years to which such contributions relate,
rather than the Plan Year in which payment is made.  Any payment to the Plan
described in this subsection must be made during the applicable repayment
period.  The applicable repayment period shall begin on the latest of:  (i) the
Participant’s date of reemployment, (ii) October 13, 1996, or (iii) date on
which the Employer notifies the Employee of his rights under this Section.  The
applicable repayment period shall continue for a period of whole months equal to
the lesser of (i) the number of whole months of the Participant’s period of
absence multiplied by 3, or (ii) 60 months.

 

(b)                                 With respect to a Participant who makes the
election described in subsection (a), the Employer shall make Matching
Contributions on such make-up contributions in an amount determined in
accordance with the provisions of Section 4.02, as in effect for the Plan Year
to which such make-up contributions relate.  Any Matching Contributions so
determined shall be subject to the limitations provided in Sections 4.02, 4.06,
4.07, and 4.08 with respect to the Plan Year or Plan Years to which such
contributions relate, rather than the Plan Year or Plan Years in which payment
is made.  Employer Matching

 

56

--------------------------------------------------------------------------------


 

Contributions under this subsection shall be made during the applicable
repayment period described in subsection (a).

 

(c)                                  All contributions under this Section shall
be considered “annual additions,” as defined in Section 415(c)(2) of the Code,
and shall be limited in accordance with the provisions of Section 4.10 with
respect to the Plan Year or Plan Years to which such contributions relate rather
than the Plan Year in which payment is made.

 

(d)                                 Earnings (or losses) on make-up
contributions made pursuant to subsection (a) and Matching Contributions made
pursuant to subsection (b) shall be credited in accordance with Article 6,
commencing with the date such contributions are made.

 


4.12                           RETURN OF CONTRIBUTIONS


 

(a)                                  If all or part of an Employer’s deductions
for contributions to the Plan are disallowed by the Internal Revenue Service,
the portion of the contributions to which that disallowance applies shall be
returned to the Employer, upon written request to the Trustee, without interest,
but reduced by any investment loss attributable to those contributions, provided
that such contributions are returned within one year after the disallowance of
deduction.  For this purpose, all contributions made by each Employer are
expressly declared to be conditioned upon their deductibility under Section 404
of the Code.

 

(b)                                 Upon written request to the Trustee, the
Employer may recover without interest the amount of its contributions to the
Plan made on account of a mistake of fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.

 

(c)                                  In the event that Deferred Cash
Contributions made under Section 4.01 are returned to the Employer in accordance
with the provisions of subsection (a) or (b), the elections to

 

57

--------------------------------------------------------------------------------


 

reduce Compensation which were made by Participants on whose behalf those
contributions were made shall be deemed void retroactively to the beginning of
the period for which those contributions were made.  The Deferred Cash
Contributions so returned shall be distributed in cash to those Participants for
whom those contributions were made, provided, however, that the amount of
Deferred Cash Contributions to be distributed to Participants shall be adjusted
to reflect any investment gains or losses attributable to those contributions.

 

58

--------------------------------------------------------------------------------


 


ARTICLE 5.  INVESTMENT OF CONTRIBUTIONS AND ELECTIVE DISTRIBUTION
OF DIVIDENDS PAYABLE ON STOCK HELD IN IBM STOCK FUND


 


5.01                           INVESTMENT FUNDS


 

(a)                                  Contributions to the Plan shall be invested
in one or more Investment Funds, as authorized by the Committee from time to
time, except to the extent invested under the Mutual Fund Window Program.  The
Investment Funds authorized by the Committee may include such equity funds,
international equity funds, fixed income funds, money market funds, and such
other funds as the Committee, in its discretion, elects to provide, and which
shall include the IBM Stock Fund, which Fund shall constitute the ESOP.  Each
Fund shall be managed by the Trustee or one or more Investment Managers
appointed by the Committee in accordance with Section 11.03(a)(i).

 

(b)                                 The Trustee or Investment Manager may keep
such amounts of cash as it, in its sole discretion, shall deem necessary or
advisable as part of the Investment Funds, all within the limitations specified
in the trust agreement or investment management agreement, provided, however,
that the IBM Stock Fund shall remain primarily invested in common stock of IBM
at all times.

 

(c)                                  Dividends, interest, and other
distributions received on the assets held by the Trustee in respect to each of
the above Investment Funds shall be reinvested in the respective Fund, except to
the extent otherwise provided in Section 5.09.

 


5.01A                 MUTUAL FUND WINDOW PROGRAM


 

(a)                                  Effective as of January 1, 2005, the
Committee shall establish an inventory of Designated Mutual Funds that shall be
available for the investment of a portion of a

 

59

--------------------------------------------------------------------------------


 

Participant’s Account under the Mutual Fund Window Program, in accordance with
the provisions of this Section.

 

(b)                                 A Participant may elect, in accordance with
5.04(a) and subject to the limitations prescribed in subsection (c), that a
portion of his Account shall be reallocated from one or more of the Investment
Funds to be invested under the Mutual Fund Window Program.

 

(c)                                  The Plan Administrator or its designee
shall establish rules for the reallocation of Participant Accounts from the
Investment Funds to investment under the Mutual Fund Window Program, and may
change such rules from time to time in its sole discretion.  Such rules may
include:

 

(i)                                     A limit on the portion of a
Participant’s Account that is available for investment under the Mutual Fund
Window Program, which limit may take the form of a minimum dollar amount or
minimum percentage, or both a minimum dollar amount and a minimum percentage, of
a Participant’s Account that must be invested in the Investment Funds.

 

(ii)                                  A minimum amount that a Participant who
elects to invest a portion of his Account under the Mutual Fund Window Program
is required to reallocate from investment in the Investment Funds to investment
under the Mutual Fund Window Program, in order to commence investment under the
Mutual Fund Window Program, and a minimum amount that a Participant who elects
to increase the portion of his Account that is invested under the Mutual Fund
Window Program is required to reallocate from investment in the Investment Funds
to investment under the Mutual Fund Window Program.

 

60

--------------------------------------------------------------------------------


 

A Participant shall not be permitted to elect an investment reallocation in
accordance with Section 5.04(a) that would cause the portion of his Account that
is invested in the Investment Funds Program, as determined as of the date of
such reallocation, to be less than the minimum dollar amount or minimum
percentage established by the Plan Administrator or its designee in accordance
with this paragraph (i), or that fails to comply with the minimum reallocation
requirements established by the Plan Administrator or its designee in accordance
with paragraph (ii), as in effect as of the date of such reallocation.

 

(d)                                 A Participant who elects, in accordance with
subsection (b), to reallocate a portion of his Account to be invested under the
Mutual Fund Window Program shall specify the Designated Mutual Fund or
Designated Mutual Funds in which such portion of his Account shall be invested,
by giving such Notice of such specification as the Plan Administrator or its
designee shall prescribe and, if he specifies more than one Designated Mutual
Fund, shall further specify, in multiples of 1%, the percentage of the amount so
reallocated that shall be invested in each such fund.

 

(e)                                  A Participant may elect to reallocate the
portion of his Account that is invested under the Mutual Fund Window Program,
among the Designated Mutual Funds, in multiples of 1%, by giving such advance
Notice as the Plan Administrator or its designee shall prescribe.  Such
reallocation shall be effective as soon as administratively practicable
following provision of such Notice.

 

(f)                                    A Participant who elects, pursuant to
Section 5.04(a), to reallocate any portion of his Account that is invested under
the Mutual Fund Window Program to be invested in one of more of the Investment
Funds shall specify the Designated Mutual Fund or Designated Mutual Funds from
which the amount to be so reallocated shall be taken, by

 

61

--------------------------------------------------------------------------------


 

giving such Notice of such specification as the Plan Administrator or its
designee shall prescribe.

 

(g)                                 If any portion of a Participant’s Account is
invested under the Mutual Fund Window Program as of the date selected by the
Plan Administrator as the date of reference for the assessment of administrative
fees for a calendar quarter, an administrative fee shall be charged against his
Account, in an amount determined by the Committee, which fee shall be debited
proportionally from the Investment Funds in which his Account is invested as of
such date.

 

(h)                                 Upon the occurrence of an event described in
paragraph (i), the Plan Administrator or its designee may, without the consent
of the Participant, cause the mandatory reallocation of the Participant’s
Account from investment under the Mutual Fund Window Program to investment under
the Investment Funds.  The amount so reallocated shall be determined in
accordance with paragraph (ii); such amount shall be debited from the amounts
invested in Designated Mutual Funds in accordance with paragraph (iii); and, to
the extent available for investment, shall be invested in accordance with
paragraph (iv).

 

(i)                                     A Participant’s Account shall be subject
to mandatory reallocation in any of the following circumstances:

 

(A)                              as of the date an administrative fee is
assessed in accordance with subsection (g), the portion of the Participant’s
Account that is invested in any of the Investment Funds is less than the amount
of such fee;

 

(B)                                the balance of the Participant’s Account is
required to be paid to the Participant’s Beneficiary in accordance with
Section 10.01(b);

 

62

--------------------------------------------------------------------------------


 

(C)                                the amount of an installment distribution
that is required to be made to a Participant pursuant to his election in
accordance with Section 10.02(b)(i) exceeds the portion of the Participant’s
Account that is invested in the Investment Funds;

 

(D)                               the Participant’s Account is subject to
mandatory distribution in accordance with Section 10.03;

 

(E)                                 the amount required to be distributed to the
Participant in accordance with Section 10.06 exceeds the portion of the
Participant’s Account that is invested in the Investment Funds, determined as of
the date such distribution is required to be made;

 

(F)                                 the portion of a Participant’s Account that
is required to be distributed to an alternate payee, or allocated to an account
established for an alternate payee, in accordance with Section 14.02(c) exceeds
the portion of the Participant’s Account that is invested in the Investment
Funds; or

 

(G)                                an adjustment is required to be made to the
Participant’s Account in accordance with rules established by the Plan
Administrator or its designee

 

(ii)                                  In any of the circumstances described in
paragraph (i), the amount that the Plan Administrator or its designee shall
cause to be reallocated from investment under the Mutual Fund Window Program
shall be the lesser of:

 

(A)                              the sum of (X) the product of (I) 1.05 and (II)
the excess of the amount of the amount of the required distribution,
reallocation or administrative fee, as applicable, over the amount then invested
in any of the Investment

 

63

--------------------------------------------------------------------------------


 

Funds, plus (Y) the minimum dollar amount, if any, then in effect in accordance
with subsection (c)(ii); or

 

(B)                                the portion of the Participant’s Account that
is invested under the Mutual Fund Window Program.

 

(iii)                               In the event that the portion of the
Participant’s Account that is invested under the Mutual Fund Window Program as
of the date of a reallocation described in paragraph (i) is invested in more
than one Designated Mutual Fund, then the amount of such reallocation, as
determined in accordance with paragraph (ii), shall be taken ratably from the
amount invested in each such fund.

 

(iv)                              To the extent that a portion of an amount that
is the subject of a mandatory reallocation in accordance with paragraph (i) is
available for investment, it shall be invested in the Investment Fund specified
in Section 5.02(b).

 

(i)                                     The Plan Administrator or its designee
is authorized to establish procedures for the maintenance of the Mutual Fund
Window Program and the investment of Participant Accounts thereunder which rules
may include provisions for the establishment of transition accounts to which
amounts reallocated pursuant to subsection (b) shall be credited, pending
investment in the Designated Mutual Fund specified by the Participant, or to
which amounts reallocated pursuant to subsection (f) shall be credited, pending
reallocation to one or more of the Investment Funds.

 


5.02                           INVESTMENT OF CONTRIBUTIONS TO PARTICIPANTS’
ACCOUNTS


 

(a)                                  A Participant shall make an investment
election which shall specify the manner in which the Deferred Cash
Contributions, Catch-Up Contributions, Employer Matching

 

64

--------------------------------------------------------------------------------


 

Contributions, After-Tax Contributions, and Rollover Contributions allocated to
his Account shall be invested.  Such election shall provide for the investment
of such contributions in one or more than one of the Investment Funds, as
designated by the Participant, apportioned in multiples of 1%.

 

(b)                                 Effective as of January 1, 2005, if a
Participant fails to make an investment election in accordance with
subsection (a), any contributions made by or on behalf of the Participant shall
be invested in the Investment Fund designated by the Committee from time to
time, which designation shall be deemed to be an amendment to the Plan in
accordance with Section 13.01(b), provided, however, that any such designation,
as in effect from time to time, shall apply to all contributions by or on behalf
of all Participants who have failed to make an investment election.

 

(c)                                  An election by a Participant pursuant to
subsection (a) that specifies that a all or any portion of his Deferred Cash
Contributions, Catch-Up Contributions, Employer Matching Contributions,
After-Tax Contributions, or Rollover Contribution shall be invested in the IBM
Stock Fund shall be deemed to be an election that such amount shall be
contributed to the ESOP.

 


5.03                           CHANGE OF INVESTMENT ELECTION


 

A Participant may change his investment election under Section 5.02 at any time
by giving such advance Notice as the Plan Administrator shall prescribe.  Such
changed investment election shall become effective as of the first day of the
first payroll period beginning after the provision of the Notice, or soon
thereafter as administratively practicable, and shall be effective only with
respect to contributions allocated subsequent thereto.

 

65

--------------------------------------------------------------------------------


 


5.04                           REALLOCATION OF ACCOUNTS AMONG THE FUNDS


 

(a)                                  Subject to the provisions of subsection (b)
and Section 5.05, a Participant may elect to reallocate his Account among the
Investment Funds, or, effective as of January 1, 2005, among the Investment
Funds and the Mutual Fund Window Program, at any time, in multiples of 1%, or in
specified whole dollar amounts, by giving such advance Notice as the Plan
Administrator shall prescribe, provided, however, that any election that
reallocates any portion of his Account to be invested under the Mutual Fund
Window Program shall be subject to the limitations of Section 5.01A(c).  Such
reallocation shall be effective as soon as administratively practicable
following provision of such Notice, provided, however, that no such reallocation
shall be effective as of a Valuation Date for which the Plan Administrator has
made a direction pursuant to Section 6.02(b).

 

(b)                                 The Plan Administrator may assess an
administrative fee for investment reallocations under subsection (a), the amount
of which fee may be changed from time to time, and may further provide that such
fee shall be assessed only if the number of investment reallocations made by a
Participant in a Plan Year exceeds a specified limit, which limit may be changed
from time to time.  Any such fee shall be deducted from the amount so
reallocated and charged to the Participant’s Deferred Account, Employer Account,
and Rollover Account on a proportional basis.

 

(c)                                  An election by a Participant pursuant to
subsection (a) that causes any portion of his Account to be reallocated to the
IBM Stock Fund shall be deemed to be an election to transfer such portion of his
Account to the ESOP.  An election by a Participant that reallocates any portion
of his Account from the IBM Stock Fund to any other Fund shall be deemed to be
an election to transfer such portion of his Account from the ESOP.

 

66

--------------------------------------------------------------------------------


 

(d)                                 Effective as of January 1, 2004, the Plan
Administrator may, in its discretion, impose restrictions on short-term trading
by Participants.  Such restrictions may, in the discretion of the Plan
Administrator, be applied to Participants on an individual basis or to all
Participants.  For purposes of this subsection, “short-term trading” shall be
deemed to include, without limitation, a series of transactions through which a
Participant reallocates a portion of his Account out of an Investment Fund and
then reallocates a portion of his Account into such Investment Fund within a
period of no more than 5 business days, and a series of transactions through
which a Participant reallocates a portion of his Account into an Investment Fund
and then reallocates a portion of his Account out of such Investment Fund within
a period of no more than 5 business days.

 


5.05                           LIMITATIONS IMPOSED BY CONTRACT


 

Notwithstanding anything in this Article to the contrary, any amounts invested
in a fund that holds in its assets any contractual instruments, including,
without limitation, a fund of guaranteed investment contracts, shall be subject
to any and all terms of such contracts, including any limitations therein placed
on the right of a Participant to reallocate such amounts pursuant to
Section 5.04(a) or on the exercise of any rights otherwise granted to a
Participant under any other provisions of this Plan with respect to such
amounts.

 


5.06                           RESPONSIBILITY FOR INVESTMENTS


 

Each Participant is solely responsible for the selection of his or her
investment options.  The Trustee, the Investment Managers, the Committee, the
Plan Administrator, the Employer, and the officers, supervisors and other
employees of the Employer are not

 

67

--------------------------------------------------------------------------------


 

empowered to advise a Participant as to the manner in which his Account shall be
invested.  The fact that an Investment Fund is available to Participants for
investment under the Plan shall not be construed as a recommendation for
investment in the Investment Fund by any Participant.  The fact that the Mutual
Fund Window Program is available to Participants under the Plan shall not be
construed as a recommendation for investment under the Mutual Fund Window
Program by any Participant; and the fact that any mutual fund is determined to
be a Designated Mutual Fund shall not be construed as a recommendation for
investment in such mutual fund by any Participant.

 


5.07                           VOTING OF IBM SHARES


 

Shares of IBM held in the IBM Stock Fund shall be voted by the Trustee in
accordance with instructions received from each Participant who has allocated
any portion of his Account to such Fund.  The instructions given by a
Participant shall apply to that portion of the shares of IBM held in the Fund
equal to the ratio of the units of the Fund allocated to his Account under
Article 6 to the total number of units in the Fund.  The Trustee shall vote the
shares of IBM for which it does not receive such instructions in the same
proportion as it votes the shares of IBM for which it does receive such
instructions.

 


5.08                           ERISA SECTION 404(C) COMPLIANCE


 

This Plan is intended to constitute a plan described in Section 404(c) of ERISA.

 


5.09                           ELECTIVE DISTRIBUTION OF DIVIDENDS PAYABLE ON
STOCK HELD IN IBM STOCK FUND


 

(a)                                  Effective January 1, 2002, a Participant
whose Account includes an amount invested in the IBM Stock Fund shall be
permitted to elect:

 

68

--------------------------------------------------------------------------------


 

(i)                                     to receive a cash distribution of his
allocable share of the dividends payable on common stock of IBM held in the IBM
Stock Fund, or

 

(ii)                                  to direct that his allocable share of the
dividends payable on common stock of IBM held in the IBM Stock Fund be
reinvested in common stock of IBM.

 

For purposes of this Section, a Participant’s allocable share of the dividends
payable on the common stock of IBM shall be that portion of each dividend
payment made to such Fund that bears the same ratio to the total dividend
payment that the number of units of such Fund credited to his Account bears to
the total number of units of such Fund that are outstanding on the date of such
dividend payment.

 

(b)                                 A Participant shall provide Notice of his
election pursuant to subsection (a) in the manner specified in rules established
by the Plan Administrator pursuant to Section 14.05, provided, however, that an
election to receive a distribution of dividends payable on any dividend payment
date declared by IBM shall not be effective unless Notice thereof is filed on or
before the ex-dividend date with respect to such dividends, or such earlier date
or time as may be specified by the Plan Administrator.  A Participant who has
not provided timely Notice of his election pursuant subsection (a) with respect
to the dividends payable on any dividend payment date declared by IBM shall be
deemed to have directed that his allocable share of such dividends be reinvested
in common stock of IBM, pursuant to subsection (a)(ii).

 

(c)                                  An election made by a Participant in
accordance with subsection (b) shall remain in effect until changed by the
Participant.  A Participant shall be permitted to change an election made in
accordance with subsection (b) at any time, by providing Notice of a new
election in accordance with subsection (b), which new election shall become
effective as provided in subsection (b).

 

69

--------------------------------------------------------------------------------


 

(d)                                 In the event that a Participant elects to
receive a distribution of his allocable share of any dividends, in accordance
with the provisions of subsection (a)(i), the dividends that are subject to such
election in each Plan Year shall be paid to him in accordance with paragraph (i)
or paragraph (ii) as applicable:

 

(i)                                     Dividends declared in 2002 shall be
segregated and credited to the Participant in a separate sub-account of the
ESOP, which sub-account shall be invested in short-term securities or money
market instruments, in the discretion of the Investment Manager designated in
accordance with Section 11.03. The total amount of dividends that are subject to
the Participant’s distribution election for such Plan Year shall then be paid to
him in cash subsequent to the latest dividend payment date declared by IBM in
such Plan Year, but in no event, later than 90 days after the close of the Plan
Year in which such dividends were paid to the Plan.  The interest income or
other investment earnings credited to the Participant’s separate sub-account in
each month shall be reallocated to the IBM Stock Fund at the end of the month.

 

(ii)                                  Dividends declared after 2002 that are
subject to the Participant’s distribution election shall be distributed to the
Participant as soon as practicable following the payment of such dividends,
provided, however, that such distribution shall in any event be made no later
than 90 days after the close of the Plan Year in which such dividends were paid
to the Plan.

 

(e)                                  In the event that a Participant has
directed, or is deemed to have directed, that his allocable share of any
dividends be reinvested in common stock of IBM, in accordance with the
provisions of subsection (a)(ii), such dividends shall be reinvested in
accordance with Section 5.01(c).

 

70

--------------------------------------------------------------------------------


 


ARTICLE 5A – DISABILITY PROTECTION PROGRAM


 


5A.01                 ELIGIBILITY


 

A Participant who is a Regular Employee of an Employer and who made Deferred
Cash Contributions during a calendar year commencing on or after January 1, 2004
shall be eligible to enroll in the Disability Protection Program for the next
succeeding calendar year, in accordance with the provisions of Section 5A.03.

 


5A.02                 LEVELS OF COVERAGE UNDER DISABILITY PROTECTION PROGRAM


 

(a)                                  An eligible Participant who enrolls in the
Disability Protection Program shall specify the scope of coverage for which he
is enrolling, from among the following options:

 

Option 1:                                               Coverage for Deferred
Cash Contributions only;

 

Option 2:                                               Coverage for Employer
Matching Contributions only; or

 

Option 3:                                               Coverage for both
Deferred Cash Contributions and Employer Matching Contributions.

 

The scope of coverage specified by the Participant shall be taken into account
in accordance with Section 5A.05 in the determination of the amount of premium
required to be paid during the term of such coverage and in accordance with
Section 5A.06 in the determination of the amount of benefits payable in the
event that the Participant incurs a Total and Permanent Disability during the
term of such coverage.

 

(b)                                 For purposes of this Article, a
Participant’s Deferred Cash Contributions for any year shall be deemed to
include any Catch-Up Contributions made in accordance with Section 4.02(g) for
such year.

 

71

--------------------------------------------------------------------------------


 


5A.03                 ENROLLMENT PROCEDURES


 

(a)                                  An eligible Participant may enroll in the
Disability Protection Program for a calendar year commencing after December 31,
2004, by providing such Notice as the Plan Administrator may prescribe,
including the specification of the scope of his coverage in accordance with
Section 5A.02, during the period prior to the first day of such calendar year
specified by the Plan Administrator as the open enrollment period.  The Notice
provided by the Participant shall include his election to invest a portion of
his Account, as determined in accordance with Section 5A.05, in the payment of
premiums under the Disability Insurance Policy.

 

(b)                                 A Participant who was enrolled in the
Disability Protection Program for a calendar year shall automatically continue
to be enrolled in the Disability Protection Program, with the same scope of
coverage, for the next succeeding calendar year, provided that he satisfies the
eligibility requirements prescribed in Section 5A.01 as of the first day of such
next succeeding year, unless he either elects to terminate his coverage by
providing such Notice as the Plan Administrator may prescribe, or elects to
enroll for a different scope of coverage, in accordance with the provisions of
subsection (a).

 

(c)                                  A Participant’s enrollment in the
Disability Protection Program shall become effective on the first day of the
calendar year to which such enrollment relates, provided that the Participant
satisfies the requirements of Section 5A.04 as of such date.  In the event that
a Participant fails to satisfy the requirements of Section 5A.04 as of the first
day of a calendar year to which his enrollment relates, his enrollment in the
Disability Protection Program for such year shall be void and without effect.

 

72

--------------------------------------------------------------------------------


 


5A.04                 REQUIREMENTS FOR COMMENCEMENT OF COVERAGE UNDER DISABILITY
PROTECTION PROGRAM


 

A Participant who has enrolled in the Disability Protection Program for a
calendar year, in accordance with Section 5A.03(a), or who is automatically
enrolled in the Disability Protection Program for a calendar year, in accordance
with Section 5A.03(b), shall commence coverage under the Program only if he
satisfies the requirements of the Disability Insurance Policy as of the first
day of such calendar year.

 


5A.05                 INVESTMENT IN PREMIUMS UNDER DISABILITY INSURANCE POLICY
AND ASSESSMENT OF ADMINISTRATIVE FEE


 

(a)                                  For each month that a Participant is
enrolled in the Disability Protection Program, the amount determined in
accordance with subsection (b) shall be invested in premiums under the
Disability Insurance Policy.  The amount so invested shall be paid by the Plan
to the Disability Insurer in accordance with the terms of the Disability
Insurance Policy.

 

(b)                                 The amount of the premium charged against a
Participant’s Account for coverage under the Disability Protection Program for a
calendar year shall be determined in accordance with the terms of the Disability
Insurance Policy on the basis of:

 

(i)                                     the Participant’s age as of the first
day of the calendar year,

 

(ii)                                  for a Participant who has elected the
scope of coverage described as Option 1 or Option 3 in Section 5A.02, the amount
of the Deferred Cash Contributions allocated to the Participant’s Account for
the preceding calendar year, and

 

(iii)                               for a Participant who has elected the scope
of coverage described as Option 2 or Option 3 in Section 5A.02, the amount of
the Employer Matching Contributions allocated to the Participant’s Account for
the preceding calendar year.

 

73

--------------------------------------------------------------------------------


 

(c)                                  The premium amount for each month, as
determined in accordance with subsection (b), required to be paid by the Plan to
the Disability Insurer in accordance with subsection (a) shall be debited from
the Participant’s Deferred Account.

 

(d)                                 For each month that a Participant is
enrolled in the Disability Protection Program, an amount determined by the Plan
Administrator or its designee shall be debited from his Deferred Account, as an
administrative fee for the maintenance of such coverage, which administrative
fee shall be in addition to the premium amount determined in accordance with
subsection (b).

 

(e)                                  The amounts debited from a Participant’s
Deferred Account in accordance with subsections (c) and (d) shall be apportioned
among the Investment Funds on basis of the value of the Participant’s Account in
each Investment Fund, as of the date such amounts are debited from his Account,
without regard to any portion of his Account that might then be invested under
the Mutual Fund Window Program.

 

(f)                                    In the event that the amounts required to
be debited from the Participant’s Deferred Account in accordance with
subsections (c) and (d) as of any date exceeds the value of the Participant’s
Deferred Account invested in the Investment Funds as of such date, then any
excess shall be debited from the Participant’s Employer Account and shall be
apportioned among the Investment Funds in accordance with subsection (e).  In
the event that amounts required to be debited from the Participant’s Deferred
Account in accordance with subsections (c) and (d) as of any date exceeds the
sum of the value of the Participant’s Deferred Account invested in the
Investment Funds and the value of the Participant’s Employer Account invested in
the Investment Funds as of such date , then no premium shall be paid and the
Participant’s coverage under the Disability Protection Program shall terminate
in accordance with Section 5A.07(b).

 

74

--------------------------------------------------------------------------------


 


5A.06                 BENEFITS PAYABLE UNDER DISABILITY PROTECTION PROGRAM


 

(a)                                  In the event that a Participant who is
covered under the Disability Protection Program becomes Totally and Permanently
Disabled and remains totally and permanently disabled at the conclusion of any
elimination period provided for under the Disability Insurance Policy, then
monthly benefits shall commence to be paid in accordance with the terms of the
Disability Insurance Policy and shall continue to be paid until the earliest of:

 

(i)                                     the date as of which the Participant is
determined to have recovered from his Total and Permanent Disability,

 

(ii)                                  the later of

 

(A)                              the Participant’s attainment of age 65 or

 

(B)                                the fifth anniversary of the commencement of
benefit payments;

 

(iii)                               the date as of which a Participant elects

 

(A)                              a withdrawal from his Deferred Cash Account, in
accordance with Section 8.01 or 8.02, or

 

(B)                                a distribution in accordance with
Section 10.02 or 10.04,

 

the amount of which withdrawal or distribution exceeds the excess of the balance
of his Deferred Cash Account, as of the date of such withdrawal or distribution
over the amount previously allocated to his Deferred Cash Account in accordance
with subsection (c); or

 

(iv)                              the Participant’s death.

 

(b)                                 The amount of each monthly benefit shall be
determined on the basis of the scope of coverage elected by the Participant in
accordance with Section 5A.02(a) and shall be

 

75

--------------------------------------------------------------------------------


 

determined in accordance with the terms of the Disability Insurance Policy and
the Certificate of Disability Insurance.

 

(c)                                  All monthly benefits payable in accordance
with subsection (a) on account of a Participant’s Total and Permanent Disability
shall be treated as investment earnings on and shall be allocated to the
Participant’s Deferred Account.

 

(d)                                 All monthly benefits payable in accordance
with subsection (a) shall be invested in accordance with the Participant’s
election under Section 5.02(a) as in effect on the date such benefits are paid.

 


5A.07                 TERMINATION OF COVERAGE UNDER DISABILITY PROTECTION
PROGRAM


 

A Participant’s coverage under the Disability Protection Program shall terminate
on the earliest of the following events:

 

(a)                                  the last day of the month in which the
Participant terminates employment with an Employer;

 

(b)                                 the last day of the month preceding the
first month for which no premium is paid pursuant to the provisions of
Section 5A.05(f);

 

(c)                                  the last day of a calendar year preceding a
calendar year for which the Participant has not enrolled in the Disability
Protection Program in accordance with Section 5A.03(a) and is not automatically
enrolled in the Disability Protection Program in accordance with
Section 5A.03(b);

 

(d)                                 the effective date of the cancellation of
the Disability Insurance Policy by the Plan or by the Disability Insurer;

 

(e)                                  the effective date of an amendment to the
Plan that eliminates the Disability Protection Program;

 

76

--------------------------------------------------------------------------------


 

(f)                                    the effective date of the merger of the
Plan with another plan, unless the Plan is deemed the surviving plan of such
merger;

 

(g)                                 the effective date of the termination of the
Plan.

 


5A.08                 CLAIMS PROCEDURE AND INCORPORATION OF DISABILITY INSURANCE
POLICY


 

(a)                                  Claims for benefits under the Disability
Protection Program shall be made in accordance with the provisions of the
Disability Insurance Policy and the Certificate of Disability Insurance.  Claims
for benefits shall be adjudicated by the Disability Insurer and the denial of
any such claim shall be subject to appeal.  The adjudication of a claim and the
appeal of the denial of a claim shall comply with the requirements of ERISA and
regulations thereunder, in accordance with the provisions of the Disability
Insurance Policy and Certificate of Disability Insurance.

 

(b)                                 The terms of the Disability Protection
Program shall be subject to the provisions of the Disability Insurance Policy
and the Certificate of Disability Insurance, which are incorporated by
reference.

 

77

--------------------------------------------------------------------------------


 


ARTICLE 6.  VALUATION OF UNITS AND CREDITS TO ACCOUNTS


 


6.01                           UNITS OF PARTICIPATION


 

A Participant’s interest in each Investment Fund shall be represented by units
of participation.  Prior to the first Valuation Date for any Investment Fund in
accordance with Section 6.02, each unit in such Investment Fund shall be valued
at $1.00 for each dollar allocated to that Fund prior to such first Valuation
Date, unless a different initial value is established by the Plan Administrator.

 


6.02                           VALUATION OF UNITS


 

(a)                                  The value of a unit in each Fund shall be
determined on each Valuation Date by dividing the current market value of the
assets in that Fund on that date by the total number of units in that Fund.  For
this purpose, the current market value shall reflect any brokerage fees and
transfer taxes applicable to purchases and sales for that Fund made since the
previous Valuation Date and any other expenses either paid from or accrued to
such Fund since the previous Valuation Date and shall exclude, on each Valuation
Date after the first, the contributions that are to be credited to Accounts in
such Fund as of such Valuation Date.  The valuation of units in each Fund shall
be performed by the party so directed by the Plan Administrator and shall be
conclusive.

 

(b)                                 In the event that the value of the units in
one or more Funds cannot be determined on any Valuation Date, for reasons beyond
the control of the Trustee or Plan Administrator, then the Plan Administrator
may direct that such valuation be deferred until the next regularly scheduled
Valuation Date.

 

78

--------------------------------------------------------------------------------


 


6.03                           CREDITING THE ACCOUNTS


 

(a)                                  The Deferred Account of a Participant in
each Investment Fund shall be credited on each Valuation Date with the number of
units determined by dividing the Deferred Cash Contributions, if any, made by
the Employer to the Deferred Account in that Fund on behalf of the Participant
since the previous Valuation Date by the unit value for that Fund as determined
on that Valuation Date.

 

(b)                                 The Employer Account of a Participant in
each Investment Fund shall be credited on each Valuation Date with the number of
units determined by dividing the Employer’s contributions, if any, made on the
Participant’s behalf to the Employer Account in that Fund since the previous
Valuation Date by the unit value for that Fund as determined on that Valuation
Date.

 

(c)                                  The Rollover Account of a Participant in
each Investment Fund shall be credited on each Valuation Date with the number of
units determined by dividing the Rollover Contributions, if any, made by the
Participant to his Rollover Account that Fund since the previous Valuation Date
by the unit value for that Fund as determined on that Valuation Date.

 

(d)                                 The Catch-Up Account of a Participant in
each Investment Fund shall be credited on each Valuation Date with the number of
units determined by dividing the Catch-Up Contributions, if any, made by the
Participant to his Catch-Up Account in that Fund since the previous Valuation
Date by the unit value for that Fund as determined on that Valuation Date.

 

(e)                                  The After-Tax Account of a Participant in
each Investment Fund shall be credited on each Valuation Date with the number of
units determined by dividing the After-Tax Contributions, if any, made by the
Participant to his After-Tax Account in that Fund since

 

79

--------------------------------------------------------------------------------


 

the previous Valuation Date by the unit value for that Fund as determined on
that Valuation Date.

 


6.04                           STATEMENTS OF PARTICIPANT ACCOUNTS


 

At least once per calendar year, or more frequently, in the discretion of the
Plan Administrator, each Participant shall be furnished with a statement setting
forth the value of his Accounts.

 

80

--------------------------------------------------------------------------------


 


ARTICLE 7.  VESTED STATUS OF ACCOUNTS


 


7.01                           NONFORFEITABILITY OF DEFERRED ACCOUNT, EMPLOYER
ACCOUNT, AND ROLLOVER ACCOUNT


 

A Participant shall at all times be 100% vested in, and have a nonforfeitable
right to, his entire Account, including his Deferred Account, his After-Tax
Account, his Employer Account, and his Rollover Account.

 

81

--------------------------------------------------------------------------------


 


ARTICLE 8.  IN-SERVICE WITHDRAWALS


 


8.01                           WITHDRAWAL AFTER AGE 59½


 

(a)                                  A Participant who is in the employ of an
Employer or Affiliate and who shall have attained age 59½ may, subject to the
provisions of subsections (b) and (c) and the provisions of Section 8.03, elect
to withdraw all or any portion of his Account.

 

(b)                                 A Participant may not make more than 4
withdrawals pursuant to subsection (a) in any Plan Year.

 

(c)                                  The minimum withdrawal under subsection (a)
shall be the lesser of (i) $500 or (ii) the total value of the Participant’s
Account.

 


8.01A                 WITHDRAWAL FROM AFTER-TAX ACCOUNT


 

(a)                                  Effective as of July 1, 2004, a Participant
who is in the employ of an Employer may, subject to the provisions of
subsections (b) and (c), elect to withdraw all or any portion of his After-Tax
Account.

 

(b)                                 A Participant may not make more than 4
withdrawals pursuant to subsection (a) in any Plan Year.

 

(c)                                  The minimum withdrawal under subsection (a)
shall be the lesser of (i) $500 or (ii) the total value of the Participant’s
After-Tax Account.

 


8.02                           HARDSHIP WITHDRAWAL


 

(a)                                  A Participant may, subject to the
provisions Section 8.03, elect to withdraw (i) all or part of the excess of his
Deferred Cash Contributions over any amount previously distributed to him on
account of Hardship, but not any amount greater than the balance of his

 

82

--------------------------------------------------------------------------------


 

Deferred Account, and (ii) all or part of his Rollover Account, provided that he
furnishes proof of Hardship satisfactory to the Plan Administrator in accordance
with the provisions of subsections (b) and (c).

 

(b)                                 As a condition for Hardship there must exist
with respect to the Participant an immediate and heavy financial need to draw
upon his Account.  The Plan Administrator shall presume the existence of such
immediate and heavy financial need, if the requested withdrawal is on account of
any of the following:

 

(i)                                     expenses for medical care described in
Section 213(d) of the Code previously incurred by the Participant, his spouse or
any of his dependents, as defined in Section 152 of the Code, or necessary for
those persons to obtain such medical care;

 

(ii)                                  costs directly related to the purchase of
a principal residence of the Participant, excluding mortgage payments;

 

(iii)                               payment of tuition and related educational
fees, and room and board expenses, for the next 12 months of post-secondary
education of the Participant, his spouse, children or dependents, as defined in
Section 152 of the Code;

 

(iv)                              payment of amounts necessary to prevent
eviction of the Participant from his principal residence or to avoid foreclosure
on the mortgage of his principal residence; or

 

(v)                                 the inability of the Participant to meet any
other expenses, debts or other obligations that may be recognized by the
Internal Revenue Service, pursuant to Section 1.401(k)-1(d)(2)(iv)(C) of the
Regulations, as giving rise to immediate and heavy financial need for purposes
of Section 401(k) of the Code.

 

83

--------------------------------------------------------------------------------


 

(c)                                  As a condition for a Hardship withdrawal,
the Participant must demonstrate and the Plan Administrator must determine that
the requested withdrawal is necessary to satisfy the financial need described in
subsection (b).  The Participant shall request, on such form as the Plan
Administrator shall prescribe, that the Plan Administrator make its
determination of the necessity for the withdrawal solely on the basis of his
application.  The Plan Administrator shall make a determination that the
withdrawal is necessary, if and only if all of the following requirements are
met::

 

(i)                                     The amount of the withdrawal does not
exceed the amount described in subsection (d).

 

(ii)                                  The Participant has obtained all
distributions, other than distributions available only on account of hardship,
and all nontaxable loans currently available under all plans of the Employer and
Affiliates.

 

(iii)                               The Participant is prohibited from making
Deferred Cash Contributions to the Plan and from making elective deferrals,
within the meaning of Section 402(g)(3) of the Code, or otherwise making
employee contributions to or under all other plans of the Employer and
Affiliates, under the terms of such plans or by means of an otherwise legally
enforceable agreement for the required suspension period.  For Hardship
withdrawals made prior to January 1, 2002, the required suspension period shall
be a period of 12 months from the date of the distribution; for Hardship
withdrawals made subsequent to December 31, 2001, the required suspension period
shall be a period of 6 months from the date of the distribution.  For purposes
this paragraph, the phrase “all other plans of the Employer and Affiliates”
shall include stock option plans, stock purchase plans, including any “employee
stock purchase plan” described in Section 423(b) of the

 

84

--------------------------------------------------------------------------------


 

Code, qualified and non-qualified deferred compensation plans, and such other
plans as may be designated under Regulations issued under Section 401(k) of the
Code, but shall not include health and welfare benefit plans or any mandatory
employee contribution portion of a defined benefit plan.

 

(iv)                              For Hardship withdrawals made prior to
January 1, 2001, the limitation described in Section 4.01(c) under all plans of
the Employer and Affiliates for the calendar year following the year in which
the withdrawal is made must be reduced by the Participant’s elective deferrals,
within the meaning of Section 402(g)(3) of the Code, made in the calendar year
of the distribution for hardship.

 

(d)                                 The amount of a withdrawal on account of
Hardship may not be in excess of the amount of the financial need of the
Participant, including any amounts necessary to pay any federal, state or local
taxes and any amounts necessary to pay any tax penalties reasonably anticipated
to result from the Hardship distribution.

 

(e)                                  A Participant may not receive more than one
withdrawal on account of Hardship in any period of 6 calendar months.

 

(f)                                    In evaluating the relevant facts and
circumstances, the Plan Administrator shall act in a nondiscriminatory fashion
and shall treat uniformly those Participants who are similarly situated.  The
Participant shall furnish to the Plan Administrator such supporting documents as
the Plan Administrator may request in accordance with uniform and
nondiscriminatory rules prescribed by the Plan Administrator.

 


8.03                           PROCEDURES AND RESTRICTIONS


 

(a)                                  To make a withdrawal pursuant to
Section 8.01, 8.01A or 8.02, a Participant shall give such advance Notice as the
Plan Administrator shall prescribe.  In no event shall the

 

85

--------------------------------------------------------------------------------


 

amount of the withdrawal exceed the portion of the Participant’s Account that is
invested in one or more of the Investment Funds.

 

(b)                                 Each withdrawal shall be debited from the
Participant’s Account as of the Valuation Date coincident with the payment of
the amount so withdrawn to the Participant, or such other Valuation Date as may
be determined in accordance with the procedures established by the Plan
Administrator, provided, however, that no such payment shall be made as of a
Valuation Date with respect to which the Plan Administrator has made a direction
pursuant to Section 6.02(b).

 

(c)                                  The amount of any withdrawal shall be
allocated among the Investment Funds in proportion to the value of the
Participant’s Account in each Investment Fund as of the date determined in
accordance with subsection (b).

 

(d)                                 All payments to Participants under this
Article shall be made in cash as soon as practicable, after the Participant’s
delivery of the Notice required under subsection (a), but shall nonetheless be
subject to the provisions of Section 10.15 and a withdrawal pursuant to
Section 8.01 shall be subject to the provisions of Section 10.12(c).

 


8.04                           DISTRIBUTIONS AT AGE 70½


 

(a)                                  Notwithstanding any provision of the Plan
to the contrary, if a Participant is a Five Percent Owner, distribution of the
Participant’s Account shall begin, in accordance with procedures established by
the Plan Administrator, no later than the April 1 following the calendar year in
which he attains age 70½.  No minimum distributions pursuant to
Section 401(a)(9) of the Code will be made on or after January 1, 1997 to a
Participant who remains in the employ of an Employer or Affiliate, if he is not
a Five Percent Owner.

 

86

--------------------------------------------------------------------------------


 

Such a Participant may elect to receive withdrawals from his Account in
accordance with Section 8.01, to the extent that he is eligible therefor.

 

(b)                                 In the event that a distribution is required
to be made to a Five Percent Owner pursuant to subsection (a), the schedule for
and amount of such distribution shall be determined in accordance with
Section 10.06(b).

 

87

--------------------------------------------------------------------------------


 


ARTICLE 9.  LOANS TO PARTICIPANTS


 


9.01                           LOAN AMOUNTS AVAILABLE AND INTEREST RATE


 

(a)                                  A Participant who is a Regular Employee or,
effective as of January 1, 2004, a Long-Term Supplemental Employee, of the
Employer or an Affiliate may borrow, on application to the Plan Administrator
and on approval by the Plan Administrator under such uniform rules as it shall
adopt, an amount which, when added to the outstanding balance of any other loans
to the Participant from this Plan or any other qualified plan of any Employer or
Affiliate, does not exceed the least of:

 

(i)                                     50% of the present value of the
Participant’s nonforfeitable accrued benefit under such plans, or

 

(ii)                                  $50,000 reduced by the excess, if any, of
(A) the highest outstanding balance of loans to the Participant from such plans
during the one year period ending on the day before the day the loan is made,
over (B) the outstanding balance of loans to the Participant from such plans on
the date on which the loan is made, or

 

(iii)                               the portion of his Account that is invested
in the Investment Funds;

 

provided, however, that in no event shall a Participant be permitted to borrow
an amount, which when added to the outstanding balance of any other loan to the
Participant from this Plan, will exceed 50% of his Account.

 

(b)                                 The Plan Administrator may establish a
minimum loan amount, which amount may be changed from time to time.

 

(c)                                  The interest rate to be charged on loans
shall be determined by the Plan Administrator from time to time and shall be
commensurate with interest rates charged by persons in

 

88

--------------------------------------------------------------------------------


 

the business of lending money in similar circumstances.  The interest rate so
determined for purposes of the Plan shall be fixed for the duration of each
loan.

 

(d)                                 The amount of the loan shall be deducted
from the Investment Funds in which the Participant’s Accounts are invested, as
of the Valuation Date coincident with the payment of the proceeds of the loan to
the Participant, or such other Valuation Date as may be determined in accordance
with the procedure established by the Plan Administrator, provided, however,
that no such payment shall be made as of a Valuation Date with respect to which
the Plan Administrator has made a direction pursuant to Section 6.02(b).  Such
deduction shall be either in specific amounts from one or more of such Funds or
on a proportional basis from all such Funds, as elected by the Participant under
rules established by the Plan Administrator, and shall be recorded as a special
“Loan Fund” for the Participant under the Plan.  If, pursuant to the
Participant’s election, all or any portion of the amount of a loan shall be
deducted from the portion of his Account that is allocated to the IBM Stock
Fund, then such election shall be deemed to be an election to transfer such
amount from the ESOP.  The Loan Fund shall comprise only the amount recorded
thereunder and shall be deemed to be invested solely in the loan made to the
Participant.  The amount of the Loan Fund shall be pledged as security for the
loan.  Payments of principal on the loan will reduce the amount recorded in the
Participant’s Loan Fund.  Those payments, together with the attendant interest
payment, will be reinvested in the Investment Funds in accordance with the
Participant’s investment election as then in effect in accordance with
Section 5.02.

 

89

--------------------------------------------------------------------------------


 


9.02                           TERMS


 

(a)                                  In addition to such rules and regulations
as the Plan Administrator may adopt, all loans from the Plan shall comply with
the following terms and conditions:

 

(i)                                     An application for a loan by a
Participant shall be by Notice to the Plan Administrator, whose action in
approving or disapproving the application shall be final.

 

(ii)                                  Each loan shall be evidenced by a
promissory note payable to the Plan or by written instruments that collectively
have equivalent effect.

 

(iii)                               The Plan Administrator may assess an
administrative fee for the issuance of a loan, the amount of which fee may be
changed from time to time.  Any such fee shall be deducted from the proceeds of
the loan.

 

(iv)                              The period of repayment for any loan shall be
arrived at by mutual agreement between the Plan Administrator and the
Participant, but shall not exceed 5 years.  In the event a Participant enters
the uniformed services of the United States and retains reemployment rights
under law, repayments shall be suspended during the period of such service and
the period of repayment shall be extended by the number of months of the period
of service in the uniformed services.

 

(v)                                 Payments of principal and interest shall be
made by payroll deductions, or in a manner agreed to by the Participant and the
Plan Administrator, in substantially level amounts, but in no event less
frequently than quarterly, in an amount sufficient to amortize the loan over the
repayment period.

 

(vi)                              A loan may be prepaid in full without penalty
as of any date after the Participant has made payments for a period of at least
3 months.

 

(vii)                           A Participant may not have more than 2 loans
outstanding at any given time.

 

90

--------------------------------------------------------------------------------


 

(b)                                 The Plan Administrator shall establish
procedures for the determination of whether a loan has become delinquent or
whether there has been a default on a loan, provided, however, that such
procedures shall provide that a default has occurred no later than the last day
of a calendar quarter following a calendar quarter during which a Participant
has failed to make any required repayments, unless all payments required under
the terms of the loan to have been made on or before such date have been made.

 

(c)                                  In the event that a Participant’s loan is
determined to be in default pursuant to subsection (b), then:

 

(i)                                     the Participant shall be prohibited from
making Deferred Cash Contributions for a period of 12 months from the date of
such default, if such default occurs prior to January 1, 2002 or for a period of
6 months from the date of such default, if such default occurs subsequent to
December 31, 2001, provided, however, that, in any event, such prohibition shall
cease to apply if the Participant repays the defaulted loan; and

 

(ii)                                  the Participant shall be prohibited from
initiating a new loan until the later of (A) the first anniversary of the date
of default or (B) the date that the Participant fully repays the defaulted loan,
including accrued interest.

 

A Participant may repay a defaulted loan at any time prior to the Plan’s
execution upon its security interest in accordance with subsection (d).

 

(d)                                 If a loan is not repaid in accordance with
the terms specified in the instrument thereof and a default occurs, the Plan may
execute upon its security interest in the Participant’s Accounts under the Plan
to satisfy the debt, provided, however, that the Plan shall not levy against any
portion of the Loan Fund attributable to amounts held in the

 

91

--------------------------------------------------------------------------------


 

Participant’s Deferred Account or Employer Account until such time as a
distribution of the Deferred Account or Employer Account could otherwise be made
under the Plan.

 

(e)                                  The Plan Administrator shall promulgate
such additional rules or restrictions as may be necessary to implement and
administer the loan program.  Such additional rules are hereby incorporated into
the Plan by reference, and the Plan Administrator is hereby authorized to make
such revisions to these rules as it deems necessary or appropriate.

 

(f)                                    To the extent required by law and under
such rules as the Plan Administrator shall adopt, loans shall also be made
available on a reasonably equivalent basis to any Beneficiary or former Employee
(i) who maintains an Account under the Plan and (ii) who is with respect to the
Plan, a party-in-interest within the meaning of Section 3(14) of ERISA.

 

92

--------------------------------------------------------------------------------


 


ARTICLE 10.  DISTRIBUTION OF ACCOUNTS UPON TERMINATION OF
EMPLOYMENT, DISABILITY, OR DEATH


 


10.01                     APPLICABILITY


 

(a)                                  Upon a Participant’s termination of
employment, or incurrence of disability, he shall be eligible to receive a
distribution of his Account in accordance with the provisions of this Article.

 

(b)                                 Upon a Participant’s death, his Account
shall be distributed to his Beneficiary in accordance with the provisions of
this Article.

 


10.02                     FORMS OF DISTRIBUTION


 

(a)                                  A Participant who has terminated employment
may elect to receive a distribution of his Account in a single lump sum payment.
 The provisions of this subsection shall be subject to the provisions of
Sections 10.07, 10.12, and 10.15.

 

(b)                                 In addition to the election provided in
accordance with subsection (a), a Participant who has terminated employment and
who (A) is eligible either to commence receipt of a pension benefit from the IBM
Personal Pension Plan, in accordance with the terms thereof as in effect on
June 30, 1999, or for disability benefits under the IBM Medical Disability
Income Plan or the IBM Long Term Disability Plan, or (B) has attained age 55 may
elect to receive a distribution of his Account in either of the following forms:

 

(i)                                     payment in annual installments over a
period not less than 2 nor more than 10 years; or

 

93

--------------------------------------------------------------------------------


 

(ii)                                  payment in annual installments over his
life expectancy, determined in accordance with Section 10.13 and with applicable
regulations, and recalculated annually.

 

The provisions of this subsection shall be subject to the provisions of
Sections 10.07, 10.12, and 10.15.

 

(c)                                  In the event that a Participant elects to
receive a distribution of his Account in the form of installment payments, in
accordance with subsection (b), the amount of each payment shall be determined
by dividing the balance of the Participant’s Account on the Valuation Date as of
which such payment is to be determined, in accordance with Section 10.12(a), by
the number of years remaining in the installment payment period, taking into
account the year for which such amount is being determined.

 

(d)                                 A Participant who is eligible to make an
election to receive a distribution of his Account in accordance with
subsections (a) or (b), but who has not made such an election, shall be
permitted to elect withdrawals from his Account, in accordance with
Section 10.04.

 


10.03                     MANDATORY DISTRIBUTION OF SMALL ACCOUNTS


 

For Plan Years beginning prior to January 1, 2000, and notwithstanding any
provision hereof to the contrary, if the balance of the Account of a Participant
described in Section 10.02(b) has not exceeded $3,500, then the balance of his
Account shall be distributed to him in a lump sum as soon as practicable after
his termination of employment and the provisions of Sections 10.02(b) and
10.02(d) shall not be applicable, provided, however, that, effective with
respect to terminations of employment occurring after December 31, 1997, $5,000
shall be substituted for $3,500.  For Plan Years beginning after December 31,
1999, if the balance of the Account of a Participant

 

94

--------------------------------------------------------------------------------


 

does not exceed $5,000, then the balance of his Account shall be distributed to
him in a lump sum as soon as practicable after his termination of employment and
the provisions of Sections 10.02(b) and 10.02(d) shall not be applicable,
provided, however, that effective with respect to distributions made on or after
March 28, 2005, $1,000 shall be substituted for $5,000.

 


10.04                     WITHDRAWALS FROM ACCOUNT AFTER TERMINATION OF
EMPLOYMENT


 

(a)                                  A Participant who is eligible to elect to
receive a distribution of his Account in accordance with Section 10.02(a) or (b)
and who has not made such an election may elect to take withdrawals from his
Account at any time, provided, however, that:

 

(i)                                     no Participant may take more than 4
withdrawals from his Account in any Plan Year; and

 

(ii)                                  the minimum amount of a withdrawal shall
be the lesser of $500 or the balance of the Participant’s Account.

 

In no event shall the amount of the withdrawal elected by the Participant exceed
the portion of his Account that is invested in the Investment Funds.  The
provisions of this subsection shall be subject to the provisions of
Sections 10.07, 10.12, and 10.15.

 

(b)                                 A Participant who has made an election to
receive a distribution of his Account in the form of installment payments, in
accordance with Section 10.02(b) may elect to take additional withdrawals from
his Account at any time.  Such additional withdrawals shall be subject to the
provisions of subsection (a).

 

95

--------------------------------------------------------------------------------


 


10.05                     COMMENCEMENT OF PAYMENTS


 

(a)                                  Unless a Participant elects otherwise in
accordance with the provisions of this Article, distribution of a Participant’s
Account shall be made or shall commence as soon as administratively practicable
following the later of (i) the Participant’s termination of employment or (ii)
the 65th anniversary of the Participant’s date of birth, but in no event more
than 60 days after the close of the Plan Year in which the later of (i) or (ii)
occurs, provided, however, that distribution of a Participant’s Account shall
not be made prior to his provision of Notice of his election to receive such
distribution, except for distributions in accordance with Section 10.03 or
10.06.

 

(b)                                 In the case of the death of a Participant
before distribution of his Account has been made or commenced, his Account shall
be distributed to his Beneficiary in accordance with Section 10.08 as soon as
administratively practicable following the Participant’s date of death.

 


10.06                     REQUIRED DISTRIBUTIONS AT AGE 70½


 

(a)                                  Notwithstanding any provision hereof to the
contrary, a Participant who has terminated employment and has attained age 70½
but has not received, or commenced to receive, a distribution of his Account in
accordance with Section 10.02(a)(ii), shall commence to receive a distribution
of his Account in annual installments, in accordance with the provisions of
subsection (b).

 

(b)                                 The Account of a Participant described in
subsection (a) who attains age 70½ prior to January 1, 2001 shall be distributed
in 10 annual installment payments, except as provided in subsection (d).  The
Account of a Participant who attains age 70½ subsequent to December 31, 2000
shall be distributed in annual installments over the

 

96

--------------------------------------------------------------------------------


 

Participant’s life expectancy, determined in accordance with Section 10.13 and
applicable regulations, and recalculated annually.  At the discretion of the
Plan Administrator, the first such installment payment shall be made in the year
in which the Participant attains age 70½, or in the first quarter of the
following year, and shall be attributable to the year in which the Participant
attained age 70½, provided, however, that in no event shall payments commence
later than April 1 of the calendar year following the year in which the
Participant attained age 70½.  The installment payments attributable to each
subsequent year shall be made in such subsequent year.  The amount of each
installment shall be determined in the manner specified in Section 10.02(c).

 

(c)                                  A Participant who has commenced to receive
a distribution of his Account pursuant to subsection (a) may nonetheless make an
election described in Section 10.04(b).

 

(d)                                 Effective January 1, 2002, a Participant who
has commenced receipt of installment payments in accordance with the first
sentence of subsection (b) shall be afforded the opportunity to elect to receive
installment payments in accordance with the second sentence of subsection (b). 
Such election shall be made by providing Notice to the Plan Administrator at the
time and in the manner specified in rules established by the Plan Administrator
in accordance with Section 14.05 and shall become effective as of the date
specified by the Plan Administrator.

 


10.07                     EFFECT OF REEMPLOYMENT


 

(a)                                  A Participant who terminates from the
employ of an Employer, but remains in employment with any other Employer or any
Affiliate of any Employer, shall not be deemed to have terminated employment for
purposes of Section 10.01.

 

97

--------------------------------------------------------------------------------


 

(b)                                 A Participant who has terminated employment
and is thereafter reemployed by any Employer or any Affiliate of any Employer
shall thereupon cease to be eligible to elect to receive a distribution in
accordance with Section 10.02 or to take a withdrawal from his Account in
accordance with Section 10.04.

 

(c)                                  In the event that a Participant who has
terminated employment and elected to receive a distribution of his Account in
the form of installments, in accordance with Section 10.02(a)(ii), is thereafter
reemployed by any Employer or any Affiliate of any Employer, payment of such
installments shall thereupon cease.

 

(d)                                 The provisions of this Section shall have no
effect on the right of a Participant to elect to receive a withdrawal in
accordance with Section 8.01, provided that he is eligible therefor.

 

(e)                                  The provisions of this Section shall not be
applicable to a Participant during any period in which he is a Supplemental
Employee, but, effective as of January 1, 2004, not a Long-Term Supplemental
Employee, of an Employer or any Affiliate of any Employer.

 


10.08                     DISTRIBUTION OF ACCOUNT UPON DEATH


 

In the event of the death of a Participant who has not received a complete
distribution of his Account, the entire balance of his Account shall be paid in
a lump sum to the Participant’s Beneficiary.

 


10.09                     DESIGNATION OF BENEFICIARY


 

(a)                                  A Participant shall designate his
Beneficiary by filing such Notice as may be required by the Plan Administrator,
but subject to the provisions of subsection (b).  The Participant’s

 

98

--------------------------------------------------------------------------------


 

designation shall become effective upon receipt by the Plan Administrator prior
to the death of the Participant.

 

(b)                                 If a Participant is married, a designation
of a person other than his spouse as his Beneficiary shall be effective if and
only if his spouse has consented to such designation.  The consent of the
Participant’s spouse shall be in writing, on a form provided by the Plan
Administrator, shall be witnessed by a representative of the Plan or by a Notary
Public, and shall acknowledge the effect on the spouse of the Participant’s
designation.  A spousal consent form witnessed by a person acting with apparent
authority as a Notary Public shall be conclusively deemed to have been witnessed
by a Notary Public for all purposes under the Plan.  The requirement of spousal
consent may be waived by the Plan Administrator, if it is established to the
satisfaction of the Plan Administrator that there is no spouse or that the
spouse cannot be located, or under such other circumstances as may permit such
waiver under applicable law.

 

(c)                                  A Participant may revoke his designation of
a Beneficiary and make a new designation at any time.  However, if the
Participant is married, any such new designation shall be subject to the
provisions of subsection (b).

 

(d)                                 In the event that a Participant dies without
having an effective designation of his Beneficiary then in effect, or if the
Participant’s Beneficiary does not survive him, then the person deemed to be the
Participant’s Beneficiary shall be determined in the following order:

 

(i)                                     the Participant’s spouse;

 

(ii)                                  if the Participant is not survived by a
spouse, the Participant’s surviving children, in equal shares;

 

99

--------------------------------------------------------------------------------


 

(iii)                               if the Participant is not survived by a
spouse or a child, then the Participant’s surviving parents, in equal shares;

 

(iv)                              if the Participant is not survived by a
spouse, a child, or a parent, then the Participant’s estate.

 

(e)                                  The Plan Administrator shall provide to
each Participant a written explanation of (i) the terms, conditions, and effect
of a Beneficiary designation under the plan; (ii) the Participant’s right to
change such designation, and the effect thereof; (iii) the rights of the
Participant’s spouse; and (iv) the Participant’s right to revoke such a
designation, and the effect thereof.

 


10.10                     PROOF OF DEATH AND RIGHT OF BENEFICIARY OR OTHER
PERSON


 

(a)                                  The Plan Administrator may require and rely
upon such proof of death and such evidence of the right of any Beneficiary or
other person to receive the value of the Account of a deceased Participant as
the Plan Administrator may deem proper and its determination of the right of
that Beneficiary or other person to receive payment shall be conclusive.

 

(b)                                 Notwithstanding the provisions of
Section 10.11, the Plan Administrator may direct that the balance of a deceased
Participant’s Account shall be invested in the Investment Fund that is
designated by the Committee for purposes of Section 5.02(b), during the period
required to make a determination in accordance with subsection (a).

 


10.11                     STATUS OF ACCOUNTS PENDING DISTRIBUTION


 

Until completely distributed, the Account of a Participant who is entitled to a
distribution shall continue to be invested as part of the funds of the Plan, and
the Participant shall

 

100

--------------------------------------------------------------------------------


 

retain the right to reallocate his Account among Investment Funds and under the
Mutual Fund Window Program, in accordance with Section 5.04 during any period in
which a balance remains in his Account.  However, loans to Participants who are
eligible to receive a distribution in accordance with Section 10.02 shall not be
permitted, except to the extent required by Section 9.02(d).

 


10.12                     PROCEDURES AND FORM OF PAYMENT


 

(a)                                  All amounts distributed or withdrawn in
accordance with this Article shall be debited from the Participant’s or
Beneficiary’s Account as of the Valuation Date coincident with the payment of
the amount so distributed or withdrawn, or such other date as may be determined
in accordance with the procedures established by the Plan Administrator,
provided, however, that no such payment shall be made as of a Valuation Date
with respect to which the Plan Administrator has made a direction pursuant to
Section 6.02(b).

 

(b)                                 In the event that the payment of a
distribution or a withdrawal to a Participant does not reduce his Account to
zero, then the amount so distributed or withdrawn shall be allocated among the
Investment Funds in proportion to the value of the Participant’s Account in each
Investment Fund as of the date determined in accordance with subsection (a).

 

(c)                                  All distributions and withdrawals under the
Plan shall be paid to the Participant or Beneficiary in cash, except that if any
portion of a Participant’s Account is allocated to the IBM Stock Fund, the
Participant or Beneficiary may elect to receive shares of IBM stock having a
fair market value as of the date of such distribution or withdrawal equal to

 

101

--------------------------------------------------------------------------------


 

the value of the units of the IBM Stock Fund allocated to such Participant’s
Account, provided, however, that the value of any fractional share shall be
distributed in cash.

 


10.13                     DISTRIBUTION LIMITATION


 

Notwithstanding any other provision of this Article 10, all distributions from
this Plan shall conform to the Regulations issued under Section 401(a)(9) of the
Code, including the incidental death benefit provisions of Section 401(a)(9)(G)
of the Code.  Such Regulations shall override any Plan provision that is
inconsistent with Section 401(a)(9) of the Code.  With respect to distributions
under the Plan made for calendar year 2002, the Plan will apply the minimum
distribution requirements of Section 401(a)(9) of the Code in accordance with
the Regulations under Section 401(a)(9) of the Code that were proposed on
January 17, 2001, notwithstanding any provisions of the Plan to the contrary. 
With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2003, the Plan will apply the minimum distribution
requirements of Section 401(a)(9) of the Code in accordance with the Final and
Temporary Regulations under Section 401(a)(9) of the Code that were issued on
April 17, 2002, by Treasury Decision 8987, notwithstanding any provisions of the
Plan to the contrary.

 


10.14                     DIRECT ROLLOVER OF CERTAIN DISTRIBUTIONS


 

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election, a distributee may elect, at the time and in the
manner prescribed by the Plan Administrator, to have any portion of an eligible
rollover distribution paid

 

102

--------------------------------------------------------------------------------


 

directly to an eligible retirement plan specified by the distributee in a direct
rollover.  For purposes of this Section:

 

(a)                                  The term “eligible rollover distribution”
means any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:

 

(i)                                     any distribution that is one of a series
of substantially equal periodic payments, not less frequently than annually,
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more,

 

(ii)                                  any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code,

 

(iii)                               any distribution made subsequent to
December 31, 1998 on account of the Hardship of the Participant, and

 

(iv)                              the portion of any distribution that is not
includible in the gross income of the distributee, determined without regard to
the exclusion for net unrealized appreciation with respect to employer
securities;

 

(b)                                 The term “eligible retirement plan” means:

 

(i)                                     an individual retirement account
described in Section 408(a) of the Code,

 

(ii)                                  an individual retirement annuity described
in Section 408(b) of the Code,

 

(iii)                               an annuity plan described in Section 403(a)
of the Code,

 

(iv)                              a qualified trust described in Section 401(a)
of the Code, that is a defined contribution plan and that accepts the
distributee’s eligible rollover distribution,

 

103

--------------------------------------------------------------------------------


 

(v)                                 with respect to eligible rollover
distributions made after December 31, 2001, an annuity contract described in
Section 403(b) of the Code, or

 

(vi)                              with respect to eligible rollover
distributions made after December 31, 2001, an eligible deferred compensation
plan described in Section 457(b) of the Code, which is maintained by an eligible
employer as described in Section 457(e)(1)(A) of the Code,

 

provided, however, in the case of an eligible rollover distribution to a
distributee who is the surviving spouse of a Participant surviving spouse, prior
to January 1, 2001, an eligible retirement plan is only an individual retirement
account or individual retirement annuity;

 

(c)                                  The term “distributee” means an employee or
former employee.  In addition, the employee’s or former employee’s surviving
spouse and the employee’s or former employee’s spouse or former spouse who is an
alternate payee under a qualified domestic relations order as defined in
Section 414(p) of the Code, are distributees with regard to the interest of the
spouse or former spouse; and

 

(d)                                 The term “direct rollover” means a payment
by the Plan to the eligible retirement plan specified by the distributee.

 


10.15                     WAIVER OF NOTICE PERIOD


 

(a)                                  Except as provided in subsection (b) or
subsection (c), an election by the Participant to receive a distribution shall
not be valid unless the written election is made (i) after the Participant has
received the notice required under Section 1.411(a)-11(c) of the Regulations and
(ii) within a reasonable time before the effective date of the commencement of
the distribution, as prescribed by said Regulations.

 

104

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the requirements of
subsection (a), a distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Regulations is given, provided
that: (i) the Plan Administrator clearly informs the Participant that he has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution and, if applicable, a
particular distribution option, and  (ii)                                the
Participant, after receiving the notice under Sections 411 and 417 of the Code,
affirmatively elects a distribution.

 

(c)                                  For Plan Years beginning prior to
January 1, 2000, if the balance of the Account of a Participant described in
Section 10.02(b) has not exceeded $3,500, then subsection (a) shall not apply
and Section 10.03 shall apply, provided, however, that, effective with respect
to terminations of employment occurring after December 31, 1997, $5,000 shall be
substituted for $3,500.  For Plan Years beginning after December 31, 1999, if
the balance of the Account of a Participant does not exceed $5,000, then
subsection (a) shall not apply and Section 10.03 shall apply.

 


10.16                     DISTRIBUTION OF ACCOUNTS UPON A SALE OF ASSETS OR A
SALE OF A SUBSIDIARY PRIOR TO DECEMBER 31, 2001


 

(a)                                  Upon the disposition by an Employer of at
least 85% of the assets, within the meaning of Section 409(d)(2) of the Code,
used by the Employer in a trade or business, or upon the disposition by an
Employer of its interest in a subsidiary, within the meaning of
Section 409(d)(3) of the Code, prior to December 31, 2001, those Participants
who continue in employment with the employer acquiring such assets or with the
sold subsidiary shall be deemed to have terminated employment for purposes of
Sections 10.01 and 10.03, provided that (i) the Employer continues to maintain
the Plan

 

105

--------------------------------------------------------------------------------


 

after the disposition and (ii) the buyer is not an Employer or an Affiliate of
any Employer, does not adopt the Plan or otherwise become a participating
employer in the Plan, and does not accept any transfer of assets or liabilities
from the Plan to a plan it maintains in a transaction subject to
Section 414(l)(1) of the Code.

 

(b)                                 A Participant who is deemed to have
terminated employment pursuant to subsection (a) shall be permitted to receive a
distribution pursuant to Section 10.02 only in a form that constitutes a lump
sum distribution within the meaning of Section 401(k)(10)(B)(ii) of the Code. 
At the end of the second calendar year following the calendar year in which the
sale or disposition described in subsection (a) occurred, such Participant’s
entitlement to receive a distribution in accordance with Section 10.02 shall be
suspended until he terminates employment with the buyer.

 

106

--------------------------------------------------------------------------------


 


ARTICLE 11.  ADMINISTRATION OF PLAN


 


11.01                     NAMED FIDUCIARIES


 

(a)                                  The following persons and groups of persons
shall severally have the authority to control and manage the administration of
the Plan and shall each be a named fiduciary with respect to the Plan, within
the meaning of Section 402(a) and 403(a)(1) of ERISA:

 

(i)                                     the Board of Directors;

 

(ii)                                  the Committee;

 

(iii)                               the highest ranking IBM officer responsible
for Finance and the highest ranking IBM officer responsible for Human Resources;
and

 

(iv)                              the Plan Administrator and, if the Plan
Administrator is constituted as a committee, pursuant to Section 11.04(a), each
member of such committee.

 

(v)                                 any IBM Staff Investment Manager.

 

(b)                                 Each named fiduciary shall be responsible
for discharging only those duties assigned to it by the Plan or by the Trust
Agreement.

 

(c)                                  The named fiduciaries with respect to the
Plan may, in their discretion, (i) designate persons other than named
fiduciaries to carry out fiduciary responsibilities under the Plan, other than
trustee responsibilities, within the meaning of Section 405(c)(3) of ERISA; (ii)
allocate fiduciary responsibilities, other than such trustee responsibilities,
among named fiduciaries; and (iii) employ one or more persons to render advice
or to provide services with respect to the Plan, provided, however, that
fiduciary responsibilities may be delegated only pursuant to a written
instrument adopted by the named fiduciary making the delegation and accepted in
writing by the person assuming such fiduciary responsibilities.

 

107

--------------------------------------------------------------------------------


 


11.02                     EXCLUSIVE AUTHORITY OF THE BOARD OF DIRECTORS


 

The Board of Directors, or a committee thereof that the Board may designate from
time to time, expressly reserves the following exclusive authority:

 

(i)                                     the power to designate those persons who
shall serve as members of the Committee;

 

(ii)                                  the power to terminate the Plan pursuant
to Section 13.04;

 

(iii)                               the power to amend the Plan in any manner,
except that such power shall not be exclusive, to the extent that it has been
delegated to the Committee or the Plan Administrator, in accordance with
Section 13.02(b), (c);

 

(iv)                              the right to approve any amendment or new
award or other compensation action to be included in Compensation only for IBM
corporate officers, or any other action that disproportionately benefits IBM
corporate officers;

 

(v)                                 the right to approve any Plan amendment, or
any series of amendments adopted within any 12 month period, that affects
projected cash flow by more than $100,000,000 in a single year;

 

(vi)                              the power to take any actions materially
inconsistent in any material respect with prior actions of the Board or any
committee thereof; and

 

(vii)                           the power to revise the procedures to amend the
Plan.

 


11.03                     RESPONSIBILITIES OF COMMITTEE


 

(a)                                  The Committee shall be responsible for:

 

(i)                                     the appointment, retention, and removal
of:

 

(A)                              the Trustee which holds the assets of the Fund,
and

 

108

--------------------------------------------------------------------------------


 

(B)                                the Trustee or Investment Managers which
direct or manage the investment, acquisition, and disposition of the assets of
the Fund or of any Investment Fund;

 

(ii)                                  the establishment and amendment of
investment policies and guidelines for the Plan, including guidelines regarding
the diversification of assets, pursuant to Section 404(a)(1)(C) of ERISA, to the
extent applicable, provided, however, that the Committee, in its sole
discretion, may delegate all or part of such responsibility to the Trustee or
Investment Managers, or to employees of IBM, or to Participants;

 

(iii)                               the review, on a basis no less frequent than
annually, of the performance of the Plan Administrator, the Trustee, the
Investment Managers, and any others appointed by it; and

 

(iv)                              the establishment of such rules as it may deem
appropriate for the conduct of its business with respect to the Plan.

 

(b)                                 The Committee may, by duly adopted
resolution, delegate to the highest ranking IBM officer responsible for Finance,
the highest ranking IBM officer responsible for Human Resources, the IBM
Treasurer, the Plan Administrator, or any other officer or employee of IBM, the
authority to carry out any decision, resolution, directive, or delegation of the
Committee.  The Committee may, by duly adopted resolution, delegate to the
Treasurer of IBM the authority granted to the Committee under
subsection (a)(i)(B) or Section 5.01(a).

 

109

--------------------------------------------------------------------------------


 


11.04                     APPOINTMENT OF PLAN ADMINISTRATOR


 

(a)                                  The highest ranking IBM officer responsible
for Finance and the highest ranking IBM officer responsible for Human Resources
shall appoint one or more persons employed by IBM in the capacity of Assistant
Controller, Director of Employee Benefits, Director (or Manager) of U.S.
Retirement Funds, or such other person or persons holding comparable positions
as they deem appropriate in their discretion, to serve as the Plan Administrator
or to comprise a committee that shall serve as the Plan Administrator, the
members of which committee may be authorized to act jointly or severally.

 

(b)                                 The IBM officers designated in
subsection (a) shall appoint and designate such other employees of IBM as may be
needed to provide adequate staff support and services to the Committee and the
Plan Administrator.

 


11.05                     RESPONSIBILITIES OF PLAN ADMINISTRATOR AND EFFECT OF
DECISIONS OF PLAN ADMINISTRATOR


 

(a)                                  The Plan Administrator shall have the full
authority and discretion to promulgate and enforce such rules and regulations as
it shall deem necessary or appropriate for the administration of the Plan, which
rules and regulations shall include a claims procedure in accordance with
Section 503 of ERISA and regulations thereunder, provided, however, such claims
procedure shall not be applicable to claims arising under the Disability
Protection Program, which claims shall be subject only to the provisions of
Section 5A.08(b).

 

(b)                                 The Plan Administrator shall have the full
authority and discretion to construe and interpret the Plan, and correct any
defect, supply any omission, reconcile any inconsistency, or resolve any
ambiguities, consistent with the intent hereof, to determine

 

110

--------------------------------------------------------------------------------


 

the amount, timing, and recipients of benefits payable under the Plan, and to
determine the date as of which any individual became or ceased to be a
Participant.

 

(c)                                  The Plan Administrator shall report to the
Committee at least annually on its activities.

 

(d)                                 All determinations of the Plan Administrator
as to the interpretation of the Plan or as to any disputed question shall be in
accordance with the terms of the Plan and the requirements of ERISA and the
Code, and shall be conclusive and binding on all persons, to the extent
permitted by applicable law.

 

(e)                                  The Plan Administrator, in its discretion,
may delegate the functions assigned to it by the Plan, except for the functions
enumerated in subsections (a), (b), and (c) and in Section 13.01(c).

 


11.06                     RETENTION OF PROFESSIONAL ADVISORS


 

(a)                                  The Committee or the Plan Administrator may
engage the services of accountants, attorneys, actuarial and employee benefit
consultants, recordkeepers, and such other professional or administrative
personnel or organizations as they deem necessary or advisable to assist them in
fulfilling their responsibilities under the Plan.

 

(b)                                 The expenses for professional or
administrative services engaged pursuant to subsection (a) shall be paid by the
Company or, in the discretion of the Committee, which discretion may be
delegated, may be paid out of the assets or income of the Trust, in accordance
with Article 12.

 

(c)                                  The Committee, the Plan Administrator, all
other fiduciaries with respect to the Plan, and their delegates and assistants
shall be entitled to act on the basis of any tables, valuations, certificates,
opinions, or reports furnished by the professional or administrative personnel
engaged in accordance with subsection (a).

 

111

--------------------------------------------------------------------------------


 


11.07                     PRUDENT CONDUCT


 

The Committee and the Plan Administrator shall use that degree of care, skill,
prudence and diligence that a prudent man acting in a like capacity and familiar
with such matters would use in his conduct of a similar situation.

 


11.08                     SERVICE IN MORE THAN ONE FIDUCIARY CAPACITY


 

Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Plan.

 


11.09                     COMPENSATION AND BONDING


 

The members of the Committee and the Plan Administrator shall not receive any
compensation from the Plan for their services as such.  Except as may otherwise
be required by law, no bond or other security shall be required of any person
serving in any capacity with respect to the Plan in any jurisdiction.

 


11.10                     LIMITATION OF LIABILITY


 

The Employer, the Board of Directors, the Committee, the Plan Administrator, and
any officer, employee or agent of the Employer shall not incur any liability
individually or on behalf of any other individuals or on behalf of the Employer
for any act or failure to act, made in good faith in relation to the Plan or the
funds of the Plan.  However, this limitation shall not act to relieve any such
individual or the Employer from a responsibility or liability for any fiduciary
responsibility, obligation or duty under Part 4, Title I of ERISA.

 

112

--------------------------------------------------------------------------------


 


11.11                     INDIVIDUAL ACCOUNTS


 

The Plan Administrator shall maintain, or cause to be maintained, records
showing the individual balances in each Participant’s Account.  However,
maintenance of such records and Accounts shall not require any segregation of
the funds of the Plan.

 

113

--------------------------------------------------------------------------------


 


ARTICLE 12.  MANAGEMENT OF FUNDS


 


12.01                     TRUST AGREEMENT


 

All the funds of the Plan shall be held by Trustee appointed from time to time
by the Committee under a trust agreement adopted, or as amended, by the
Committee for use in providing the benefits of the Plan and paying its expenses
not paid directly by the Employer.  The Employer shall have no liability for the
payment of benefits under the Plan nor for the administration of the funds paid
over to the Trustee.

 


12.02                     EXCLUSIVE BENEFIT RULE


 

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan and paying the expenses of the Plan not paid directly by the Employer. 
No person shall have any interest in, or right to, any part of the earnings of
the funds of the Plan, or any right in, or to, any part of the assets held under
the Plan, except as and to the extent expressly provided in the Plan.

 

114

--------------------------------------------------------------------------------


 


ARTICLE 13.  AMENDMENT, MERGER, TRANSFERS, AND TERMINATION


 


13.01                     AMENDMENT OF PLAN


 

(a)                                  The Board of Directors reserves the right
at any time and from time to time, and retroactively if deemed necessary or
appropriate, to amend in whole or in part any or all of the provisions of the
Plan.

 

(b)                                 The Committee shall have the authority to
amend the Plan at any time and from time to time, and retroactively if deemed
necessary or appropriate, provided, however, that the Board of Directors may, in
its discretion, limit the authority of the Committee and that any amendment that
is subject to the approval of the Board pursuant to Section 11.02 shall not
become effective until such approval is granted.

 

(c)                                  The Plan Administrator shall have the
authority to adopt amendments to the Plan:

 

(i)                                     that may be required to maintain the
qualified status of the Plan under Section 401(a) of the Code and the tax-exempt
status of the Trust under Section 501(a) of the Code, or

 

(ii)                                  that relate to the compliance of the Plan
with the requirements of the Code and constitute an election permitted by any
section of the Code, or Regulations or rulings thereunder, or

 

(iii)                               that have the effect of modifying the
optional forms of distribution provided under any special rules adopted pursuant
to Section 13.02(d),

 

and shall have such additional authority to amend the Plan as may be delegated
to it by the Committee.  Any such amendment shall be effective as specified by
the Plan Administrator and may be given retroactive effect to the extent
required or permitted by Section 401(b) of the Code and Regulations and rulings
thereunder, provided, however,

 

115

--------------------------------------------------------------------------------


 

that any amendment described in paragraph (iii) shall not be effective with
respect to a Participant who receives or commences to receive a distribution
from the Plan within 90 days after the date on which he is notified of the
adoption of such amendment and provided further, however, that any amendment
that is subject to the approval of the Board pursuant to Section 11.02 shall not
become effective until such approval is granted.

 

(d)                                 No amendment shall make it possible for any
part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of persons entitled to benefits under the Plan.

 

(e)                                  No amendment shall be made which has the
effect of decreasing the balance of the Account of any Participant or of
reducing the nonforfeitable percentage of the balance of the Account of a
Participant below the nonforfeitable percentage computed under the Plan as in
effect on the date on which the amendment is adopted, or if later, the date on
which the amendment becomes effective.

 


13.02                     MERGER, CONSOLIDATION OR TRANSFER OF ASSETS AND
LIABILITIES


 

(a)                                  The Plan may not be merged or consolidated
with, and its assets or liabilities may not be transferred to, any other plan
unless each person entitled to benefits under the Plan would, if the resulting
plan were then terminated, receive a benefit immediately after the merger,
consolidation, or transfer which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer if the Plan had then terminated.

 

(b)                                 Subject to the provisions of subsection (a),
the Committee shall have the authority (i) to direct the merger of the Plan into
or with any other plan that is qualified under

 

116

--------------------------------------------------------------------------------


 

Section 401(a) of the Code, (ii) to cause the Plan to be divided into 2 or more
separate plans, each of which shall be qualified under Section 401(a) of the
Code, (iii) to instruct the Trustee to transfer any portion of the assets and
liabilities of the Plan from the Trust to any other plan that is qualified under
Section 401(a) of the Code, or (iv) to instruct the Trustee to accept a transfer
to the Trust of any portion of the assets and liabilities of any other plan that
is qualified under Section 401(a) of the Code.

 

(c)                                  Subject to the provisions of
subsection (a), the Plan Administrator shall have the authority (i) to instruct
the Trustee to accept a transfer to the Trust, by another plan that is qualified
under Section 401(a) of the Code, of all or any portion of the assets and
liabilities of such other plan that are allocated thereunder to the accounts of
individuals that have or will become Employees and have or will become eligible
to be Participants in the Plan or (ii) to instruct the Trustee to transfer from
the Trust to another Plan that is qualified under Section 401(a) of the Code all
or any portion of the assets and liabilities of the Trust that are allocated
hereunder to the Accounts of Participants who have terminated or will terminate
from employment with an Employer as the result of a transaction undertaken by
such Employer.  In exercising its authority under clause (ii) of the foregoing
sentence, the Plan Administrator may, in its discretion, but shall not be
required to, permit each Participant affected by such termination to elect
whether or not the assets and liabilities allocated to his Account hereunder
shall be included in such transfer and may establish conditions for the
inclusion in such transfer of the assets and liabilities allocated to any
Account hereunder.

 

(d)                                 In each transaction in which another plan is
merged into and with the Plan in accordance with subsection (b)(i) and in each
case in which the Plan receives a transfer of assets and liabilities in
accordance with subsection (b)(iv) or (c)(i), the Plan

 

117

--------------------------------------------------------------------------------


 

Administrator shall establish rules for the treatment of the Accounts
established or increased as a result thereof, which rules may include the
establishment of additional sub-accounts.  Such rules, which are hereby
incorporated by reference, shall comply with the requirement of
Section 411(d)(6) of the Code and Regulations thereunder.

 

(e)                                  Rescission of Special Rules adopted prior
to September 30, 2002.

 

(i)                                     Notwithstanding any rule adopted
pursuant to Section 13.02(d) prior to September 30, 2002, distributions to a
Participant who has terminated employment shall be not be made in any form other
than the forms described in Sections 10.02, 10.03, or 10.04, except that
distributions to a Participant who has attained age 70½ shall be made in
accordance with Section 10.06.  A Participant’s election of any form of
distribution described in Sections 10.02, 10.04, or 10.06 shall not be subject
to the consent of his or her spouse.

 

(ii)                                  Notwithstanding any rule adopted pursuant
to Section 13.02(d) prior to September 30, 2002, distributions to a
Participant’s Beneficiary upon the death of a Participant shall be made only in
the form described in Section 10.08.

 

(iii)                               Notwithstanding any rule adopted pursuant to
Section 13.02(d) prior to September 30, 2002, in no event shall a Participant’s
application for a loan in accordance with Section 9.01(a) and 9.02(a) be subject
to the consent of his or her spouse.

 

(iv)                              Notwithstanding any special rule adopted
pursuant to Section 13.02(d) prior to September 30, 2002, in no event shall a
Participant’s application pursuant to Section 8.03 for a withdrawal in
accordance with Section 8.01 or 8.02 be subject to the consent of his or her
spouse.

 

118

--------------------------------------------------------------------------------


 

(v)                                 This subsection shall be effective as of
September 30, 2002, provided, however, that the provisions of this
subsection shall not be effective with respect to distributions to a Participant
or Beneficiary occurring before the earlier of (i) 90 days after a Summary of
Material Modifications describing the provisions of this subsection has been
furnished to Participants in accordance with Sec. 2520-104b-3(a) of the
regulations of the Department of Labor, or (ii) the date that the Proposed
Regulation amending Section 1.411(d)-4, Q&A 2(e) of the Regulations, published
on July 8, 2003, becomes final.

 


13.03                     TERMINATION BY PARTICIPATING EMPLOYERS


 

Any Domestic Subsidiary may terminate its participation in the Plan upon
appropriate action by it, including such notice to the Committee as the
Committee shall require. In that event, the funds of the Plan held on account of
Participants in the employ of that Domestic Subsidiary, and any unpaid balances
of the Accounts of all Participants who have separated from the employ of that
Domestic Subsidiary and who are not then employed by an Employer other than that
Domestic Subsidiary, shall be determined by the recordkeeper appointed by the
Plan Administrator.  The Plan Administrator shall direct the Trustee to
segregate the amount so determined as a separate trust and such segregation
shall be deemed a division of the Plan into 2 plans, in accordance with
Section 13.02(b)(ii).  With respect to the separate trust and plan so
established, the board of directors of the Domestic Subsidiary that has
terminated its participation in the Plan shall succeed to the powers and duties
of the Board of Directors and the Committee, including without limitation, the
appointment of the Plan Administrator and the authority to terminate such
separate plan in accordance with Section 13.04.

 

119

--------------------------------------------------------------------------------


 


13.04                     TERMINATION OF PLAN


 

(a)                                  The Board of Directors may terminate the
Plan at any time.  Subject to Section 11.02, the Committee may completely
discontinue contributions under the Plan for any reason at any time.  In case of
termination or partial termination of the Plan, or complete discontinuance of
Employer contributions to the Plan, the rights of affected Participants to their
Accounts under the Plan as of the date of the termination or discontinuance
shall be nonforfeitable.  The total amount in each Participant’s Accounts shall
be distributed to him or for his benefit, as the Plan Administrator shall
direct, subject to the provisions of subsection (b), or continued in trust for
his benefit.

 

(b)                                 Upon termination of the Plan, Deferred Cash
Contributions and Employer Matching Contributions, with earnings thereon, shall
be distributed to Participants only if (i) neither the Employer nor any
Affiliate establishes or maintains a successor defined contribution plan, and
(ii) payment is made to the Participants in the form of a lump sum distribution,
as defined in Section 401(k)(10)(B)(ii) of the Code.  For purposes of this
paragraph, a “successor defined contribution plan” is a defined contribution
plan within the meaning of Section 414(i) of the Code, other than an employee
stock ownership plan as defined in Sections 4975(e)(7) or 409(a) of the Code
(“ESOP”) or a simplified employee pension as defined in Section 408(k) of the
Code (“SEP”), which exists at the time the Plan is terminated or within the 12
month period beginning on the date all assets are distributed.  However, in no
event shall a defined contribution plan be deemed a successor plan if fewer than
2% of the employees who are eligible to participate in the Plan at the time of
its termination are or were eligible to participate under such other defined
contribution plan of the Employer or an Affiliate, other than an ESOP or a SEP,

 

120

--------------------------------------------------------------------------------


 

at any time during the period beginning 12 months before and ending 12 months
after the date of the Plan’s termination.

 

121

--------------------------------------------------------------------------------


 


ARTICLE 14.  GENERAL PROVISIONS


 


14.01                     NONALIENATION AND PAYMENT PURSUANT TO QUALIFIED
DOMESTIC RELATIONS ORDERS


 

(a)                                  Except as required by any applicable law,
no benefit under the Plan shall in any manner be anticipated, assigned or
alienated, and any attempt to do so shall be void.

 

(b)                                 Notwithstanding subsection (a), payment
shall be made in accordance with the provisions of any judgment, decree, or
order which:

 

(i)                                     creates for, or assigns to, a spouse,
former spouse, child or other dependent of a Participant the right to receive
all or a portion of the Participant’s benefits under the Plan for the purpose of
providing child support, alimony payments or marital property rights to that
spouse, child or dependent,

 

(ii)                                  is made pursuant to a State domestic
relations law,

 

(iii)                               does not require the Plan to provide any
type of benefit, or any option, not otherwise provided under the Plan, and

 

(iv)                              otherwise meets the requirements of
Section 206(d) of ERISA, as amended, as a Qualified Domestic Relations Order, as
determined by the Plan Administrator in accordance with its established
procedures.

 

(c)                                  Notwithstanding anything herein to the
contrary, if the amount payable to the alternate payee under a Qualified
Domestic Relations Order is less than $3,500, such amount shall be paid in one
lump sum as soon as practicable following the qualification of the order.  If
such amount exceeds $3,500, it shall be paid in one lump sum as soon as
practicable following the qualification of the order, unless the Qualified
Domestic

 

122

--------------------------------------------------------------------------------


 

Relations Order provides that such payment may not be made without the consent
of the alternate payee.  If a Qualified Domestic Relations Order requires the
consent of the alternate payee prior to the payment of the amount awarded
thereunder and if such amount exceeds $3,500, then such amount shall be paid in
one lump sum as soon as practicable following receipt of the consent of the
alternate payee, but in no event later than the date on which the Participant
named in such order attains Normal Retirement Age.  Effective January 1, 1998,
$5,000 shall be substituted for $3,500 for purposes of this subsection.

 

(d)                                 For the sole purpose of applying the
provisions of Sections 5.04 and 10.11 with respect to the portion of an Account
that has been made payable to an alternate payee pursuant to a Qualified
Domestic Relations Order, such alternate payee shall be deemed to be a
Participant.

 


14.02                     FACILITY OF PAYMENT


 

(a)                                  In the event that the Plan Administrator
determines that any Participant or Beneficiary receiving or entitled to receive
benefits under the Plan is incompetent or unable to care for his affairs, and in
the absence of the appointment of a legal guardian of the property of the
incompetent, payments due under the Plan, unless prior claim thereto has been
made by a duly qualified guardian, committee, or other legal representative, may
be made to the spouse, parent, sibling, adult child, or other person, including
a hospital or other institution, deemed by the Plan Administrator to have
incurred or to be liable for expenses on behalf of such incompetent.

 

123

--------------------------------------------------------------------------------


 

(b)                                 In the absence of the appointment of a legal
guardian of the property of a minor, any payment due under the Plan may be paid
to such adult or adults as in the opinion of the Plan Administrator have assumed
the custody and principal support of such minor.

 

(c)                                  Notwithstanding the provisions of
subsection (a) or (b), the Plan Administrator, in its sole discretion, may
require that a legal guardian for the property of an incompetent or a minor be
appointed, before authorizing any payment hereunder to or for the benefit of
such minor or incompetent.

 

(d)                                 Payments made pursuant to this Section shall
be a complete discharge of any obligation arising under the Plan with respect to
such payments.

 


14.03                     TAX WITHHOLDING


 

The Trustee, the Plan Administrator, and the Employer shall withhold applicable
taxes from payments made under the Plan, shall pay over the amounts so withheld
to the Internal Revenue Service, or state or local tax authority, in accordance
with applicable law, and shall report information to government agencies when
required to do so by law.

 


14.04                     PREVENTION OF ESCHEAT


 

If the Plan Administrator cannot ascertain the whereabouts of any person to whom
a payment is due under the Plan, the Plan Administrator may, prior to January 1,
2004, no earlier than 3 years and, after December 31, 2003, no earlier than 1
year, from the date such payment is due, mail a notice of such due and owing
payment to the last known address of such person, as shown on the records of the
Plan Administrator or the Employer.  If such person has not made written claim
therefor within 3 months of the date of the mailing, the Plan Administrator may,
if it so elects and upon receiving advice

 

124

--------------------------------------------------------------------------------


 

from counsel to the Plan, direct that such payment and all remaining payments
otherwise due such person be canceled on the records of the Plan and the amount
thereof applied to reduce the contributions of the Employer.  Upon such
cancellation, the Plan and the Trust shall have no further liability therefor
except that, in the event such person or his beneficiary later notifies the Plan
Administrator of his whereabouts and requests the payment or payments due to 
him under the Plan, the amount so applied shall be paid to him, without
interest, in accordance with the provisions of the Plan.

 


14.05                     ELECTIONS AND NOTIFICATIONS


 

(a)                                  Any elections, notifications or
designations made by an Employee, Participant, Beneficiary, or spouse  pursuant
to the provisions of the Plan shall be made and filed with the Plan
Administrator in a time and manner determined by the Plan Administrator under
rules uniformly applicable to all persons similarly situated.  In establishing
such rules, the Plan Administrator shall have the authority in its discretion to
provide that telephonic or electronic communication may be accepted in lieu of a
written instrument, except to the extent otherwise required by law.

 

(b)                                 The Plan Administrator reserves the right to
change from time to time the time and manner for making notifications, elections
or designations under the Plan, if it determines that such action improves the
administration of the Plan.  In the event of a conflict between the provisions
for making an election, notification or designation set forth in the Plan and
such new administrative procedures, those new administrative procedures shall
prevail.

 

125

--------------------------------------------------------------------------------


 

(c)                                  The Plan Administrator shall have the
authority to suspend the rights of Participants to make elections under the Plan
if the Plan Administrator, in its discretion, deems such suspension to be
necessary to preserve the interests of the Plan and its Participants.

 

(d)                                 Any Notice that is not received by the Plan
Administrator or its delegate shall be without force or effect and shall not be
binding on the Plan, regardless of the circumstances or cause of such
nondelivery.  In no event shall the Plan, any Employer, the Committee, or the
Plan Administrator by liable to any Employee, Participant, spouse of a
Participant, Beneficiary, or any other person for the consequences of the
nondelivery of any Notice required to be provided hereunder.

 


14.06                     INFORMATION


 

Each Participant, Beneficiary or other person entitled to a benefit, before any
benefit shall be payable to him or on his account under the Plan, shall file
with the Plan Administrator the information that it shall require to establish
his rights and benefits under the Plan.

 


14.07                     CONDITIONS OF EMPLOYMENT NOT AFFECTED BY PLAN


 

The establishment of the Plan shall not confer any legal rights upon any
Employee or other person for a continuation of employment, nor shall it
interfere with the rights of the Employer to discharge any Employee and to treat
him without regard to the effect which that treatment might have upon him as a
Participant or potential Participant of the Plan.

 

126

--------------------------------------------------------------------------------


 


14.08                     CONSTRUCTION


 

(a)                                  The Plan shall be construed, regulated and
administered under ERISA and the laws of the State of New York, except where
ERISA controls.

 

(b)                                 For purposes of ERISA and other applicable
laws of the United States or any state, the situs of the Plan and the Trust Fund
shall be the State of New York.

 

(c)                                  The masculine pronoun shall include the
feminine wherever appropriate.

 

(d)                                 The titles and headings of the Articles and
Sections in this Plan are for convenience of reference only.  In the case of
ambiguity or inconsistency, the text rather than the titles or headings shall
control.

 

127

--------------------------------------------------------------------------------


 


APPENDIX A.  SPECIAL PROVISIONS FOR MICRUS


 

MiCRUS has been a participating Employer in the Plan.  All provisions of the
Plan, as set forth in Articles 1 through 14, inclusive, and in Appendix D, apply
fully to MiCRUS and employees of MiCRUS, except to the extent that such
provisions are modified in this Appendix.  This Appendix shall be applicable
only during the period in which MiCRUS is a participating Employer in the Plan
and shall cease to be effective as of October 1, 2000.

 

1.04                           Actual Deferral Percentage

 

For the purpose of determining the Actual Deferral Percentage of any group of
Employees employed by MiCRUS, any Special Discretionary Contribution made
pursuant to Section 4.13 of Appendix A shall be taken into account in the same
manner as a Deferred Cash Contribution.

 

1.32                           ‘Hour of Service’ means, with respect to any
applicable computation period,

 

(a)                                  each hour for which the employee is paid or
entitled to payment for the performance of duties for the Employer or an
Affiliated Employer;

 

(b)                                 each hour for which the employee is paid or
entitled to payment by the Employer or an Affiliated Employer on account of a
period during which no duties are performed, whether or not the employment
relationship has terminated, due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, uniformed service duty, or leave of
absence, but not more than 501 hours for any single continuous period; and

 

128

--------------------------------------------------------------------------------


 

(c)                                  each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the Employer or an
Affiliated Employer, excluding any hour credited under (a) or (b), which shall
be credited to the computation period or periods to which the award, agreement,
or payment pertains rather than to the computation period in which the award,
agreement, or payment is made.

 

No hours shall be credited on account of any period during which the employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers’ compensation, or disability insurance laws.
The Hours of Service credited shall be determined as required by Title 29 of the
Code of Federal Regulations, Sections 2530.200b-2(b) and (c).

 

1.50X                  “Special Discretionary Contributions” means amounts
contributed pursuant to Section 4.13 of Appendix A.  For purposes of
Section 1.401(k)-1(b)(5) of the Regulations, Special Discretionary Contributions
made under the Plan shall be deemed “Qualified Nonelective Contributions.”

 

3.01                           Each Employee of MiCRUS shall be eligible to
become a Participant at any time during service as a full time Regular Employee.

 

3.02                           Participation

 

(c)                                  An Employee of MiCRUS who has not satisfied
the requirements of subsection (a) but who is eligible to receive an allocation
of a Special Discretionary Contribution in accordance with Section 4.13 of
Appendix A shall become a Participant in the Plan on the date that such
allocation is made.

 

129

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any provision hereof, no
Employee of MiCRUS shall be eligible to make an election described in
Section 4.01 for any period during which he is not a full time Regular Employee.

 

4.13                           Special Discretionary Contribution

 

(a)                                  MiCRUS, in its sole discretion, may make a
Special Discretionary Contribution to the Plan, out of its Profits, not more
than once per Plan Year.

 

(b)                                 If a Special Discretionary Contribution is
made for a Plan Year, it shall be paid to the Trustee not later than the time
prescribed by law for the filing of the Employer’s Federal income tax return,
including extensions thereof, for the taxable year of the Employer that contains
the last day of the Plan Year to which the contribution relates.

 

(c)                                  If a Special Discretionary Contribution is
made for a Plan Year, it shall be allocated to the Employer Account of each
Eligible Employee in the proportion that his Compensation for the Plan Year
bears to the Compensation of all Eligible Employees for such Plan Year.

 

(d)                                 For purposes of subsection (c), an Employee
of MiCRUS shall be deemed an Eligible Employee if, and only if, (i) he satisfies
the requirements of Section 3.01 of Appendix A, (ii) the date on which he first
completed an Hour of Service was no later than the first day of the Plan Year to
which the Special Discretionary Contribution relates, (iii) he is an Employee in
active employment, or is on an authorized leave of absence, on the last day of
the Plan Year to which the Special Discretionary Contributions relates, and
(iv) he is not eligible to participate in the MiCRUS Retirement Plan.

 

130

--------------------------------------------------------------------------------


 


APPENDIX B.  SPECIAL PROVISIONS FOR
TECHNOLOGY SERVICE SOLUTIONS (“TSS”)


 

Technology Service Solutions (“TSS”) has been a participating employer in the
Plan.  All provisions of the Plan, as set forth in Articles 1 through 14,
inclusive, and Appendix D apply fully to TSS and employees of TSS, except to the
extent that such provisions are modified in this Appendix.  This Appendix shall
be applicable only during the period in which TSS is a participating Employer in
the Plan shall cease to be effective as of January 1, 1999.

 

4.02                           Employer Matching Contributions

 

(a)                                  TSS shall contribute, out of its Profits,
on behalf of each of its Participants who elects to make Deferred Cash
Contributions, an amount equal to 100% of the Deferred Cash Contributions made
by the Participant during each payroll period; provided, however, that for this
purpose, Deferred Cash Contributions in excess of 7% of the Participant’s
Compensation for a payroll period shall not be taken into account.  In no event
shall the Matching Contributions pursuant to this Section with respect to a Plan
Year exceed 7% of the Participant’s Compensation while a Participant during such
Plan Year.

 

131

--------------------------------------------------------------------------------


 


APPENDIX C.  SPECIAL RULES APPLICABLE
TO PUERTO RICO EMPLOYEES


 

The Plan includes as participating Employers entities that conduct business
operations in Puerto Rico and covers Employees who perform services only in
Puerto Rico.  All provisions of the Plan, as set forth in Articles 1 through 14,
inclusive, apply fully to Employers conducting business in Puerto Rico and
employees performing services in Puerto Rico, except to the extent that such
provisions are modified in this Appendix.

 

1.04                           Actual Deferral Percentage

 

For the purpose of determining the Actual Deferral Percentage of a group of
Puerto Rico Employees, and at the election of the Plan Administrator, which
election may be made or changed each Plan Year, all or any portion of Matching
Contributions made pursuant to Section 3.02 with respect to such Plan Year may
be taken into account, in accordance with Section 1165(e)(3)(D)(ii)(I) of the
Puerto Rico Code.

 

1.31                           “Highly Compensated Employee” means, for purposes
of all determinations required to be made in accordance with the Puerto Rico
Code, an employee of an Employer who is a Participant or who is eligible to
become a Participant and whose compensation for a Plan Year exceeds the
compensation of two-thirds of the employees of the Employer who are Participants
or eligible to become Participants.

 

132

--------------------------------------------------------------------------------


 

1.45W              “Puerto Rico Code” means the Puerto Rico Internal Revenue
Code of 1994, as amended from time to time.  References to specific sections of
the Puerto Rico Code shall be deemed to refer to such sections as they may be
amended or redesignated.

 

1.45X                  “Puerto Rico Employee” means an Employee of an Employer
in Puerto Rico who is subject to income taxation under the laws of Puerto Rico.

 

1.45Y                   “Puerto Rico Participant” means a Puerto Rico Employee
who has become Participant in accordance with Section 3.02 and who has not
ceased to be a Participant in accordance with Section 3.05.

 

4.01                           Deferred Cash Contributions

 

(a)                                  (i)                                    
Notwithstanding the provisions of this subsection, the Compensation reduction
elected by a Puerto Rico Participant may not exceed 10% of his Compensation.

 

(f)                                    Notwithstanding any other provision of
this Section, in no event shall the Deferred Cash Contributions of a Puerto Rico
Participant in any calendar year exceed the lesser of (i) 10% of his
Compensation or (ii) the excess, if any, of $7,500 over the amount contributed
by the Puerto Rico Participant pursuant to Section 1169 of the Puerto Rico Code,
determined without regard to contributions attributable to his spouse, if he
resides with his spouse.  Effective January 1, 1998, $8,000 shall be substituted
for $7,500 in the foregoing sentence.

 

(g)                                 This subsection shall not apply to Puerto
Rico Participants.

 

(h)                                 This subsection shall not apply to Puerto
Rico Participants.

 

133

--------------------------------------------------------------------------------


 

4.06                           Actual Deferral Percentage Test

 

(d)                                 For each Plan Year, the Actual Deferral
Percentage for Highly Compensated Employees who are Puerto Rico Participants
shall be subject to the limitation described in subsection (a), provided,
however, that for purposes of this subsection, the Employer shall be deemed to
have made the election described in subsection (b).  If the Plan Administrator
determines that the limitation under this subsection has been exceeded, then the
Plan Administrator shall apply the procedures described in subsection (c),
provided, however, that clause (ii) of subsection (c) shall not be applicable
and all Excess Contributions shall be distributed to the Highly Compensated
Employee with respect to whom such Excess Contributions were determined in
accordance with clause (i) of subsection (c).

 

4.07                           Actual Contribution Percentage Test

 

This Section shall not apply to Highly Compensated Employees who are Puerto Rico
Participants.

 

4.08                           Aggregate Contribution Limitation

 

This Section shall not be applicable to Highly Compensated Employees who are
Puerto Rico Participants.

 

4.09                           Additional Discrimination Testing Provisions

 

(d)                                 The provisions of subsections (a), (b), and
(c) shall not be applied to test any Contributions made on behalf of Highly
Compensated Employees who are Puerto Rico Participants.  In the event that any
Highly Compensated Employee who is a Puerto Rico

 

134

--------------------------------------------------------------------------------


 

Participant participates in more than one plan of an Employer that includes a
cash or deferred contribution arrangement under Section 1165(e) of the Puerto
Rico Code, or if the plan and any other plan containing a cash or deferred
contribution arrangement under Section 1165(e) of the Puerto Rico Code are
treated as one plan for purposes of Section 1165(a)(3) or (a)(4) of the Puerto
Rico Code, all such cash or deferred contribution arrangements shall be treated
as a single arrangement for purposes of Section 4.06(d) of Appendix C.

 

4.12                           Return of Contributions

 

(d)                                 If all or part of an Employer’s deductions
for contributions on behalf of Puerto Rico Participants are disallowed by the
Secretary of the Treasury of Puerto Rico or his delegate, the portion of
contributions to which that disallowance applies shall be returned to the
Employer, upon its written request to the Trustee, without interest, but reduced
by any investment losses attributable to those contributions, provided one year
of the disallowance of the deduction.  For this purpose, all contributions made
by each Employer on behalf of Puerto Rico Participants are expressly declared to
be conditioned on their deductibility under Section 1023(n) of the Puerto Rico
Code.  In the event that Deferred Cash Contributions are returned to an Employer
in accordance with this subsection, then the provisions of subsection (c) shall
apply to the amount so returned.

 

135

--------------------------------------------------------------------------------


 


APPENDIX D.  TOP-HEAVY PROVISIONS


 

A.                                   The following definitions apply to the
terms used in this Appendix:

 

(i)                                     “applicable determination date” means,
for any Plan Year, the last day of the preceding Plan Year;

 

(ii)                                  “top-heavy ratio” means the ratio of
(A) the value of the aggregate of the Accounts under the Plan for key employees
to (B) the value of the aggregate of the Accounts under the Plan for all key
employees and non-key employees;

 

(iii)                               “key employee” means an employee who is in a
category of employees determined in accordance with the provisions of
Sections 416(i)(1) and (5) of the Code and any Regulations thereunder and, where
applicable, on the basis of the Employee’s Statutory Compensation from the
Employer or an Affiliate;

 

(iv)                              “non-key employee” means any Employee who is
not a key employee;

 

(v)                                 “applicable Valuation Date” means the
Valuation Date coincident with or immediately preceding the last day of the
preceding Plan Year;

 

(vi)                              “required aggregation group” means any other
qualified plan(s) of the Employer or an Affiliate in which there are members who
are key employees or which enable(s) the Plan to meet the requirements of
Section 401(a)(4) or 410(b) of the Code; and

 

(vii)                           “permissive aggregation group” means each plan
in the required aggregation group and any other qualified plan(s) of the
Employer or an Affiliate in which all members are non-key employees, if the
resulting aggregation group continues to meet the requirements of
Sections 401(a)(4) and 410(b) of the Code.

 

136

--------------------------------------------------------------------------------


 

B.                                     For purposes of this Appendix, the Plan
shall be “top-heavy” with respect to any Plan Year if as of the applicable
determination date the top-heavy ratio exceeds 60%.  The top-heavy ratio shall
be determined as of the applicable Valuation Date in accordance with
Sections 416(g)(3) and (4) of the Code and Article 6 of this Plan, and shall
take into account any contributions made after the applicable Valuation Date but
before the last day of the Plan Year in which the applicable Valuation Date
occurs.  For purposes of determining whether the Plan is top-heavy, the account
balances under the Plan will be combined with the account balances or the
present value of accrued benefits under each other plan in the required
aggregation group, and in the Employer’s discretion, may be combined with the
account balances or the present value of accrued benefits under any other
qualified plan in the permissive aggregation group.  Distributions made with
respect to a Participant under the Plan during the 5-year period ending on the
applicable determination date shall be taken into account for purposes of
determining the top-heavy ratio; distributions under plans that terminated
within such 5-year period shall also be taken into account, if any such plan
contained key employees and therefore would have been part of the required
aggregation group.

 

C.                                     The following provision shall be
applicable to Participants for any Plan Year with respect to which the Plan is
top-heavy.  An additional Employer contribution shall be allocated on behalf of
each Participant and each Employee eligible to become a Participant who is a
non-key employee, and who has not separated from service as of the last day of
the Plan Year, to the extent that the contributions made on his behalf under
Sections 4.02 for the Plan Year, and not necessary to be taken into account to
meet the contribution percentage test set forth in Section 4.07, would otherwise
be less than 3% of his remuneration.  However, if the greatest percentage of
remuneration contributed on

 

137

--------------------------------------------------------------------------------


 

behalf of a key employee under Sections 4.01 and 4.02 for the Plan Year,
disregarding any contributions made under Section 4.11 for the Plan Year, would
be less than 3%, that lesser percentage shall be substituted for “3%” in the
preceding sentence.  Notwithstanding the foregoing provisions of this paragraph,
no minimum contribution shall be made under this Plan with respect to a
Participant, or an Employee eligible to become a Participant, if the required
minimum benefit under Section 416(c)(1) of the Code is provided to him by any
other qualified pension plan of the Employer or an Affiliate.  For the purposes
of this paragraph, remuneration has the same meaning as set forth in
Section 4.10(c).

 

D.                                    If, during any Plan Year, the Plan is top
heavy, the multiplier ‘1.25’ in Sections 415(e)(2)(B)(i) and (3)(B)(i) of the
Code shall be reduced to ‘1.0’, and the dollar amount ‘$51,875’ in
Section 415(e)(6)(B)(i)(I) of the Code shall be reduced to ‘$41,500’.  This
Section shall not apply if:

 

(a)                                  The benefits or allocations provided for
such Plan Year to each Participant who is a non-key employee would satisfy the
requirements of Section C, if ‘4%” were substituted for ‘3%’ in each place that
it appears in such subsection and ‘3%’ were substituted for ‘2%’ in
Section 416(c)(1) of the Code; and

 

(b)                                 The top heavy ratio does not exceed 90%.

 

This Section shall not apply to any Plan Year beginning after December 31, 1999.

 

138

--------------------------------------------------------------------------------


 


APPENDIX E.  SPECIAL PROVISIONS APPLICABLE TO PARTICIPANTS IN
UNISON, INC. 401(K) SAVINGS AND INVESTMENT PLAN


 

The provisions of this Appendix E shall be effective for the period commencing
on December 10, 1997 and ending on August 15, 2001, and shall be applicable only
as specified herein.

 

3.01                           Eligibility

 

Notwithstanding any provision hereof to the contrary, in no event shall an
Employee who is then eligible to make elective deferrals, within the meaning of
Section 402(g) of the Code, under the Unison Software, Inc. 401(k) Savings and
Investment Plan, as amended from time to time, be eligible to become a
Participant in the Plan.

 

139

--------------------------------------------------------------------------------


 


APPENDIX F: SPECIAL PROVISIONS APPLICABLE TO FORMER EMPLOYEES OF
PRICEWATERHOUSE COOPERS, LLP


 

The provisions of this Appendix F shall be applicable only to Participants who
became Employees as a result of the acquisition by the Employer of certain
assets of Pricewaterhouse Coopers, LLP and shall be effective only for the
period commencing on October 1,  2002 and ending on December 31, 2002.

 

1.45Z                   ‘PwCC Participant’ shall mean a Participant who became
an Employee as a result of the acquisition by the Employer of certain assets of
Pricewaterhouse Coopers, LLP on October 1, 2002.

 

4.01                           Deferred Cash Contributions and Catch-Up
Contributions

 

(e)                                  Notwithstanding any other provision of this
subsection, if a PwCC Participant made elective deferrals, within the meaning of
Section 402(g)(3) of the Code, during 2002, under the Savings Plan for Employees
and Partners of Pricewaterhouse Coopers, LLP, or the Savings Plan of BPO (each
of which plans is a qualified plan maintained by Pricewaterhouse Coopers, LLP or
an affiliate thereof), and also made Deferred Cash Contributions  under the
Plan, and the sum of such elective deferrals and Deferred Cash Contributions
exceeded the dollar limit specified in Section 4.01(c) for 2002, then the PwCC
Participant shall be deemed to have elected to receive a refund of Excess
Deferrals from the Plan, in the amount by which the sum of such elective
deferrals and Deferred Cash Contributions exceeds such dollar limit.

 

140

--------------------------------------------------------------------------------


 

4.02                           Employer Matching Contributions

 

(c)                                  For the Plan Year ending on December 31,
2002, the Employer shall make a special adjustment to the Matching Contributions
made on behalf of PwCC Participants, which adjustment shall be taken into
account for all purposes as a Matching Contribution.  The amount of the special
adjustment shall be equal to the excess, if any, of (i) the lesser of (A) 50% of
the Participant’s Deferred Cash Contributions made during the period beginning
on October 1, 2002 and ending on December 31, 2002, or (B) 3% of the
Participant’s Compensation for such period, over (ii) the Matching Contributions
made on behalf of the Participant for such period in accordance with
subsection (a).  Any amount required to be contributed under this
subsection shall be contributed by the Employer as soon as practicable following
December 31, 2002.

 

141

--------------------------------------------------------------------------------


 


APPENDIX G.  SPECIAL PROVISIONS APPLICABLE TO FORMER EMPLOYEES OF
VF CORPORATION


 

The provisions of this Appendix G shall be applicable only to individuals who
had been employed by VF Corporation immediately prior to the effective date of a
contract between the Employer and VF Corporation, pursuant to which the Employer
agreed to provide certain services to VF Corporation, and who became Employees
in accordance with the provisions  of such contract.

 

3.01                           Eligibility

 

(c)                                  Notwithstanding any provision of this
subsection, subsection (a) shall be applicable to any individual who was
employed by VF Corporation immediately prior to the effective date of  a
contract between the Employer and VF Corporation and who becomes an Employee as
the result of, and in accordance with the terms of such contract.

 

3.02A                 Participation by 401(k) Pension Program Participants after
December 31, 2004

 

(f)                                    The provisions of this Section shall not
be applicable to any individual who was employed by VF Corporation immediately
prior to the effective date of a contract between the Employer and VF
Corporation and who becomes an Employee as the result of, and in accordance with
the terms of, such contract.  No individual to whom this subsection applies
shall be a 401(k) Pension Program Participant.

 

142

--------------------------------------------------------------------------------